 



Exhibit 10.24.14
AMENDED AND RESTATED LOAN AGREEMENT
Dated as of December 20, 2005
by and among
ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP
NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP and
NEW INDIANAPOLIS DOWNTOWN HOTEL LIMITED PARTNERSHIP
(collectively, as Original Borrower)
ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP
NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP
NEW INDIANAPOLIS DOWNTOWN HOTEL LIMITED PARTNERSHIP
PALM BEACH FLORIDA HOTEL AND OFFICE BUILDING LIMITED PARTNERSHIP and
ST. PETERSBURG FLORIDA HOTEL LIMITED PARTNERSHIP
(collectively, as Borrower)
and
MERRILL LYNCH MORTGAGE LENDING, INC.
(as Lender)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE 1 CERTAIN DEFINITIONS     2  
 
  Section 1.1.   Definitions     2   ARTICLE 2 GENERAL TERMS     28  
 
  Section 2.1.   Amount of the Loan     28  
 
  Section 2.2.   Use of Proceeds     28  
 
  Section 2.3.   Security for the Loan     29  
 
  Section 2.4.   Borrowers' Notes     29  
 
  Section 2.5.   Principal, Interest and Other Payments     29  
 
  Section 2.6.   Prepayment     30  
 
  Section 2.7.   Application of Payments     31  
 
  Section 2.8.   Payment of Debt Service, Method and Place of Payment     31  
 
  Section 2.9.   Taxes     31  
 
  Section 2.10.   Defeasance     32  
 
  Section 2.11.   Central Cash Management     34  
 
  Section 2.12.   Security Agreement     43  
 
  Section 2.13.   Secondary Market Transactions     45  
 
  Section 2.14.   Property Substitutions     47  
 
  Section 2.15.   Permitted Mezzanine Financing     50  
 
  Section 2.16.   Condominium Conversion and Partial Release     53   ARTICLE 3
CONDITIONS PRECEDENT     55  
 
  Section 3.1.   Conditions Precedent to the Making of the Loan     55  
 
  Section 3.2.   Form of Loan Documents and Related Matters     60   ARTICLE 4
REPRESENTATIONS AND WARRANTIES     60  
 
  Section 4.1.   Representations and Warranties of Borrower and Operating Lessee
    60  
 
  Section 4.2.   Survival of Representations and Warranties     69   ARTICLE 5
AFFIRMATIVE COVENANTS     70  
 
  Section 5.1.   Borrower Covenants     70   ARTICLE 6 NEGATIVE COVENANTS     88
 
 
  Section 6.1.   Borrower Negative Covenants     88  

i



--------------------------------------------------------------------------------



 



                                Page   ARTICLE 7 DEFAULTS     90  
 
  Section 7.1.   Event of Default     90  
 
  Section 7.2.   Remedies     94  
 
  Section 7.3.   Remedies Cumulative     94  
 
  Section 7.4.   Lender's Right to Perform     95   ARTICLE 8 MISCELLANEOUS    
95  
 
  Section 8.1.   Survival     95  
 
  Section 8.2.   Lender's Discretion     95  
 
  Section 8.3.   Governing Law     96  
 
  Section 8.4.   Modification, Waiver in Writing     97  
 
  Section 8.5.   Delay Not a Waiver     97  
 
  Section 8.6.   Notices     97  
 
  Section 8.7.   Trial By Jury     98  
 
  Section 8.8.   Headings     99  
 
  Section 8.9.   Assignment     99  
 
  Section 8.10.   Severability     99  
 
  Section 8.11.   Preferences     99  
 
  Section 8.12.   Waiver of Notice     99  
 
  Section 8.13.   Remedies of Borrower     100  
 
  Section 8.14.   Exculpation     100  
 
  Section 8.15.   Exhibits Incorporated     102  
 
  Section 8.16.   Offsets, Counterclaims and Defenses     102  
 
  Section 8.17.   No Joint Venture or Partnership     102  
 
  Section 8.18.   Waiver of Marshalling of Assets Defense     102  
 
  Section 8.19.   Waiver of Counterclaim     103  
 
  Section 8.20.   Conflict; Construction of Documents     103  
 
  Section 8.21.   Brokers and Financial Advisors     103  
 
  Section 8.22.   Counterparts     103  
 
  Section 8.23.   Estoppel Certificates     103  
 
  Section 8.24.   Payment of Expenses     104  
 
  Section 8.25.   Bankruptcy Waiver     104  
 
  Section 8.26.   Entire Agreement     105  
 
  Section 8.27.   Dissemination of Information     105  

ii



--------------------------------------------------------------------------------



 



                                Page  
 
  Section 8.28.   Limitation of Interest     105  
 
  Section 8.29.   Indemnification     106  
 
  Section 8.30.   Borrower Acknowledgments     106  
 
  Section 8.31.   Publicity     106  
 
  Section 8.32.   Intentionally omitted     107  
 
  Section 8.33.   Cross-Collateralization     107  
 
  Section 8.34.   Time of the Essence     107  
 
  Section 8.35.   FINAL AGREEMENT     107  
 
  Section 8.36.   [Intentionally omitted]     107  
 
  Section 8.37.   Joint and Several Liability     107  
 
  Section 8.38.   Loan Modification     107  
 
  Section 8.39.   Consent Fees     107  
 
  Section 8.40.   Insurance, Casualty and Condemnation Provisions     107  
 
  Section 8.41.   Assumption by New Borrowers; Release of Original Borrowers    
108  
 
  Section 8.42.   Origination of Loan; Payments Made     108  

     
Exhibit A
  Additional Definitions
Exhibit B
  Deferred Maintenance
Exhibit C
  Individual Properties and Allocated Loan Amounts
Exhibit D
  Franchisors and Managers
Exhibit E
  Operating Budget
Exhibit F
  FF&E Financing
Exhibit G
  Organizational Chart
Exhibit H
  Property Improvement Plans
Exhibit I
  Required Expenditure Amounts for Individual Properties
Exhibit J
  Capital Improvements and PIP Schedule
Exhibit K
  Upfront Remediation
 
   
Schedule 1
  Litigation
Schedule 2
  Franchise Defaults
Schedule 3
  Amortization Schedule

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDED AND RESTATED LOAN AGREEMENT, made as of December 20,
2005, is by and between (i) MERRILL LYNCH MORTGAGE LENDING, INC., a Delaware
corporation (in such capacity, and together with its successors and assigns
“Lender”), (ii) ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP, NEW CLEAR LAKE HOTEL
LIMITED PARTNERSHIP and NEW INDIANAPOLIS DOWNTOWN HOTEL LIMITED PARTNERSHIP,
each a Delaware limited partnership (individually and collectively, as the
context may require, “Original Borrower”), and (iii) ASHFORD CRYSTAL CITY
LIMITED PARTNERSHIP, NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP, NEW INDIANAPOLIS
DOWNTOWN HOTEL LIMITED PARTNERSHIP, PALM BEACH FLORIDA HOTEL AND OFFICE BUILDING
LIMITED PARTNERSHIP, ST. PETERSBURG FLORIDA HOTEL LIMITED PARTNERSHIP, each a
Delaware limited liability company (individually and collectively, as the
context may require, together with each Borrower’s successors and assigns,
“Borrower”).
RECITALS
          WHEREAS, Lender and Original Borrower entered into a certain Loan
Agreement dated as of October 13, 2005 (the “Original Loan Agreement”), pursuant
to which Lender agreed to make a loan to Original Borrower in the aggregate
principal amount of $77,555,000 (the “Original Loan”). Capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned to
them in the Original Loan Agreement;
          WHEREAS, the Original Loan was secured by, among other things, the
interests of Original Borrower in the Individual Properties described in the
Original Loan Agreement; and
          WHEREAS, Lender, Original Borrower and Borrower desire to restructure
the Original Loan such that (a) Original Borrower will be replaced by Borrower,
(b) Lender will advance additional funds to Borrower so that the aggregate
principal amount of the loan from Lender to Borrower (the “Loan”) will be
$115,645,000 (the “Loan Amount”), (c) the Loan will be secured by the interest
of Borrower in the Individual Properties described herein, and (d) other terms
and conditions of the Original Loan are modified to reflect such restructuring
in accordance with the agreements of Lender, Original Borrower and Borrower.
          NOW, THEREFORE, in consideration of the restructuring of the Original
Loan and the making of the Loan by Lender, and the covenants, agreements,
representations and warranties set forth in this Agreement, the Original
Borrower, Borrower and Lender hereby agree to amend and restate the Original
Loan Agreement in its entirety as set forth herein, and covenant, agree,
represent and warrant as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
CERTAIN DEFINITIONS
     Section 1.1. Definitions.
          For all purposes of this Agreement:
               (a) the capitalized terms defined in this Article I have the
meanings assigned to them in this Article I, and include the plural as well as
the singular;
               (b) all accounting terms have the meanings assigned to them in
accordance with GAAP;
               (c) the words “herein”, “hereof”, and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision; and
               (d) the following terms have the following meanings:
          “Account Collateral” means the Cash Collateral Account (including all
Sub-Accounts), each Manager Account, each Collection Account, each Non-Marriott
Property Operating Account, all amounts deposited or held in such accounts, and
all Proceeds of any or all of the foregoing.
          “Adjusted Net Cash Flow” means, with respect to each Individual
Property, for any period, the Net Operating Income for the twelve (12) months
trailing such period (Net Operating Income to be calculated for the purposes of
this definition of “Adjusted Net Cash Flow” without deduction for actual base
management fees or incentive management fees paid pursuant to any Management
Agreement for such period, actual franchise fees paid pursuant to any Franchise
Agreement for such period, or the Capital Reserve Amount for such period)
reduced by (i) annual base management fees, pro rated for the applicable period,
equal to the greater of (a) 3% of Gross Revenues per annum and (b) actual base
management fees paid pursuant to the applicable Management Agreement, (ii) an
annual reserve with respect to leases, purchases and replacements of FF&E, pro
rated for the applicable period, equal to the greater of (a) 4% of Gross
Revenues per annum, and (b) the amount required to be reserved during such
period with respect to leases, purchases and replacements of FF&E pursuant to
the applicable Management Agreement, (iii) actual incentive management fees paid
pursuant to the applicable Management Agreement for the applicable period and
(iv) actual base franchise fees paid pursuant to the applicable Franchise
Agreement for the applicable period (if applicable), all as determined by Lender
in its reasonable discretion.
          “Affiliate” of any specified Person means any other Person
controlling, controlled by or under common control with such specified Person.
For the purposes of this Agreement, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise; and the
terms “controls”, “controlling” and “controlled” have the meanings correlative
to the foregoing. For

2



--------------------------------------------------------------------------------



 



the avoidance of doubt, with respect to any Borrower or Operating Lessee, the
definition of “Affiliate” shall not include Remington Manager.
          “Agreement” means this Loan Agreement, as the same may from time to
time hereafter be modified, supplemented or amended.
          “Allocated Loan Amount” means, with respect to each Individual
Property, the Allocated Loan Amount for such Individual Property set forth on
Exhibit C attached hereto, as such amounts shall be adjusted from time to time
as hereinafter set forth. Upon each adjustment in the amount of Indebtedness due
to the making of a prepayment of the Loan in accordance with the terms hereof,
each Allocated Loan Amount shall be decreased by an amount equal to the product
of (i) the amount of such payment and (ii) a fraction, the numerator of which is
the applicable Allocated Loan Amount (prior to the adjustment in question) and
the denominator of which is the total of all Allocated Loan Amounts (prior to
the adjustment in question). Notwithstanding the foregoing sentence to the
contrary, when the Indebtedness is reduced as the result of Lender’s receipt of
proceeds with respect to a Condemnation or Casualty affecting one hundred
percent (100%) of any Individual Property, the Allocated Loan Amount for such
Individual Property with respect to which the Insurance Proceeds or Condemnation
Proceeds were received shall, at Lender’s sole discretion, be reduced to zero
(such Allocated Loan Amount prior to reduction being referred to as the
“Withdrawn Allocated Amount”), and each other Allocated Loan Amount shall, if
the Withdrawn Allocated Amount exceeds such proceeds (such excess being referred
to as the “Proceeds Deficiency”), be increased by an amount equal to the product
of (1) the Proceeds Deficiency and (2) a fraction, the numerator of which is the
applicable Allocated Loan Amount (prior to the adjustment in question) and the
denominator of which is the aggregate of all of the Allocated Loan Amounts
(prior to the adjustment in question) other than the Withdrawn Allocated Amount.
The “Allocated Loan Amount” for any Qualified Substitute Property, following the
occurrence of a Property Substitution, shall be the Allocated Loan Amount, as of
the date of such Property Substitution, for the Individual Property replaced by
such Qualified Substitute Property.
          “Appraisal” means an appraisal of any Individual Property prepared in
accordance with the requirements of FIRREA prepared by an independent third
party appraiser holding an MAI designation, who is state licensed or state
certified if required under the laws of the state where such Individual Property
is located, who meets the requirements of FIRREA and who is otherwise reasonably
satisfactory to Lender.
          “Approved Budget” has the meaning provided in Section 5.1(Q)(x).
          “Appurtenant Rights” means, collectively, “Appurtenant Rights” as
defined in each Mortgage.
          “Assignment of Agreements” shall mean, with respect to each Individual
Property, a first priority Assignment of Management Agreement and Agreements
Affecting Real Estate or Amended and Restated Assignment of Management Agreement
and Agreements Affecting Real Estate, as applicable, in form and substance
satisfactory to Lender, dated as of the Closing Date, from each applicable
Borrower, as assignor, to Lender, as assignee, as the same

3



--------------------------------------------------------------------------------



 



may thereafter from time to time be supplemented, amended, modified or extended
by one or more written agreements supplemental thereto.
          “Assignment of Leases” shall mean, with respect to each Individual
Property, a first priority Assignment of Leases and Rents, in form and substance
satisfactory to Lender, either (a) dated as of the Closing Date, or (b) dated as
of June 17, 2005 and amended by a certain Amendment to Mortgage, Deed of Trust
or Deed to Secure Debt, Assignment of Rents, Security Agreement and Fixture
Filing and to Assignment of Leases and Rents, or similar document, dated as of
the Closing Date, as applicable, each from the applicable Borrower, as assignor,
to Lender, as assignee, assigning to Lender all of such Borrower’s right, title
and interest in and to the Leases and the Rents, as the same may thereafter from
time to time be supplemented, amended, modified or extended by one or more
written agreements supplemental thereto.
          “Basic Carrying Costs” means the following costs with respect to each
Individual Property: (i) Impositions applicable to such Property; and
(ii) insurance premiums for policies of insurance required or permitted to be
maintained by the applicable Borrower pursuant to this Agreement or the other
Loan Documents.
          “Basic Carrying Costs Monthly Installment” means, collectively, with
respect to all Individual Properties, Lender’s reasonable and good faith
estimate of one-twelfth (1/12th) of the annual amount of the aggregate Basic
Carrying Costs for all Individual Properties (provided, that Lender may
calculate reasonably and in good faith the monthly amount to assure that funds
are reserved in sufficient amounts to enable the payment of all Impositions,
including, without limitation, taxes and insurance premiums thirty (30) days
prior to their respective due dates). If the Basic Carrying Costs for any
Individual Property for the then current Fiscal Year or payment period are not
ascertainable by Lender at the time a monthly deposit is required to be made,
the Basic Carrying Costs Monthly Installment with respect to such Individual
Property shall be Lender’s reasonable and good faith estimate based on
one-twelfth (1/12th) of the aggregate Basic Carrying Costs for such Individual
Property for the prior Fiscal Year or payment period, with reasonable
adjustments as determined by Lender. As soon as the Basic Carrying Costs are
fixed for the then current Fiscal Year or period, the next ensuing Basic
Carrying Costs Monthly Installment shall be adjusted to reflect any deficiency
or surplus in prior Basic Carrying Costs Monthly Installments.
          “Basic Carrying Costs Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Basic Carrying Costs.
          “Borrower” has the meaning provided in the preamble to this Agreement.
          “Business Day” means any day other than a Saturday, a Sunday or a
legal holiday on which national banks are not open for general business in
(i) the State of New York, (ii) the state where the corporate trust office of
the any trustee in connection with a Secondary Market Transaction is located, or
(iii) the state where the servicing offices of the any servicer in connection
with a Secondary Market Transactions are located.

4



--------------------------------------------------------------------------------



 



          “Capital Improvement Costs” means, collectively, with respect to each
Individual Property, the costs incurred by Borrowers in connection with
(a) capital improvements to the Individual Properties (other than capital
improvements referred to in clauses (i) and (ii) of Section 5.1(W)), and (b) the
financing of furniture, fixture and equipment leases or purchases in the
ordinary course of operating the Individual Properties in the manner each is
operated as of the Closing Date.
          “Capital Reserve Amount” means, with respect to each Individual
Property, an amount equal to the greater of (i) four percent (4%) of projected
annual Gross Revenue set forth in the then current Approved Budget and (ii) the
amount required to be reserved per annum with respect to Capital Improvement
Costs pursuant to the applicable Management Agreement.
          “Capital Reserve True-Up Amount” means an amount as of December 31 of
each calendar year equal to the difference between (i) four percent (4%) of
actual Gross Revenue for such calendar year and (ii) the Capital Reserve Amount
for such calendar year; provided that for the period ending December 31, 2005
such amount shall be calculated using the prorated period from the Closing Date
through and including December 31, 2005.
          “Capital Reserve Monthly Installment” means an amount equal to one
twelfth (1/12th) of the aggregate Capital Reserve Amounts for all Individual
Properties.
          “Capital Reserve Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Capital Improvement Costs.
          “Cash Collateral Account” has the meaning provided in Section 2.11(b).
          “Cash Collateral Account Agreement” has the meaning provided in
Section 2.12(c).
          “Cash Collateral Account Bank” means the bank chosen by Lender to hold
the Cash Collateral Account and the Non-Marriott Property Operating Account, or
any successor bank hereafter selected by Lender in accordance with the terms
hereof.
          “Cash Management Fee Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of fees payable to the Cash Collateral Account Bank.
          “Closing Date” means the date of this Agreement.
          “Code” means the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto,
together with applicable U.S. Department of Treasury regulations issued pursuant
thereto in temporary or final form.
          “Collateral” means, collectively, the “Collateral” as defined in each
Mortgage.
          “Collection Account” has the meaning provided in Section 2.11(a).

5



--------------------------------------------------------------------------------



 



          “Collection Account Agreement” means, with respect to each
Non-Marriott Property, that certain Collection Account Agreement dated as of
October 13, 2005, among the Collection Account Bank, the applicable Borrower,
Operating Lessee and Lender.
          “Collection Account Bank” shall mean, with respect to each
Non-Marriott Property, the collection bank for such Individual Property and any
successor bank hereafter selected by each applicable Borrower which owns such
Individual Property and approved by Lender in accordance with each Collection
Account Agreement.
          “Combined Debt Service” means, for any period, the sum of (a) Debt
Service, and (b) Mezzanine Debt Service.
          “Combined Debt Service Coverage Ratio” means, for any period, the
quotient obtained by dividing (1) the aggregate Adjusted Net Cash Flow for all
Individual Properties for the specified period by (2) the aggregate Combined
Debt Service due for such period, assuming that the Loan is payable in
accordance with a 25-year amortization schedule.
          “Condemnation Proceeds” has the meaning, with respect to each
Individual Property, provided in the Mortgage for such Individual Property.
          “Contingent Obligation” means any obligation of any Borrower
guaranteeing any indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of any
Borrower, whether or not contingent; (i) to purchase any such primary
obligation, or any property constituting direct or indirect security therefor;
(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner or obligee under any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the owner or obligee
under such primary obligation against loss in respect thereof. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
anticipated liability in respect thereof (assuming that the applicable Borrower
is required to perform thereunder) as determined by Lender in good faith.
          “Cooperation Agreement” means that certain Amended and Restated
Cross-Collateralization and Cooperation Agreement dated as of even date
herewith, between Borrower, certain other “Borrowers” named therein and Lender,
as the same may be amended, modified or supplemented from time to time.
          “Costs of Uncollectible Drafts” means (a) fees or charges regularly
and customarily charged by Morgan Collection Bank to its customers with respect
to any items deposited by or on behalf of the Borrowers or Operating Lessee into
a Collection Account which is returned for insufficient or uncollected funds
(“Uncollectible Drafts”), and (b) the amount represented by such Uncollectible
Draft if such amount has actually been credited by Morgan

6



--------------------------------------------------------------------------------



 



Collection Bank to the Cash Collateral Account prior to Morgan Collection Bank
effecting final payment thereof.
          “Current Interest Accrual Period” has the meaning provided in
Section 2.11(d).
          “Debt Service” means, for any period, the aggregate of all principal,
interest payments, Default Rate interest, Late Charges and other amounts that
accrue or are due and payable in accordance with the Loan Documents during such
period.
          “Debt Service Coverage Ratio” means, for any period, the quotient
obtained by dividing (1) the aggregate Adjusted Net Cash Flow for all Individual
Properties for the specified period by (2) the aggregate Debt Service due for
such period, assuming that the Loan is payable in accordance with a 25-year
amortization schedule.
          “Debt Service Payment Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Debt Service.
          “Deed of Trust Trustee” means, with respect to each Individual
Property, the trustee, if any, under the Mortgage for such Individual Property.
          “Default” means the occurrence of any event which, but for the giving
of notice or the passage of time, or both, would be an Event of Default.
          “Default Collateral” has the meaning provided in Section 8.14.
          “Default Rate” means a per annum interest rate equal to the lesser of
(i) the Maximum Amount or (ii) the Interest Rate plus five percent (5%).
          “Defeasance Collateral” means U.S. Obligations (i) having maturity
dates on or prior to, but as close as possible to, successive scheduled Payment
Dates (after the Defeasance Release Date) upon which Payment Dates interest and
principal payments are required under the Full Defeased Note or the Defeased
Note, as the case may be, through and including the Maturity Date and (ii) in
amounts sufficient to pay all scheduled principal and interest payments on the
Full Defeased Note or the Defeased Note, as the case may be, on each Payment
Date through and including the Maturity Date and any tax payable in respect of
any income earned by Borrower or Successor Obligor from such U.S. Obligations
and (iii) the proceeds of which shall be payable directly to the Cash Collateral
Account.
          “Defeasance Deposit” means the amount that will be sufficient to
purchase the Defeasance Collateral.
          “Defeasance Release Date” has the meaning provided in Section 2.10.
          “Defeased Note” has the meaning provided in Section 2.10.
          “Deferred Maintenance” has the meaning provided in Section 5.1(V).

7



--------------------------------------------------------------------------------



 



          “Deferred Maintenance Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Deferred Maintenance Costs.
          “Deferred Maintenance Costs” means costs incurred by Borrower in
connection with any Deferred Maintenance.
          “Eligible Account” means (i) an account maintained with a federal or
state chartered depository institution or trust company whose (x) commercial
paper, short-term debt obligations or other short-term deposits are rated at
least A-1 by S&P and the equivalent by each other Rating Agency if the deposits
in such account are to be held in such account for thirty (30) days or less or
(y) long-term unsecured debt obligations are rated at least A by S&P and the
equivalent by each other Rating Agency if the deposits in such account are to be
held in such account for more than thirty (30) days; or (ii) a segregated trust
account maintained with the trust department of a federal or state chartered
depository institution or trust company acting in its fiduciary capacity which
institution or trust company is subject to regulations regarding fiduciary funds
on deposit substantially similar to 12 C.F.R. § 9.10(b); or (iii) an account
otherwise acceptable to each Rating Agency, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any security issued in
connection with a Secondary Market Transaction.
          “Embargoed Person” has the meaning provided in Section 4.1(LL).
          “Engineer” means any reputable Independent engineer, properly licensed
in the relevant jurisdiction and approved by Lender in Lender’s reasonable
discretion.
          “Engineering Report(s)” means, with respect to each Individual
Property, the structural engineering report(s) with respect to such Individual
Property (i) prepared by an Engineer, (ii) addressed to or permitted by such
preparer to be relied upon by Lender, (iii) prepared based on a scope of work
determined by Lender in Lender’s discretion, and (iv) in form and content
acceptable to Lender in Lender’s discretion, together with any amendments or
supplements thereto.
          “Entity” means a (a) corporation, if the applicable Borrower is listed
as a corporation in the preamble to this Agreement, (b) limited partnership, if
the applicable Borrower is listed as a limited partnership in the preamble to
this Agreement or (c) limited liability company, if the applicable Borrower is
listed as a limited liability company in the preamble to this Agreement.
          “Environmental Indemnified Parties” includes Lender, any Person who is
or will have been involved with the servicing of the Loan, Persons who may hold
or acquire or will have held a full or partial interest in the Loan (including,
but not limited to, Investors or prospective Investors, as well as custodians,
trustees and other fiduciaries who hold or have held a full or partial interest
in the Loan for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including
but not limited to any other Person who holds or acquires or will have held

8



--------------------------------------------------------------------------------



 



a participation or other full or partial interest in the Loan or the collateral
therefor, whether during the term of the Loan or as a part of or following a
foreclosure of the collateral for the Loan and including, but not limited to,
any successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).
          “Environmental Indemnity” means the Amended and Restated Environmental
Indemnity Agreement in form and substance satisfactory to Lender dated as of the
Closing Date from Borrower to Lender relating to all Individual Properties, as
the same may thereafter be from time to time supplemented, amended, modified or
extended by one or more agreements supplemental thereto.
          “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health or the environment, including, without
limitation, the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act, and including, without
limitation, any present and future federal, state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law: requiring
notification or disclosure of Releases of Hazardous Substances or other
environmental condition of any or all of the Individual Properties to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in any or all of the Individual Properties.
          “Environmental Liens” means, with respect to each Individual Property,
all liens and other encumbrances imposed on any Borrower which owns such
Individual Property pursuant to any Environmental Law, whether due to any act or
omission of any Borrower or any other person.
          “Environmental Report(s)” means, with respect to each Individual
Property, environmental audit report(s) (i) prepared by a reputable
environmental Engineer approved by Lender in Lender’s discretion, (ii) addressed
to or permitted by such environmental Engineer to be relied upon by Lender
(iii) prepared based on a scope of work determined by Lender in Lender’s
discretion, and (iv) in form and content acceptable to Lender in Lender’s
discretion, together with any amendments or supplements thereto delivered to
Lender.
          “Equity Interests” means (i) if the applicable Borrower is a limited
partnership, limited partnership interests in Borrower, or (ii) if the
applicable Borrower is a limited liability company, membership interests in
Borrower; or (iii) if the applicable Borrower is a corporation, the share or
stock interests in the applicable Borrower; provided, however, Equity Interests
shall

9



--------------------------------------------------------------------------------



 



not include any direct or indirect legal or beneficial ownership interest, or
any other interest of any nature or kind whatsoever, of any SPE Equity Owner in
any Borrower or in any other SPE Equity Owner, as applicable.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” means any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code, of which any Borrower is a member, and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of any ERISA and Section
412(n) of the Code, described in Section 414(m) or (o) of the Code, of which any
Borrower is a member.
          “Event of Default” has the meaning set forth in Section 7.1.
          “Exchange Act” has the meaning set forth in Section 2.13.
          “Extra Funds” has the meaning set forth in Section 2.11(f).
          “FF&E” means furniture, furnishings, fixtures, soft goods, case goods,
signage, audio-visual equipment, kitchen equipment, carpeting, equipment,
including front desk and back-of-the-house computer equipment, but shall not
include (i) items included within “Property and Equipment” under the Uniform
System of Accounts including, but not limited to, lined, china, glassware,
tableware, uniforms and similar items, whether used in connection with the
public space or guest rooms, or (ii) any computer software or accompanying
documentation (including any future upgrades, enhancements, additions,
substitutions or modifications thereof), other than computer software which is
generally commercially available, which are used by Manager in connection with
operating or otherwise providing services to the hotel at the Property.
          “FF&E Financing” shall mean, with respect to an Individual Property,
the personal property leases and personal property financing set forth with
respect to such Individual Property on Exhibit F, attached hereto and
incorporated herein and all renewals, amendments and extensions thereof.
          “FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as the same may be amended from time to time.
          “Fiscal Year” means the 12-month period ending on December 31 of each
year or such other fiscal year of Borrowers as Borrowers may select from time to
time with the prior written consent of Lender, such consent not to be
unreasonably withheld or delayed.
          “Franchise Agreement” shall mean, individually or collectively, as the
context may require, each franchise or similar agreement entered into by and
between a Borrower and/or Operating Lessee and Franchisor pursuant to which the
applicable Borrower and/or Operating

10



--------------------------------------------------------------------------------



 



Lessee is permitted to operate the applicable Individual Property under the
“flag” or other trade name that is the subject thereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
with the terms hereof.
          “Franchisor” shall mean, individually or collectively, as the context
may require, each franchisor under a Franchise Agreement. As of the date hereof,
each Franchisor of each Individual Property is set forth on Exhibit D attached
hereto. No replacement or substitute Franchisor shall be selected, approved or
consented to by any Borrower or Operating Lessee other than in accordance with
the terms hereof.
          “Franchisor’s Subordination” means, with respect to each Individual
Property that is subject to a Franchise Agreement, a Franchisor’s Consent and
Subordination Agreement, comfort letter or similar agreement in form and
substance satisfactory to Lender, dated as of the Closing Date, executed by the
relevant Franchisor and others as the same may thereafter from time to time be
supplemented, amended, modified or extended by one or more written agreements
supplemental thereto.
          “Full Defeased Note” has the meaning set forth in Section 2.10.
          “GAAP” means generally accepted accounting principles consistently
applied in the United States of America as of the date of the applicable
financial report.
          “Governmental Authority” means any foreign, national, federal, state,
regional or local government, or any other political subdivision of any of the
foregoing, in each case with jurisdiction over any Borrower, all or any portion
of the Collateral, or any SPE Equity Owner, or any Person with jurisdiction over
any Borrower, any Individual Property or any SPE Equity Owner, exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Gross Revenue” means, with respect to each Individual Property, the
total dollar amount of all income and receipts whatsoever received by the
Borrower, Operating Lessee or any Manager or any agent thereof which owns,
operates or manages the applicable Individual Property.
          “Hazardous Substance” means, without limitation, any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, toxic or hazardous wastes, toxic or hazardous
substances, toxic or hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws including but not limited to petroleum and petroleum
products, asbestos and asbestos-containing materials, polychlorinated biphenyls,
lead, radon, radioactive materials, flammables and explosives, but excluding
substances of kinds and in small amounts ordinarily and customarily used or
stored in similar properties for the purposes of cleaning or other maintenance
or operations and otherwise in compliance with all Environmental Laws.
          “Hotel Operations Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Operating Expenses.

11



--------------------------------------------------------------------------------



 



          “Impositions” means, collectively, “Impositions” as defined in each
Mortgage.
          “Indebtedness” means, at any given time, the Principal Indebtedness,
together with all accrued and unpaid interest thereon and all other obligations
and liabilities due or to become due to Lender pursuant hereto, under the Notes
or in accordance with any of the other Loan Documents, and all other amounts,
sums and expenses paid by or payable to Lender hereunder or pursuant to the
Notes or any of the other Loan Documents.
          “Indemnified Party” shall have the meaning set forth in Section 2.13.
          “Independent” means, when used with respect to any Person, a Person
who: (i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower
(including, without limitation, in any SPE Equity Owner), (ii) is not connected
with any Borrower or any Affiliate of any Borrower (including, without
limitation, any SPE Equity Owner), as an officer, employee, promoter,
underwriter, trustee, partner, member, manager, creditor, director or person
performing similar functions (other than in his or her capacity as Independent
Director), and (iii) is not a member of the immediate family of a Person defined
in (i) or (ii) above.
          “Independent Director” means, with respect to each Borrower, a duly
appointed member of the board of directors (or with respect to a Single Member
LLC, the board of managers) of the relevant entity who shall not have been, at
the time of such appointment or at any time while serving as a director or
manager of the relevant entity and may not have been at any time in the
preceding five years (except in a capacity as an “Independent Director” for one
or more Affiliates otherwise satisfying the requirements of this definition),
(a) a direct or indirect legal or beneficial owner in such entity or any of its
affiliates or any Borrower or any of their respective affiliates, (b) a
creditor, supplier, employee, officer, director (other than in its capacity as
Independent Director), family member, manager, or contractor of such entity or
any of its affiliates or any Borrower or any of their respective affiliates, or
(c) a Person who controls (directly, indirectly, or otherwise) such entity or
any of its affiliates or any Borrower or any of their respective affiliates or
any creditor, supplier, employee, officer, director, family member, manager, or
contractor of such Person or any of its affiliates or any Borrower or any of
their respective affiliates.
          “Individual Properties” shall mean, collectively, each and every
Individual Property, subject to substitutions and releases of properties in
accordance with the terms of this Agreement.
          “Individual Property” shall mean, with respect to each individual
property described on Exhibit C attached hereto, “Property” as defined in the
related Mortgage for such individual property.
          “Initial Basic Carrying Cost Amount” means the amount shown as such on
Exhibit A.
          “Initial Deferred Maintenance Amount” means the amount shown as such
on Exhibit A.

12



--------------------------------------------------------------------------------



 



          “Initial Upfront Remediation Amount” means the amount shown as such on
Exhibit A.
          “Insurance Proceeds” has the meaning, with respect to each Individual
Property, provided in the Mortgage for such Individual Property.
          “Insurance Requirements” has the meaning, with respect to each
Individual Property, provided in the Mortgage for such Individual Property.
          “Interest Accrual Period” shall mean, with respect to any Payment
Date, a period commencing on the first (1st) day of the calendar month preceding
the month in which such Payment Date occurs and ending on the day immediately
prior to the first (1st) day of the next calendar month. The first Interest
Accrual Period shall commence on the Closing Date and continue through and
including the day immediately prior to the first (1st) day of the calendar month
following the month in which the Closing Date occurs.
          “Interest Rate” means, for any Interest Accrual Period, 5.5306% per
annum or the Default Rate for the applicable Note, as and when applicable
pursuant to this Agreement.
          “Investor” has the meaning provided in Section 8.27.
          “Land” means, collectively, “Land” as defined in each Mortgage.
          “Late Charge” means the lesser of (i) five percent (5%) of any unpaid
amount and (ii) the maximum late charge permitted to be charged under the laws
of the State of New York.
          “Leases” means, collectively, “Leases” as defined in each Mortgage.
          “Legal Requirements” means all statutes, laws, rules, orders,
regulations, ordinances, judgments, orders, decrees and injunctions of
Governmental Authorities affecting any Borrower, the Loan Documents, the
Collateral or any part thereof, or the ownership, construction, use, alteration
or operation thereof, or any part thereof, enacted or entered and in force as of
the relevant date, and all Permits and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to any Borrower, at any time in force
affecting the Collateral or any part thereof, including, without limitation, any
which (i) may require repairs, modifications, or alterations in or to the
Collateral or any part thereof, or (ii) in any way limit the use and enjoyment
thereof, and further including, without limitation, all Environmental Laws and
the Americans with Disabilities Act, as they may be amended from time to time,
together with all regulations promulgated pursuant thereto or in connection
therewith.
          “Lender” has the meaning provided in the preamble to this Agreement.
          “Liabilities” has the meaning set forth in Section 2.13.
          “Lien” means any mortgage, deed of trust, deed to secure debt, lien
(statutory or other), pledge, easement, restrictive covenant, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any portion of the Collateral

13



--------------------------------------------------------------------------------



 



or any Borrower, or any interest in any of the foregoing, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
UCC or comparable law of any other jurisdiction, domestic or foreign, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
          “Loan” has the meaning provided in the Recitals hereto.
          “Loan Amount” has the meaning provided in the Recitals hereto.
          “Loan Documents” means, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Assignments of Agreements, the
Manager’s Subordinations, Subordination, Attornment and Security Agreement, the
Environmental Indemnity, the Cash Collateral Account Agreement, the Franchisor’s
Subordinations, the Collection Account Agreements, the PIP Guaranty, the
Cooperation Agreement and all other agreements, instruments, certificates and
documents executed or delivered by or on behalf of Borrower or any Affiliate to
evidence or secure the Loan or otherwise in satisfaction of the requirements of
this Agreement, any Mortgage or the other documents listed above.
          “Losses” means any losses, actual damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including but not limited to
strict liabilities), obligations, debts, fines, penalties, charges, costs of
Remediation (whether or not performed voluntarily), amounts paid in settlement,
litigation costs, reasonable attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including but not limited to costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.
          “Management Agreement” means the Management Agreement entered into
between Manager and each Borrower or Operating Lessee pertaining to the
management of each Individual Property in the form attached to the Manager’s
Subordinations.
          “Manager” means, individually or collectively, as the context may
require, each manager under a Management Agreement. As of the date hereof, the
Manager of each Individual Property is set forth on Exhibit D attached hereto.
No replacement or substitute Manager shall be selected, approved or consented to
by any Borrower or Operating Lessee other than in accordance with the terms
hereof.
          “Manager Account” means, with respect to each Individual Property, the
“Operating Accounts” (as defined in the applicable Management Agreement)
maintained by the applicable Manager pursuant to the applicable Management
Agreement.
          “Manager’s Subordination” means, with respect to each Individual
Property, the Consent and Subordination of Management Agreement or other similar
agreement in form and substance satisfactory to Lender, dated as of the Closing
Date, executed by the applicable Manager, each applicable Borrower which owns
the Individual Property, Operating Lessee and Lender, as the same may thereafter
from time to time be supplemented, amended, modified or extended by one or more
written agreements supplemental thereto.

14



--------------------------------------------------------------------------------



 



          “Marriott” means Marriott International, Inc., a Delaware corporation,
or any Affiliate thereof.
          “Marriott Property” means each Individual Property that is occupied
and operated by Marriott as a Marriott hotel franchise, and is managed by
Marriott.
          “Material Adverse Effect” means a material adverse effect upon (i) the
business or the financial position or results of operation of any Borrower,
(ii) the ability of any Borrower to perform, or of Lender to enforce, any of the
Loan Documents or (iii) the value of (x) the Collateral with respect to any
Individual Property taken as a whole or (y) any Individual Property.
          “Material Lease” means each Operating Lease.
          “Maturity Date” means February 1, 2016 or such earlier date resulting
from acceleration of the Indebtedness by Lender.
          “Maximum Amount” means the maximum rate of interest designated by
applicable laws relating to payment of interest and usury.
          “Mezzanine Borrower” has the meaning set forth in Section 2.15(a).
          “Mezzanine Debt Service” shall mean, with respect to any particular
period of time, scheduled principal and/or interest payments and all other
amounts that accrue or are due and payable under the Mezzanine Loan for such
period.
          “Mezzanine Debt Service Payment Sub Account” shall have the meaning
provided in Section 2.11(c).
          “Mezzanine Deposit Account” means any deposit account established in
connection with a Mezzanine Loan for the deposit of Mezzanine Debt Service.
          “Mezzanine Lender” has the meaning set forth in Section 2.15(a).
          “Mezzanine Loan” has the meaning set forth in Section 2.15(a).
          “Mezzanine Loan Agreement” means a loan agreement governing a
Mezzanine Loan.
          “Mold” means any mold or fungus in violation of Legal Requirements
present at or in any Individual Property.
          “Mortgage” means, with respect to each Individual Property, the first
priority Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Rents,
Security Agreement and Fixture Filing or such other comparable document which is
customarily used by prudent lenders in the jurisdiction in which such Individual
Property is located, in form and substance satisfactory to Lender in Lender’s
discretion, either (a) dated as of the Closing Date, (b) dated as of June 17,
2005 and amended by a certain Amendment to Mortgage, Deed of Trust or Deed to

15



--------------------------------------------------------------------------------



 



Secure Debt, Assignment of Rents, Security Agreement and Fixture Filing and to
Assignment of Leases and Rents, or similar agreement, dated as of the Closing
Date, as applicable, granted by each applicable Borrower which owns such
Individual Property to Lender (or, in the case of a Deed of Trust, to Deed of
Trust Trustee for the benefit of Lender) with respect to such Individual
Property as security for the Loan, as the same may thereafter from time to time
be supplemented, amended, modified or extended by one or more written agreements
supplemental thereto or (c) dated as of October 13, 2005 and amended by a
certain Amendment to Mortgage, Deed of Trust or Deed to Secure Debt, Assignment
of Rents, Security Agreement and Fixture Filing and to Assignment of Leases and
Rents, or similar agreement, dated as of the Closing Date, as applicable,
granted by each applicable Borrower which owns such Individual Property to
Lender (or, in the case of a Deed of Trust, to Deed of Trust Trustee for the
benefit of Lender) with respect to such Individual Property as security for the
Loan, as the same may thereafter from time to time be supplemented, amended,
modified or extended by one or more written agreements supplemental thereto.
          “Mortgaged Property” means, collectively, or individually (as the
context requires), the “Mortgaged Property” or the “Trust Estate” as defined in
the Mortgage for each Individual Property.
          “Morgan Collection Bank” means JP Morgan Chase Bank.
          “Multiemployer Plan” means a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been made by Borrower or any
ERISA Affiliate and which is covered by Title IV of ERISA.
          “Net Operating Income” means, with respect to each Individual
Property, for any period the excess, if any, of Operating Income for such period
over Operating Expenses for such period.
          “Non-Marriott Operating Expenses Monthly Installment” means, for each
Current Interest Accrual Period, the portion of the operating expenses for such
Interest Accrual Period as set forth on the Approved Budget attributable to the
Non-Marriott Properties, as determined by Lender in its reasonable discretion.
          “Non-Marriott Property” means each Individual Property other than a
Marriott Property.
          “Non-Marriott Property Operating Account” means an operating account
with respect to the Non-Marriott Properties which shall be an Eligible Account
established by Borrower in Borrower’s name at the Cash Collateral Account Bank
(subject to Lender’s right to change the Cash Collateral Account Bank in
accordance with Section 2.11(b)(ii)) pursuant to the Cash Collateral Account
Agreements.
          “Non-Marriott Property Operating Account Cash Trap Period” means any
period of time commencing upon Lender’s delivery to the Cash Collateral Account
Bank of notice of an Event of Default, and terminating upon Lender’s delivery to
the Cash Collateral Account Bank of notice that the existing Non-Marriott
Property Operating Account Cash Trap Period is terminated (which notice shall be
given by Lender upon the cure of all existing Events of Default

16



--------------------------------------------------------------------------------



 



by Borrower, as applicable), each such notice to be delivered in accordance with
the terms of the Cash Collateral Account Agreement.
          “Note” means that certain Amended and Restated Promissory Note dated
as of the Closing Date, from Borrower to Lender, in the original principal
amount of the Loan, as the same may thereafter from time to time be
supplemented, amended, modified or extended by one or more written agreements
supplemental thereto.
          “OFAC List” means the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements (or is such list does not exist, the similar
list then being maintained by the United States, including, without limitation,
trade embargo, economic sanctions, or other prohibitions imposed by Executive
Order of the President of the United States. The OFAC List currently is
accessible through the internet website at www.treas.gov/ofac/+11sdn.pdf.
          “Officer’s Certificate” means, with respect to each Borrower, a
certificate of such Borrower which is signed by the managing equity owner of
such Borrower.
          “Operating Expenses” means, with respect to each Individual Property,
for any period, all expenditures by the Borrower which owns the Individual
Property or the Operating Lessee, as and to the extent required to be expensed
under GAAP during such period in connection with the ownership, operation,
maintenance, repair or leasing of such Individual Property, including, without
limitation or duplication expenses in connection with cleaning, repair,
replacement, painting and maintenance; wages, benefits, payroll taxes, uniforms,
insurance costs and all other related expenses for employees of such Borrower,
Operating Lessee or any Affiliate engaged in repair, operation, maintenance of
such Individual Property or service to tenants, patrons or guests of such
Individual Property, as applicable; any management and franchise fees and
expenses; the cost of all electricity, oil, gas, water, steam, heat,
ventilation, air conditioning and any other energy, utility or similar item and
overtime services; the cost of cleaning supplies; Impositions; business
interruption, liability, casualty and fidelity insurance premiums; legal,
accounting and other professional fees and expenses incurred in connection with
the ownership, leasing or operation of any Individual Property, including,
without limitation, collection costs and expenses; costs and expenses of
security and security systems; trash removal and exterminating costs and
expenses; advertising and marketing costs; costs of environmental audits and
monitoring, environmental, investigation, remediation or other response actions
or any other expenses incurred with respect to compliance with Environmental
Laws; and all other ongoing expenses which in accordance with GAAP are required
to be or are included in such Borrower’s or Operating Lessee’s annual financial
statements as operating expenses of such Individual Property. Operating Expenses
shall be calculated in accordance with GAAP.
          Notwithstanding the foregoing, Operating Expenses shall not include
(v) Capital Improvement Costs, (w) any taxes imposed on the applicable
Borrower’s or Operating Lessee’s net income, (x) depreciation or amortization of
intangibles (y) Debt Service and other payments

17



--------------------------------------------------------------------------------



 



in connection with the Indebtedness, or (z) any rental or other payments due and
payable to Borrower by Operating Lessee pursuant to the terms of any Operating
Lease.
          “Operating Income” means, with respect to each Individual Property,
for any period, for Borrower which owns the Individual Property, all revenue
derived from the ownership and operation of each Individual Property from
whatever source, including, without limitation: all amounts payable as Rents and
all other amounts payable under Leases (other than the Operating Lease) or other
third party agreements relating to the ownership and operation of such
Individual Property; business interruption insurance proceeds; and all other
amounts which in accordance with GAAP are required to be or are included in such
Borrower’s or Operating Lessee’s annual financial statements as operating income
of such Individual Property but excluding any lease termination payments, use
and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, refunds on uncollectible accounts, sales
of furniture, fixtures and equipment, Insurance Proceeds (other than business
interruption insurance), Condemnation Proceeds, rents, revenues and receipts
received by tenants and concessionaires located at the Individual Properties,
unforfeited security deposits, utility and other similar deposits and any
disbursements to Borrower from the Cash Collateral Account and any Sub-Accounts.
Operating Income shall not include any rental or other payments due and payable
to Borrower by Operating Lessee pursuant to the terms of any Operating Lease.
          “Operating Lease” shall mean, individually or collectively, as the
context may require, the operating lease or similar agreement entered into by
and between the applicable Borrower and the Operating Lessee, which governs the
operation of one of more of the Individual Properties as the same may be
amended, restated, replaced, supplemented or modified from time to time, in
accordance with the terms hereof.
          “Operating Lessee” shall mean, individually or collectively, as the
context may require, any operating lessee under an Operating Lease, which is an
Affiliate of the Borrowers and which is a Special Purpose Entity, provided that
such operating lessee shall be selected in accordance with the terms hereof. As
of the date hereof, the Operating Lessee is Ashford TRS Lessee II LLC, a
Delaware limited liability company the current operating lessee of each
Individual Property, and an Affiliate of the Borrowers.
          “Other Borrowings” means, without duplication (but not including the
Indebtedness or any Transaction Costs payable in connection with the
Transactions), (i) all indebtedness of any Borrower for borrowed money or for
the deferred purchase price of property or services, (ii) all indebtedness of
any Borrower evidenced by a note, bond, debenture or similar instrument,
(iii) the face amount of all letters of credit issued for the account of any
Borrower and, without duplication, all unreimbursed amounts drawn thereunder,
(iv) all indebtedness of any Borrower secured by a Lien on any property owned by
any Borrower whether or not such indebtedness has been assumed, (v) all
Contingent Obligations of any Borrower, and (vi) all payment obligations of any
Borrower under any interest rate protection agreement (including, without
limitation, any interest rate swaps, caps, floors, collars or similar
agreements) and similar agreements.
          “Payment Date” shall mean the first (1st) day of each month commencing
on February 1, 2005, and continuing to and including the Maturity Date;
provided, however, that for

18



--------------------------------------------------------------------------------



 



purposes of making payments hereunder, but not for purposes of calculating
interest accrual periods, if the first (1st) day of a given month shall not be a
Business Day, then the Payment Date for such month shall be the preceding
Business Day.
          “PBGC” means the Pension Benefit Guaranty Corporation established
under ERISA, or any successor thereto.
          “Permits” means, collectively, “Permits” as defined in each Mortgage.
          “Permitted Encumbrances” means, with respect to each Individual
Property, (i) the Lien created by the Mortgage for such Individual Property or
the other Loan Documents, (ii) all Liens and other matters disclosed in the
Title Insurance Policy concerning the Individual Property, or any part thereof
which have been approved by Lender in Lender’s discretion, (iii) Liens, if any,
for Impositions with respect to imposed by any Governmental Authority not yet
due or delinquent or being contested in good faith and by appropriate
proceedings in accordance with the Mortgage for such Individual Property,
(iv) without limiting the foregoing, any and all governmental, public utility
and private restrictions, covenants, reservations, easements, licenses or other
agreements of an immaterial nature which may hereafter be granted by each
applicable Borrower which owns the Individual Property after the Closing Date
and which do not materially and adversely affect (unless otherwise approved by
Lender in writing) (a) the ability of any Borrower to pay any of its obligations
to any Person as and when due, (b) the marketability of title to such Individual
Property, (c) the fair market value of such Individual Property, or (d) the use
or operation of such Individual Property as of the Closing Date and thereafter,
(v) rights of existing and future tenants, licensees and concessionaries
pursuant to Leases in effect as of the date hereof or entered into in accordance
with the Loan Documents and/or the Management Agreements, (vi) the Operating
Leases, (vii) FF&E Financing applicable to the Individual Property, (viii) liens
in favor of Lender, and (ix) liens securing any Mezzanine Loan permitted under
Section 2.15.
          “Permitted Investments” has the meaning provided in the Cash
Collateral Account Agreement.
          “Permitted Transfers” shall mean, (A) with respect to each Individual
Property and each Borrower: (i) Permitted Encumbrances; (ii) all transfers of
worn out or obsolete furnishings, fixtures or equipment that are reasonably
promptly replaced with property of equivalent value and functionality in the
ordinary course of operation of each Individual Property; (iii) all Leases which
are not Material Leases; (iv) all Material Leases which have been approved by
Lender in writing pursuant to the terms of this Agreement; (v) provided that no
Event of Default has occurred and is continuing, transfers of Equity Interests
which in the aggregate during the term of the Loan (a) do not exceed forty-nine
percent (49%) of the total interests in any Borrower and (b) do not result in
any partner’s, member’s or other Person’s interest in any Borrower exceeding
forty-nine percent (49%) of the total interests in any Borrower; (vi) provided
that no Event of Default has occurred and is continuing, any other transfer of
Equity Interests provided that (a) Borrower provides thirty (30) days’ prior
written notice of such transfer to Lender, (b) prior to any Secondary Market
Transaction, Lender shall have consented to such transfer, such consent not to
be unreasonably withheld or delayed, (c) after any Secondary Market Transaction,
Borrower shall have delivered (or shall have caused to

19



--------------------------------------------------------------------------------



 



be delivered) to Lender Rating Agency Confirmation with respect to such
transfer, (d) Borrower shall have delivered (or shall have caused to be
delivered) to Lender and the Rating Agencies opinion letters of counsel relating
to such transfer (including, without limitation, tax, REMIC and bankruptcy
opinions, and a new substantive non-consolidation opinion substantially
identical in form and substance to the substantive non-consolidation opinion
delivered on behalf of Borrower as of the Closing Date), each in form and
substance reasonably satisfactory to Lender (in Lender’s reasonable discretion)
and satisfactory to the Rating Agencies, (e) following the proposed transfer,
Borrower shall satisfy all applicable Rating Agency criteria with respect to
bankruptcy remoteness and special purpose entities, and (f) Borrower pays all
reasonable out-of-pocket expenses incurred by Lender in connection with such
transfer (provided, that no assumption, transfer or similar fee shall be payable
to Lender in connection with such transfer); (vii) transfers, issuance,
conversions, pledges and redemptions of stock, membership interests and
partnership interests in Ashford Hospitality Trust, Inc., a Maryland
corporation, Ashford OP General Partner LLC, a Delaware limited liability
company, Ashford OP Limited Partner LLC, a Delaware limited liability company,
or Ashford Hospitality Limited Partnership, a Delaware limited partnership (or
their respective successors), (viii) the merger or consolidation of Ashford
Hospitality Trust, Inc., Ashford OP General Partner LLC, Ashford OP Limited
Partner LLC or Ashford Hospitality Limited Partnership (or their respective
successors), (ix) provided that no Event of Default has occurred and is
continuing, the sale of all (but not fewer than all) of the Individual
Properties to another party (collectively, the “Transferee Borrower”), provided
that (a) Borrower provides thirty (30) days’ prior written notice of such sale
to Lender, (b) prior to any Secondary Market Transaction, Lender shall have
consented to such sale, such consent not to be unreasonably withheld or delayed,
(c) after any Secondary Market Transaction, Borrower shall have delivered (or
shall have caused to be delivered) to Lender Rating Agency Confirmation with
respect to such sale, (d) the identity, experience, financial condition and
creditworthiness of the Transferee Borrower shall be satisfactory to Lender in
its reasonable discretion, (e) Borrower and/or Transferee Borrower shall have
delivered (or shall have caused to be delivered) to Lender and the Rating
Agencies opinion letters of counsel relating to such sale (including, without
limitation, tax, REMIC and bankruptcy opinions, and a new substantive
non-consolidation opinion), each in form and substance reasonably satisfactory
to Lender (in Lender’s reasonable discretion) (provided, that the new
substantive non-consolidation opinion shall be deemed satisfactory to Lender so
long as it is substantially identical in form and substance to the substantive
non-consolidation opinion delivered on behalf of Borrower as of the Closing
Date) and satisfactory to the Rating Agencies, (f) Transferee Borrower shall
satisfy all applicable Rating Agency criteria with respect to bankruptcy
remoteness and special purpose entities, (g) Borrower and Transferee Borrower
shall execute and deliver any and all documentation as may be reasonably
required by Lender or required by the Rating Agencies, as the case may be
(including, without limitation, assumption documents), in form and substance
reasonably satisfactory to Lender or satisfactory to the Rating Agencies, as the
case may be, in Lender’s reasonable discretion or the Rating Agencies’
discretion, as applicable, (h) Borrower shall deliver (or cause to be delivered)
to Lender an endorsement to the Title Insurance Policy relating to the change in
the identity of the vestee and the execution and delivery of the transfer
documentation in form and substance reasonably acceptable to Lender and
(i) Borrower or Transferee Borrower pays all reasonable out-of-pocket expenses
incurred by Lender in connection with such sale, including, without limitation,
Lender’s reasonable attorneys fees and expenses, all recording fees, all fees of
the Rating Agencies and all fees payable to the Title

20



--------------------------------------------------------------------------------



 



Company for the delivery to Lender of the endorsement referred to in clause (h)
above (provided, that no assumption, transfer or similar fee shall be payable to
Lender in connection with such sale), and (e) upon closing of the sale, Borrower
shall be released from all obligations accruing from and after the date of such
sale under the Note and the other Loan Documents with respect to the
indebtedness secured by the Individual Properties sold, (x) any lien or security
interest granted directly or indirectly in any Equity Interest in Borrower as
security for a Mezzanine Loan in accordance with Section 2.15 (xi) any Partial
Defeasance or Full Defeasance in accordance with Section 2.10, (xii) any
Property Substitution in accordance with Section 2.14 and (xiii) any release of
the Office Building Property (as defined in Section 2.16) in accordance with
Section 2.16; and (B) with respect to Operating Lessee, (i) provided that no
Event of Default has occurred and is continuing, transfers of direct or indirect
equity interests in Operating Lessee which in the aggregate during the term of
the Loan (a) do not exceed forty-nine percent (49%) of the total interests in
Operating Lessee, and (b) do not result in any partner’s, member’s or other
Person’s interest in any Operating Lessee exceeding forty-nine percent (49%) of
the total interests in Operating Lessee; (ii) provided that no Event of Default
has occurred and is continuing, any other transfer of direct or indirect equity
interests in Operating Lessee provided that (a) Operating Lessee or Borrower
provides thirty (30) days’ prior written notice of such transfer to Lender,
(b) prior to any Secondary Market Transaction, Lender shall have consented to
such transfer, such consent not to be unreasonably withheld or delayed, (c)
after any Secondary Market Transaction, Borrower or Operating Lessee shall have
delivered (or shall have caused to be delivered) to Lender Rating Agency
Confirmation with respect to such transfer, (d) Borrower or Operating Lessee
shall have delivered (or shall have caused to be delivered) to Lender and the
Rating Agencies opinion letters of counsel relating to such transfer (including,
without limitation, tax, REMIC and bankruptcy opinions, and a new substantive
non-consolidation opinion substantially identical in form and substance to the
substantive non-consolidation opinion delivered on behalf of Borrower and
Operating Lessee as of the Closing Date), each in form and substance reasonably
satisfactory to Lender (in Lender’s reasonable discretion) and satisfactory to
the Rating Agencies, (e) following the proposed transfer, Borrower and Operating
Lessee shall satisfy all applicable Rating Agency criteria with respect to
bankruptcy remoteness and special purpose entities, and (f) Borrower and/or
Operating Lessee pays all reasonable out-of-pocket expenses incurred by Lender
in connection with such transfer (provided, that no assumption, transfer or
similar fee shall be payable to Lender in connection with such transfer); (iii)
transfers, issuance, conversions, pledges and redemptions of stock, membership
interests and partnership interests in Ashford Hospitality Trust, Inc., a
Maryland corporation, Ashford OP General Partner LLC, a Delaware limited
liability company, Ashford OP Limited Partner LLC, a Delaware limited liability
company, or Ashford Hospitality Limited Partnership, a Delaware limited
partnership (or their respective successors); and (iv) the merger or
consolidation of Ashford Hospitality Trust, Inc., Ashford OP General Partner
LLC, Ashford OP Limited Partner LLC or Ashford Hospitality Limited Partnership
(or their respective successors).
          “Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, or any
other entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.
          “PIP Costs” means the costs described on Exhibit H.

21



--------------------------------------------------------------------------------



 



          “PIP Guaranty” means the Amended and Restated Capital Expenditures and
PIP Guaranty in form and substance satisfactory to Lender, dated as of the
Closing Date, from Ashford Hospitality Limited Partnership to Lender, as the
same may thereafter be from time to time supplemented, amended, modified or
extended by one or more agreements supplemental thereto.
          “PIP Work” has the meaning set forth in Section 5.1(W).
          “Plan” means an employee benefit or other plan established or
maintained by any Borrower or any ERISA Affiliate and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.
          “Principal Indebtedness” means the principal amount of the entire Loan
outstanding as the same may be increased or decreased, as a result of prepayment
or otherwise, from time to time.
          “Prepayment Premium” means, to the extent applicable, with respect to
any prepayment of the Principal Indebtedness or acceleration of the Loan, an
amount equal to the greater of (i) Yield Maintenance and (ii) one percent
(1.00%) of the Principal Indebtedness being prepaid or accelerated.
          “Proceeds” means all “proceeds,” as such term is defined in the UCC,
and, to the extent not included in such definition, all proceeds whether cash or
non-cash, movable or immovable, tangible or intangible (including all Insurance
Proceeds, all Condemnation Proceeds and proceeds of proceeds), from the
Collateral, including, without limitation, those from the sale, exchange,
transfer, collection, loss, damage, disposition, substitution or replacement of
any of the Collateral and all income, gain, credit, distributions and similar
items from or with respect to the Collateral.
          “Property Improvement Plan” has the meaning provided in
Section 4.1(QQ).
          “Property Substitution” has the meaning provided in Section 2.14.
          “Prudent Lender Standard” shall, with respect to any matter, be deemed
to have been satisfied if the matter in question (i) prior to the Start-Up Day,
is reasonably acceptable to Lender, and (ii) after the Start-Up Day, would be
acceptable to a prudent lender of securitized commercial mortgage loans.
          “Qualified Substitute Property” means the fee simple interest in real
property located in the United States of America, together with all buildings
and other improvements thereon and leasehold interests therein, added to the
Property subject to the Liens of the Loan Documents in connection with a
Property Substitution pursuant to Section 2.14 after satisfaction of the
conditions described therein. No Qualified Substitute Property may be subject to
a ground lease.
          “Qualified Successor Borrower” means a Single-Purpose Entity that
assumes the Loan in connection with a Property Substitution pursuant to
Section 2.14 and that is wholly owned (directly or indirectly) by Ashford
Hospitality Limited Partnership.

22



--------------------------------------------------------------------------------



 



          “Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc.,
S&P, and Dominion Bond Rating Service Limited, or any successor thereto, and any
other nationally recognized statistical rating organization but only to the
extent that any of the foregoing have been or will be engaged by Lender or its
designees in connection with or in anticipation of a Secondary Market
Transaction (each, individually a “Rating Agency”).
          “Rating Agency Confirmation” means a written confirmation from each of
the Rating Agencies rating any securities issued in connection with a Secondary
Market Transaction that an action shall not result in a downgrade, withdrawal or
qualification of any securities issued in connection with a Secondary Market
Transaction.
          “Recourse Distributions” has the meaning provided in Section 8.14.
          “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.
          “Remediation” (and its correlative terms) includes but is not limited
to any response, remedial, removal, or corrective action; any activity to clean
up, detoxify, decontaminate, contain or otherwise remediate any Hazardous
Substance; any actions to prevent, cure or mitigate any Release of any Hazardous
Substance; any action to comply with any Environmental Laws or with any permits
issued pursuant thereto; any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances or to anything referred to
herein, including the preparation of any plans, studies, reports or documents
with respect thereto.
          “REMIC” means a real estate mortgage investment conduit as defined
under Section 860D of the Code.
          “Remington Manager” means Remington Lodging & Hospitality LP, a
Delaware limited partnership.
          “Rents means, collectively, “Rents” as defined in each Mortgage.
          “Required Debt Service Payment” means, on any Payment Date, the Debt
Service then due and payable by Borrowers.
          “RevPAR” means revenue per available room, calculated with respect to
any Individual Property by dividing the total guestroom revenue for such
Individual Property during the period being measured by the room count and the
number of days in the period being measured, as determined by Lender in its
discretion.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Secondary Market Transaction” shall have the meaning set forth in
Section 2.13.

23



--------------------------------------------------------------------------------



 



          “Secretary’s Certificate” means, with respect to each Borrower,
Operating Lessee and Manager, the certificate in form and substance satisfactory
to Lender in Lender’s discretion dated as of the Closing Date.
          “Securities Act” has the meaning provided in Section 2.13.
          “Single Member LLC” means a limited liability company that (i) is
either (a) a single member limited liability company or (b) a multiple member
limited liability company that does not have a Single-Purpose Entity that owns
at least one percent (1%) of the equity interests in such limited liability
company as its managing member, and (ii) is organized under the laws of the
State of Delaware.
          “Single-Purpose Entity” means a corporation, limited partnership, or
limited liability company which, at all times since its formation and thereafter
(i) was and will be organized solely for the purpose of (w) owning, leasing,
operating, managing, financing and maintaining any or all of the Individual
Properties or (x) acting as an operating lessee pursuant to the terms of an
Operating Lease or (y) acting as the managing member of the limited liability
company which owns any or all of the Individual Properties or (z) acting as the
general partner of a limited partnership which owns any or all of the Individual
Property, (ii) has not and will not engage in any business unrelated to (x) the
ownership, leasing, operating, managing, financing and maintaining of any or all
of the Individual Properties or (y) acting as a member of a limited liability
company which owns any or all of the Individual Properties or (z) acting as a
general partner of a limited partnership which owns any or all of the Individual
Properties, (iii) has not and will not have any assets other than (x) those
related to any or all of the Individual Properties or (y) its member interest in
the limited liability company which owns any or all of the Individual Properties
or (z) its general partnership interest in the limited partnership which owns
any or all of the Individual Properties, as applicable, (iv) has not and will
not engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation or merger, and, except as otherwise expressly permitted by this
Agreement, has not and will not engage in, seek or consent to any asset sale,
transfer of partnership or membership or shareholder interests, or amendment of
its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable),
(v) if such entity is a limited partnership, has and will have at all times
while the Loan is outstanding as its only general partners, general partners
which are and will be Single-Purpose Entities which are corporations or a Single
Member LLC, (vi) if such entity is a corporation or a Single Member LLC, at all
relevant times while the Loan is outstanding, has and will have at least two
Independent Directors, (vii) the board of directors of such entity (or if such
entity is a Single Member LLC, the entity, each member, each director, each
manager, the board of managers, if any, and all other Persons on behalf of such
entity), has not taken and will not take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members and all directors
and managers, as applicable, unless all of the directors or managers, as
applicable, including, without limitation, all Independent Directors, shall have
participated in such vote, (viii) has not and will not fail to correct any known
misunderstanding regarding the separate identity of such entity, (ix) if such
entity is a limited liability company (other than a Single Member LLC), has and
will have at least one member that is and will be a Single-Purpose Entity which
is and will be a corporation, and such corporation is and will be the managing
member of such limited liability company, (x) without the unanimous consent of
all of the partners, directors or managers (including, without

24



--------------------------------------------------------------------------------



 



limitation, all Independent Directors) or members, as applicable, has not and
will not with respect to itself or to any other entity in which it has a direct
or indirect legal or beneficial ownership interest (w) file a bankruptcy,
insolvency or reorganization petition or otherwise institute insolvency
proceedings or otherwise seek any relief under any laws relating to the relief
from debts or the protection of debtors generally; (x) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or such entity’s properties;
(y) make any assignment for the benefit of such entity’s creditors; or (z) take
any action that might cause such entity to become insolvent, (xi) has maintained
and will maintain its accounts, books and records separate from any other Person
or entity, (xii) has maintained and will maintain its books, records,
resolutions and agreements as official records, (xiii) has not commingled and
will not commingle its funds or assets with those of any other entity except as
permitted by the Loan Documents, (xiv) has held and will hold its assets in its
own name, (xv) has conducted and will conduct its business in its name and will
not permit its name, identity or type of entity to be changed, (xvi) has
maintained and will maintain its financial statements, accounting records and
other entity documents separate from any other Person or entity, except to the
extent that such Person or entity is required to file consolidated tax returns
by law; provided, that any such consolidated financial statement shall contain a
footnote indicating that separate assets and liabilities are neither available
to pay the debts of the consolidated entity nor constitute obligations of the
consolidated entity, (xvii) has paid and will pay its own liabilities out of its
own funds and assets, (xviii) has observed and will observe all partnership,
corporate or limited liability company formalities as applicable, (xix) has
maintained and will maintain an arms-length relationship with its Affiliates,
(xx) if (x) such entity owns all of any portion of any or all of the Individual
Properties, has and will have no indebtedness other than the Indebtedness,
unsecured trade payables in the ordinary course of business relating to the
ownership and operation of such Individual Property which (1) are not evidenced
by a promissory note (2) when aggregated with the unsecured trade payables of
all other Borrowers and Operating Lessee do not exceed, at any time, a maximum
amount of two and one-half percent (2.5%) of the original Loan Amount and
(3) are paid within 60 days of the date incurred (unless same are being
contested in accordance with the terms of this Agreement), or other indebtedness
that has been fully discharged on or prior to the date hereof, or (y) if such
entity acts as the general partner of a limited partnership which owns such
Individual Property, has and will have no indebtedness other than unsecured
trade payables in the ordinary course of business relating to acting as general
partner of the limited partnership which owns such Individual Property which
(1) do not exceed, at any time, $10,000 and (2) are paid within 60 days of the
date incurred, or (z) if such entity acts as a managing member of a limited
liability company which owns such Individual Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as a member of the limited liability company which
owns such Individual Property which (1) do not exceed, at any time, $10,000 and
(2) are paid within 60 days of the date incurred, (xxi) has not and will not
assume or guarantee or become obligated for the debts of any other entity or
hold out its credit as being available to satisfy the obligations of any other
entity except for the Indebtedness, (xxii) has not acquired and will not acquire
obligations or securities of its partners, members or shareholders, (xxiii) has
allocated and will allocate fairly and reasonably shared expenses, including,
without limitation, shared office space and use separate stationery, invoices
and checks, (xxiv) except pursuant hereto, has not and will not pledge its
assets for the benefit of any other person or entity, (xxv) has held and
identified itself and will hold itself out and identify itself as a separate

25



--------------------------------------------------------------------------------



 



and distinct entity under its own name and not as a division or part of any
other person or entity, (xxvi) has not made and will not make loans to any
person or entity, (xxvii) has not and will not identify its partners, members or
shareholders, or any affiliates of any of them as a division or part of it,
(xxviii) if such entity is a limited liability company (other than a Single
Member LLC), such entity shall dissolve only upon the bankruptcy of the managing
member, and such entity’s articles of organization, certificate of formation
and/or operating agreement, as applicable, shall contain such provision,
(xxix) has not entered and will not enter into or be a party to, any transaction
with its partners, members, shareholders or its affiliates except in the
ordinary course of its business and on terms which are intrinsically fair and
are no less favorable to it than would be obtained in a comparable arms-length
transaction with an unrelated third party and which are fully disclosed to
Lender in writing in advance, (xxx) has paid and will pay the salaries of its
own employees from its own funds, (xxxi) has maintained and intends to maintain
adequate capital in light of its contemplated business operations, (xxxii) if
such entity is a limited liability company (other than a Single Member LLC) or
limited partnership, and such entity has one or more managing members or general
partners, as applicable, then such entity shall continue (and not dissolve) for
so long as a solvent managing member or general partner, as applicable, exists
and such entity’s organizational documents shall contain such provision,
(xxxiii) if such entity is a Single Member LLC, its organizational documents
shall provide that, as long as any portion of the Indebtedness remains
outstanding, upon the occurrence of any event that causes the last remaining
member of such Single Member LLC to cease to be a member of such Single Member
LLC (other than (y) upon an assignment by such member of all of its limited
liability company interest in such Single Member LLC and the admission of the
transferee, if permitted pursuant to the organizational documents of such Single
Member LLC and the Loan Documents, or (z) the resignation of such member and the
admission of an additional member of such Single Member LLC, if permitted
pursuant to the organizational documents of such Single Member LLC and the Loan
Documents), the individuals acting as the Independent Directors of such Single
Member LLC shall, without any action of any Person and simultaneously with the
last remaining member of the Single Member LLC ceasing to be a member of the
Single Member LLC, automatically be admitted as non-economic members of the
Single Member LLC (the “Special Member”) and shall preserve and continue the
existence of the Single Member LLC without dissolution, and (xxxiv) if such
entity is a Single Member LLC, its organizational documents shall provide that
for so long as any portion of the Indebtedness is outstanding, no Special Member
may resign or transfer its rights as Special Member unless (y) a successor
Special Member has been admitted to such Single Member LLC as a Special Member,
and (z) such successor Special Member has also accepted its appointment as the
Independent Director.
          “Special Member” has the meaning provided in the definition of
“Single-Purpose Entity.”
          “SPE Equity Owner” means, with respect to each Borrower, individually
or collectively, as the context may require, Ashford Senior General Partner II
LLC, New Clear Lake GP LLC, New Indianapolis Downtown GP LLC, Palm Beach GP LLC
and St. Petersburg GP LLC.
          “SPE Equity Owner’s Certificate” means the SPE Equity Owner’s
Certificate in form and substance satisfactory to Lender dated as of the Closing
Date.

26



--------------------------------------------------------------------------------



 



          “Start-Up Day” means the “start-up day,” within the meaning of
Section 860G(a)(9) of the Code, of any REMIC that holds the Notes.
          “Sub-Account” shall have the meaning provided in Section 2.11(c).
          “Subordination, Attornment and Security Agreement” shall mean for each
Operating Lease, a Subordination, Attornment and Security Agreement or other
similar agreement among Lender, the applicable Borrower and the Operating
Lessee, in form and substance acceptable to Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms hereof.
          “Successor Obligor” has the meaning provided in Section 2.10.
          “Survey” means, with respect to each Individual Property, a survey of
such Individual Property satisfactory to Lender, (i) prepared by a registered
Independent surveyor satisfactory to Lender and Title Insurer and containing a
surveyor’s certification satisfactory to Lender, (ii) together with a metes and
bounds or platted lot/block legal description of the land corresponding with the
survey, and (iii) prepared based on a scope of work determined by Lender in
Lender’s discretion.
          “Taking” has the meaning, with respect to each Individual Property,
provided in the Mortgage for such Individual Property.
          “Tax Fair Market Value” means, with respect to each Individual
Property, the fair market value of such Individual Property, and (x) shall not
include the value of any personal property or other property that is not an
“interest in real property” within the meaning of Treasury Regulation §§1.860G-2
and 1.856-3(c), or is not “qualifying real property” within the meaning of
Treasury Regulation §1.593-11(b)(iv), and (y) shall be reduced by the “adjusted
issue price” (within the meaning of Code § 1272(a)(4)) (the “Tax Adjusted Issue
Price”) of any indebtedness, other than the Loan, secured by a Lien affecting
such Individual Property, which Lien is prior to or on a parity with the Lien
created under the Mortgage for such Individual Property.
          “Title Instruction Letter” means an instruction letter in form and
substance satisfactory to Lender in Lender’s discretion.
          “Title Insurance Policy” means, with respect to each Individual
Property, a loan policy of title insurance for such Individual Property issued
by Title Insurer with respect to such Individual Property in an amount
acceptable to Lender and insuring the first priority lien in favor of Lender
created by the Mortgage for such Individual Property, in each case acceptable to
Lender in Lender’s discretion.
          “Title Insurer” means First American Title Insurance Company and
Stewart Title Guaranty Company, as co-insurers.
          “Transaction Costs” means all fees, costs, expenses and disbursements
of Lender relating to the Transactions, including, without limitation, all
appraisal fees, legal fees, accounting fees and the costs and expenses described
in Section 8.24.

27



--------------------------------------------------------------------------------



 



          “Transactions” means the transactions contemplated by the Loan
Documents.
          “Transfer” means any conveyance, transfer (including, without
limitation, any transfer of any direct or indirect legal or beneficial interest
(including, without limitation, any profit interest) in any Borrower, Operating
Lessee or any SPE Equity Owner), any sale, any Lease (including, without
limitation, any amendment, extension, modification, waiver or renewal thereof),
or any Lien, whether by law or otherwise, of, on or affecting any Collateral,
any Borrower, Operating Lessee or any SPE Equity Owner, other than a Permitted
Transfer.
          “UCC” means, with respect to any Collateral, the Uniform Commercial
Code in effect in the jurisdiction in which the relevant Collateral is located.
          “UCC Searches” has the meaning provided in Section 3.1.
          “Upfront Remediation” has the meaning provided in Section 5.1(Z).
          “Upfront Remediation Costs” means the costs incurred by Borrower in
connection with any Upfront Remediation.
          “Upfront Remediation Sub-Account” means the Sub-Account of the Cash
Collateral Account established and maintained pursuant to Section 2.11 relating
to the payment of Upfront Remediation Costs.
          “U.S. Obligations” means obligations or securities not subject to
prepayment, call or early redemption which are direct obligations of, or
obligations fully guaranteed as to timely payment by, the United States of
America or any agency or instrumentality of the United States of America, the
obligations of which are backed by the full faith and credit of the United
States of America.
          “Yield Maintenance” shall mean the positive difference, if any,
between (i) the present value on the date of prepayment (by acceleration or
otherwise) of all future installments of principal and interest which the
Borrowers would otherwise be required to pay under the Note from the date of
such prepayment until the Maturity Date absent such prepayment, including the
unpaid principal amount which might otherwise be due upon the Maturity Date
absent such prepayment, with such present value being determined by the use of a
discount rate equal to the yield to maturity (adjusted to a “Mortgage Equivalent
Basis” pursuant to the standards and practices of the Securities Industry
Association), on the date of such prepayment of the United States Treasury
Security having the term to maturity closest to what otherwise would have been
the remaining term hereof absent such prepayment and (ii) the principal balance
of the Loan on the date of such prepayment.
ARTICLE 2
GENERAL TERMS
     Section 2.1. Amount of the Loan. Lender shall lend to Borrowers a total
aggregate amount equal to the Loan Amount.

28



--------------------------------------------------------------------------------



 



     Section 2.2. Use of Proceeds. Proceeds of the Loan shall be used for the
following purposes: (a) to pay the acquisition or refinance costs for each
Individual Property by Borrower, (b) to fund any upfront reserves or escrow
amounts required hereunder, and (c) to pay any Transaction Costs. Any excess
will be available to Borrowers (and appointed at Borrower’s request) and may be
used for any lawful purpose.
     Section 2.3. Security for the Loan. The Notes and each Borrower’s
obligations hereunder and under the other Loan Documents shall be secured by all
Mortgages, the Assignments of Leases, the Assignments of Agreements, the
Manager’s Subordinations, and the security interests and Liens granted in this
Agreement and in the other Loan Documents.
     Section 2.4. Borrowers’ Notes.
               (a) Each Borrowers’ obligation to pay the principal of and
interest on the Loan (including Late Charges, Default Rate interest, and the
Prepayment Premium, if any), shall be evidenced by this Agreement and by the
Notes, duly executed and delivered by all Borrowers. The Note shall be payable
as to principal, interest, Late Charges, Default Rate interest and Prepayment
Premium, if any, as specified in this Agreement, with a final maturity on the
Maturity Date. Borrowers shall pay all outstanding Indebtedness on the Maturity
Date.
               (b) Lender is hereby authorized, at its option, to endorse on a
schedule attached to the Notes (or on a continuation of such schedule attached
to the Notes and made a part thereof) an appropriate notation evidencing the
date and amount of each payment of principal, interest, Late Charges, Default
Rate interest and Prepayment Premium, if any, in respect thereof, which schedule
shall be made available to Borrowers, at Borrowers’ sole cost and expense on
reasonable advance notice, for examination at Lender’s offices.
     Section 2.5. Principal, Interest and Other Payments.
               (a) Accrual of Interest. Interest shall accrue on the outstanding
principal balance of the Notes and all other amounts due to Lender under the
Loan Documents at the Interest Rate.
               (b) Monthly Payments of Interest and Principal.
               (i) On the Payment Date occurring in [February, 2006], and on
each Payment Date thereafter to and including the Payment Date occurring in
July, 2010, Borrower shall pay to Lender a monthly payment of interest only on
the unpaid Principal Indebtedness, in the amounts set forth on the amortization
schedule attached hereto as Schedule 3, which payments shall be calculated using
the Interest Rate.
               (ii) On the Payment Date occurring in August, 2010, and on each
Payment Date thereafter, Borrower shall pay to Lender a monthly constant payment
in the amount of $712,276.34,which amount is calculated by using the Interest
Rate and a 25-year amortization schedule.

29



--------------------------------------------------------------------------------



 



               (c) Payment Dates. All payments required to be made pursuant to
paragraph (b) above shall be made beginning on the first Payment Date; provided,
however, that Borrower shall pay interest for the first Interest Accrual Period
on the Closing Date.
               (d) Calculation of Interest. Interest shall accrue on the
outstanding principal balance of the Loan and all other amounts due to Lender
under the Loan Documents commencing upon the Closing Date. Interest shall be
computed on the actual number of days elapsed, based on a 360 day year.
               (e) Default Rate Interest. Upon the occurrence and during the
continuance of an Event of Default, and at the sole option of Lender and without
need for notice to the Borrowers, the entire unpaid amount outstanding hereunder
and under the Notes will bear interest at the Default Rate.
               (f) Late Charge. If Borrowers fail to make any payment of any
sums due under the Loan Documents on the date when the same is due, Borrowers
shall pay a Late Charge.
               (g) Other Payments. On each Payment Date, Borrowers shall pay to
Lender (for allocation as set forth herein) the Basic Carry Costs Monthly
Installment, the Required Debt Service Payment, the Capital Reserve Monthly
Installment and any and all fees and other amounts then due to the Cash
Collateral Account Bank, all for the then Current Interest Accrual Period,
except as otherwise provided in Section 2.11.
               (h) Maturity Date. On the Maturity Date, Borrowers shall pay to
Lender all amounts owing under the Loan Documents including, without limitation,
interest, principal, Late Charges, Default Rate interest and any Prepayment
Premium.
               (i) Prepayment Premium. Upon any prepayment of the Principal
Indebtedness, including, without limitation, in connection with an acceleration
of the Loan, but excluding a prepayment made in connection with Section 2.6(b)
hereof, Borrowers shall pay to Lender on the date of such prepayment or
acceleration of the Loan the Prepayment Premium applicable thereto. All
Prepayment Premium payments hereunder shall be deemed earned by Lender upon the
funding of the Loan.
     Section 2.6. Prepayment.
               (a) Provided no Event of Default has occurred and is continuing,
Borrower may voluntarily prepay the Indebtedness in full and not in part
(i) only on or prior to the day that is two (2) years after the Start-Up Day,
and such prepayment shall be subject to payment of Prepayment Premium, and
(ii) only on or after the date which is sixty (60) days prior to the Maturity
Date and there shall be no Prepayment Premium or penalty assessed against
Borrower by reason of such prepayment; provided, however, that Borrower shall
give to Lender at least fifteen (15) days prior written notice of any such
prepayment. Any prepayment of the Loan shall be made on a Payment Date, and if
any such prepayment is not made on a Payment Date, Borrower shall also pay to
Lender interest calculated at the Interest Rate that would have accrued on such
prepaid Principal Indebtedness through the end of the Interest Accrual Period in
which such prepayment occurs. Notwithstanding the foregoing, Permitted
Transfers, defeasance

30



--------------------------------------------------------------------------------



 



in accordance with Section 2.10 and Property Substitutions in accordance with
Section 2.14 are not prepayments.
               (b) Subject to Section 8.40, at any time during the term of the
Loan, if any Borrower is required by Lender under the provisions of any Mortgage
to prepay the Loan or any portion thereof in the event of damage to or
destruction of, or a Taking of any Individual Property, such Borrower shall pay
any Insurance Proceeds or Condemnation proceeds in the following manner and
order of priority (i) first, to prepay the Loan to the full extent of the
Insurance Proceeds or the Condemnation Proceeds, as applicable, to the extent of
the Allocated Loan Amount for the applicable Individual Property, and (ii) to
the Borrowers.
               (c) All prepayments of the Indebtedness made pursuant to this
Section shall be applied by Lender in accordance with the provisions of
Section 2.7 hereof.
               (d) No Borrower shall be permitted at any time to prepay all or
any part of the Loan except as expressly provided in this Section.
     Section 2.7. Application of Payments.
          At all times, all proceeds of repayment, including without limitation
any payment or recovery on the Collateral and any prepayments on the Loan, shall
be applied to the Note and to such amounts payable by Borrowers under the Loan
Documents and in such order and in such manner as Lender shall elect in Lender’s
discretion.
     Section 2.8. Payment of Debt Service, Method and Place of Payment.
               (a) Except as otherwise specifically provided herein, all
payments and prepayments under this Agreement and the Notes shall be made to
Lender not later than 12:00 noon, New York City time, on the date when due, and
shall be made in lawful money of the United States of America in federal or
other immediately available funds to an account specified to Borrower by Lender
in writing, and any funds received by Lender after such time, for all purposes
hereof, shall be deemed to have been paid on the next succeeding Business Day.
               (b) All payments made by any Borrower hereunder or by any
Borrower under the other Loan Documents, shall be made irrespective of, and
without any deduction for, any set-offs or counterclaims.
     Section 2.9. Taxes.
          All payments made by any Borrower under this Agreement and under the
other Loan Documents shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, and
all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions,
withholdings and liabilities, collectively, “Applicable Taxes”). If any Borrower
shall be required by law to deduct any Applicable Taxes from or in respect of
any sum payable hereunder to Lender, the following shall apply: (i) such
Borrower shall make all such required deductions, (ii) the sum payable to Lender

31



--------------------------------------------------------------------------------



 



shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.9(a)), Lender receives an amount equal to the sum Lender would
have received had no such deductions been made and (iii) such Borrower shall pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law. Payments made pursuant to this Section 2.9(a)
shall be made within ten (10) Business Days after Lender makes written demand
therefor.
     Section 2.10. Defeasance.
          Borrower shall not be permitted at any time to defease all or any
portion of the Loan except as expressly provided in this Section 2.10. Provided
that no Event of Default has occurred and is continuing, after the date which is
two (2) years after the Start-Up Day of the last Note securitized, Borrower may
voluntarily defease all of the Loan (a “Full Defeasance”) or a portion of the
Loan (a “Partial Defeasance”), in either case, subject to the satisfaction of
the following conditions precedent:
               (a) Any Full Defeasance or Partial Defeasance of the Loan by
Borrower shall be made on a Payment Date,
               (b) Borrower shall provide not less than fifteen (15) days prior
written notice to Lender specifying (i) a Payment Date (the “Defeasance Release
Date”) on which the Full Defeasance or Partial Defeasance is to occur, and
(ii) in the event of a Partial Defeasance, the Individual Property proposed to
be defeased; provided, that, Borrower shall be required to defease the Loan on
the Defeasance Release Date specified in such notice unless such notice is
revoked in writing by Borrower prior to the such Defeasance Release Date in
which event Borrower shall immediately reimburse Lender for any reasonable costs
incurred by Lender in connection with Borrower’s giving of such notice and
revocation,
               (c) Borrower shall have paid to Lender all principal and interest
accrued and unpaid on the Principal Indebtedness to and including the Defeasance
Release Date,
               (d) Borrower shall pay to Lender all reasonable out-of-pocket
fees and expenses associated with the Full Defeasance or Partial Defeasance, as
applicable (including, without limitation, fees of Rating Agencies and
accountants, and fees incurred in connection with the delivery of opinion
letters related to such Full Defeasance or Partial Defeasance, as applicable),
reasonable fees and out-of-pocket costs of any loan servicer (if any) in
connection with the Full Defeasance or Partial Defeasance, as applicable, and
all other sums then due and payable under the Loan Documents,
               (e) Borrower shall either deposit with Lender an amount equal to
the Defeasance Deposit, or, at Lender’s request, deliver to Lender the
Defeasance Collateral. In connection with the foregoing, Borrower appoints
Lender as Borrower’s agent for the purpose of applying the Defeasance Deposit to
purchase the Defeasance Collateral,
               (f) (f) Borrower shall execute and deliver to Lender all
documents reasonably required by Lender (i) in the case of a Full Defeasance, to
amend and restate the Note in a principal amount equal to the then outstanding
principal balance of the Loan (the “Full Defeased Note”), and (ii) in the case
of a Partial Defeasance, to issue two substitute notes as

32



--------------------------------------------------------------------------------



 



follows: (A) one promissory note in a principal amount equal to 125% of the
Allocated Loan Amount of the Individual Property to be defeased (the “Defeased
Note”); and (B) the other promissory note having a principal balance equal to
the Allocated Loan Amounts of all Individual Properties (including the
Individual Property being defeased) less the amount of the Defeased Note (the
“Undefeased Note”). The Defeased Note and the Undefeased Note shall have terms
identical to the terms of the Note, except for the principal balance and a pro
rata allocation of the Required Debt Service Payment. Neither a Full Defeased
Note nor a Defeased Note may be the subject of any further defeasance; after a
Partial Defeasance, all references herein and in the other Loan Documents to
“Note” shall be deemed to mean the Undefeased Note, unless expressly provided
otherwise,
               (g) Borrower shall deliver to Lender the following items:
               (i) a security agreement, in form and substance satisfying the
Prudent Lender Standard, creating a first priority perfected Lien on the
Defeasance Deposit and the Defeasance Collateral (the “Security Agreement”),
               (ii) for execution by Lender, a release of each applicable
Individual Property being defeased from the lien of the applicable Mortgage in a
form appropriate for the jurisdiction in which such Individual Property is
located,
               (iii) an Officer’s Certificate of Borrower certifying that the
requirements set forth in this Section 2.10 have been satisfied including,
without limitation, that no Event of Default has occurred and is continuing,
               (iv) an opinion of counsel in form and substance satisfying the
Prudent Lender Standard stating, among other things, (A) that, the Defeasance
Collateral has been duly and validly assigned and delivered to Lender and Lender
has a first priority perfected security interest in and Lien on the Defeasance
Deposit and a first priority perfected security interest in and Lien on the
Defeasance Collateral and the Proceeds thereof and (B) that the subject Partial
Defeasance will not adversely affect the status of any REMIC formed in
connection with a Secondary Market Transaction, and
               (v) such other certificates, documents or instruments as Lender
may reasonably request including, without limitation, (A) written confirmation
from the relevant Rating Agencies that such Partial Defeasance will not cause
any Rating Agency to withdraw, qualify or downgrade the then-applicable rating
on any security issued in connection with any Secondary Market Transaction and
(B) a certificate from an Independent certified public accountant certifying
that the Defeasance Collateral complies with all of the requirements of this
Section 2.10,
               (h) In the case of a Partial Defeasance, the Debt Service
Coverage Ratio with respect to the Undefeased Note shall be equal to or greater
than (i) 1.51:1.00, and (ii) the Debt Service Coverage Ratio with respect to the
Loan for the trailing twelve (12) months immediately prior to such Partial
Defeasance, and
               (i) In the case of a Partial Defeasance, the RevPAR with respect
to the Individual Properties securing the Undefeased Note shall be equal to or
greater than (i) RevPAR

33



--------------------------------------------------------------------------------



 



with respect to all of the Individual Properties as of the Closing Date, and
(ii) RevPAR with respect to all of the Individual Properties for the trailing
twelve (12) months immediately prior to such Partial Defeasance, each as
determined in accordance with the Prudent Lender Standard.
          Upon compliance with the requirements of this Section 2.10, the
Individual Property which is the subject of such Full Defeasance or Partial
Defeasance shall be released from the lien of the applicable Mortgage, and shall
thereafter no longer be subject to restrictions on transfer set forth herein.
          In connection with a defeasance of the Loan, Borrower shall assign to
an entity, which entity which shall be a Special-Purpose Entity (the “Successor
Obligor”), all of Borrower’s obligations under the Full Defeased Note or
Defeased Note, as the case may be, the other Loan Documents and the Security
Agreement, together with the pledged Defeasance Collateral. The Successor
Obligor shall assume, in a writing or writings satisfying the Prudent Lender
Standard, all of Borrower’s obligations under the Full Defeased Note or the
Defeased Note, as the case may be, the other Loan Documents and the Security
Agreement and, upon such assignment, Borrower shall, except as set forth herein,
be relieved of its obligations hereunder. If a Successor Borrower assumes
Borrower’s obligations, Lender may require as a condition to such defeasance,
such additional legal opinions from Borrower’s or Successor Obligor’s counsel as
Lender reasonably deems necessary to confirm the valid creation and authority of
the Successor Borrower (including a non-consolidation opinion), the assignment
and assumption of the Loan, the Security Agreement and the Defeasance Collateral
between Borrower and Successor Borrower, and the enforceability of the
assignment documents and of the Loan Documents as the obligation of Successor
Borrower. Borrower shall pay all out-of-pocket costs and expenses incurred by
Lender, including Lender’s reasonable attorney’s fees and expenses, incurred in
connection with Successor Borrower’s assumption of the Loan, the Security
Agreement and the Defeasance Collateral.
          Nothing in this Section 2.10 shall release Borrower from any liability
or obligation relating to any environmental matters arising under
Section 5.1(F).
     Section 2.11. Central Cash Management.
               (a) Collection Account; Manager Account.
               (i) With respect to each Non-Marriott Property, each applicable
Borrower or Operating Lessee shall open and maintain at a Collection Account
Bank a trust account (a “Collection Account”) with respect to such Individual
Property. Each of the Collection Accounts shall be assigned an identification
number by the related Collection Account Bank and shall be opened and maintained
in the name “Merrill Lynch Mortgage Lending, Inc. as Mortgagee/Pledgee (as
applicable) of the applicable Borrower or Operating Lessee.” None of any
Borrower, Operating Lessee or any Manager shall have any right of withdrawal
from any Collection Account. Borrowers shall, on a twice-weekly basis, cause all
Rents and all other items of Gross Revenue to be deposited or transferred
directly into the related Collection Account. Without in any way limiting
Borrowers’ obligations pursuant to the preceding sentence, Borrowers, Operating
Lessee and each Manager shall deposit or cause the transfer directly into the
relevant Collection

34



--------------------------------------------------------------------------------



 



Account all Rents, other items of Gross Revenue and all Credit Card Receivables
received by any Borrower, Operating Lessee and each Manager within one
(1) Business Day after receipt thereof.
               (ii) With respect to each Marriott Property, Borrowers and
Operating Lessee shall cause all Rents and all other items of Gross Revenue to
be deposited or transferred directly into the related Manager Account
immediately upon payment of the same. Without in any way limiting Borrowers’
obligations pursuant to the preceding sentence, Borrowers, Operating Lessee and
each Manager shall deposit or cause the transfer of directly into the relevant
Manager Account all Rents, other items of Gross Revenue and all Credit Card
Receivables received by any Borrower, Operating Lessee and each Manager in
violation or contradiction of the preceding sentence within one (1) Business Day
after receipt thereof.
               (iii) Any breach of this Section by any Borrower shall be an
Event of Default; provided, however, that, with respect to any Marriott
Property, any breach of this Section that arises by reason of any act or
omission within the exclusive control or responsibility of a Manager operating
under a Management Agreement shall not be an Event of Default hereunder so long
as Borrower is taking prompt, diligent and commercially reasonable action to
require such Manager to remedy such Event of Default.
               (b) Non-Marriott Property Operating Account; Cash Collateral
Account.
               (i) Pursuant to each Collection Account Agreement (with respect
to each Non-Marriott Property), Borrowers will authorize and direct each
Collection Account Bank to promptly (and in any event within one Business Day of
receipt thereof) transfer all funds deposited in the Collection Account for such
Borrower’s Individual Property to the Non-Marriott Property Operating Account
(other than a minimum balance of cash of $5,000 at all times for payment of any
of the Collection Account Bank’s charges, fees and expenses, as provided in the
Collection Account Agreement). Pursuant to the terms of each Cash Collateral
Account Agreement, at such time as the aggregate amount of funds deposited into
the Non-Marriott Property Operating Account during any Current Interest Accrual
Period shall be equal to at least the Non-Marriott Property Operating Expenses
Monthly Installment for such Current Interest Accrual Period, the Cash
Collateral Account Bank shall promptly transfer to the Cash Collateral Account
all funds deposited into the Non-Marriott Property Operating Account during such
Interest Accrual Period in excess of such Non-Marriott Property Operating
Expenses Monthly Installment. Provided that no Non-Marriott Property Operating
Account Cash Trap Period is continuing, the Non-Marriott Property Operating
Account shall be under the sole dominion and control of Borrower, and Borrower
shall have full access thereto and right of withdrawal therefrom for payment of
operating expenses relating to the Non-Marriott Properties. During the
continuance of any Non-Marriott Property Operating Account Cash Trap Period, no
Borrower or Operating Lessee shall have any right of withdrawal in respect to
the Non-Marriott Property Operating Account.

35



--------------------------------------------------------------------------------



 



               (ii) Pursuant to each Manager’s Subordination (with respect to
each Marriott Property), Borrowers will authorize and direct each Manager to
promptly transfer all funds due and payable to Borrower (in accordance with the
terms of the Management Agreement and the Manager’s Subordination) deposited in
the Manager Account for such Borrower’s Individual Property to a cash collateral
account that is an Eligible Account established by Lender in Lender’s name (the
“Cash Collateral Account”). Lender may elect to change the financial institution
at which the Cash Collateral Account shall be maintained. Lender shall give
Borrowers not less than thirty (30) days prior notice of each change. The Cash
Collateral Account shall be under the sole dominion and control of Lender. No
Borrower or Operating Lessee shall have any right of withdrawal in respect to
the Cash Collateral Account.
               (c) Establishment of Sub-Accounts. The Cash Collateral Account
shall contain a Debt Service Payment Sub-Account, a Basic Carrying Costs
Sub-Account, a Capital Reserve Sub-Account, a Cash Management Fee Sub-Account, a
Hotel Operations Sub-Account, a Deferred Maintenance Sub-Account, an Upfront
Remediation Sub-Account and a Mezzanine Debt Service Payment Sub-Account (if
applicable), each of which accounts (individually, a “Sub-Account” and
collectively, the “Sub-Accounts”) shall be an Eligible Account to which certain
funds shall be allocated and from which disbursements shall be made pursuant to
the terms of this Loan Agreement.
               (d) Monthly Funding of Sub-Accounts. During each Interest Accrual
Period and, except as provided below, during the term of the Loan commencing
with the Interest Accrual Period in which the Closing Date occurs (each, the
“Current Interest Accrual Period”), Lender shall allocate all funds then on
deposit in the Cash Collateral Account among the Sub-Accounts as follows and in
the following priority:
               (i) first, to the Basic Carrying Costs Sub-Account, until an
amount equal to the Basic Carrying Costs Monthly Installment for the Current
Interest Accrual Period has been allocated to the Basic Carrying Costs
Sub-Account, provided, that with respect to each Marriott Property, so long as
(A) Marriott is Manager of such Marriott Property, (B) no default has occurred
and is continuing under the Management Agreement applicable to such Marriott
Property beyond any applicable notice and cure periods set forth therein, (C)
Marriott is making all required payments as and when due pursuant to the
Management Agreement and/or the Manager’s Subordination, and (D) with respect to
Impositions, sufficient funds have been deducted from Gross Revenues (as defined
under the applicable Management Agreement) to provide for payment in full of the
next due installments of Impositions in accordance with the terms hereof, as
reasonably determined by Lender based on Marriott’s periodic reporting
obligations under the Management Agreement and/or Manager’s Subordination or
otherwise, funds shall be allocated to the Basic Carrying Costs Sub-Account
pursuant to this Section 2.11(d)(ii) only in an amount equal to the portion of
the Basic Carrying Costs Monthly Installment relating to Impositions not
otherwise reserved for and paid by Manager pursuant to the Management Agreement;
               (ii) second, to the Debt Service Payment Sub-Account, until an
amount equal to the Required Debt Service Payment for the Payment Date
immediately

36



--------------------------------------------------------------------------------



 



after the Current Interest Accrual Period has been allocated to the Debt Service
Payment Sub-Account;
               (iii) third, to the Capital Reserve Sub-Account, until an amount
equal to the Capital Reserve Monthly Installment for the Current Interest
Accrual Period has been allocated to the Capital Reserve Sub-Account (and, upon
calculation of the Capital Reserve True-Up Amount, if the Capital Reserve
True-Up Amount is a positive number, until an amount equal to the Capital
Reserve True-Up Amount has been allocated to the Capital Reserve Sub-Account),
provided, that with respect to each Marriott Property, so long as (A) Marriott
is Manager of such Marriott Property, (B) no default has occurred and is
continuing under the Management Agreement applicable to such Marriott Property
beyond any applicable notice and cure periods set forth therein, and
(C) Marriott is making all required payments as and when due pursuant to the
Management Agreement and/or the Manager’s Subordination, funds shall be
allocated to the Capital Reserve Sub-Account pursuant to this Section
2.11(d)(iv) only in an amount equal to the portion of the Capital Reserve
Monthly Installment and the Capital Reserve True-Up Amount relating to Capital
Improvement Costs not otherwise reserved for and paid by Manager pursuant to the
Management Agreement and/or the Manager’s Subordination;
               (iv) fourth, funds sufficient to pay the amounts then due Cash
Collateral Account Bank shall be deposited in the Cash Management Fee
Sub-Account;
               (v) fifth, to the Hotel Operations Sub-Account, until an amount
equal to the amount of operating expenses for such Interest Accrual Period as
set forth on the Approved Budget has been allocated to the Hotel Operations
Sub-Account (provided, however, that such amounts shall be deemed inclusive of
any amounts disbursed in accordance with Section 2.11(f) below), provided, that
with respect to each Marriott Property, so long as (A) Marriott is Manager of
such Marriott Property, (B) no default has occurred and is continuing under the
Management Agreement applicable to such Marriott Property beyond any applicable
notice and cure periods set forth therein, and (C) Marriott is making all
required payments as and when due pursuant to the Management Agreement and/or
the Manager’s Subordination, no funds shall be allocated to the Hotel Operations
Sub-Account pursuant to this Section 2.11(d)(vi), and, provided further, that
with respect to the Non-Marriott Properties, so long as no Non-Marriott Property
Operating Account Cash Trap Period has occurred and is continuing, no funds
shall be allocated to the Hotel Operations Sub-Account pursuant to this
Section 2.11(d)(vi);
               (vi) sixth, to the Hotel Operations Sub-Account, until an amount
equal to any Extra Funds approved pursuant to Section 2.11(f) has been allocated
to such Sub-Account, provided, that with respect to each Marriott Property, so
long as (A) Marriott is Manager of such Marriott Property, (B) no default has
occurred and is continuing under the Management Agreement applicable to such
Marriott Property beyond any applicable notice and cure periods set forth
therein, and (C) Marriott is making all required payments as and when due
pursuant to the Management Agreement and/or the Manager’s Subordination, no
funds shall be allocated to the Hotel Operations Sub-Account pursuant to this
Section 2.11(d)(vii), and, provided further, that with respect

37



--------------------------------------------------------------------------------



 



to the Non-Marriott Properties, so long as no Non-Marriott Property Operating
Account Cash Trap Period has occurred and is continuing, no funds shall be
allocated to the Hotel Operations Sub-Account pursuant to this
Section 2.11(d)(vii);
               (vii) seventh, in the event that a permitted Mezzanine Financing
under Section 2.15 has occurred, for the benefit of the Mezzanine Borrower, to
the Mezzanine Debt Service Payment Sub-Account, until an amount equal to the
scheduled monthly interest payment portion of Mezzanine Debt Service for the
applicable monthly payment date set forth in the Mezzanine Loan Agreement for
the then current interest accrual period set forth in the Mezzanine Loan
Agreement has been allocated to the Mezzanine Debt Service Payment Sub-Account;
               (viii) eighth, funds sufficient to pay amounts equal to any Costs
of Uncollectible Drafts then due to the Morgan Collection Account Bank shall be
deposited with the Morgan Collection Account Bank;
               (ix) ninth, provided that (a) no Event of Default has occurred
and is continuing and (b) Lender has received all financial information
described in Section 5.1(Q) for the most recent periods for which the same are
due, Lender agrees that in each Current Interest Accrual Period any amounts
deposited into or remaining in the Cash Collateral Account after the minimum
amounts set forth in clauses (i) through (viii), inclusive, above, have been
satisfied with respect to the Current Interest Accrual Period and any periods
prior thereto shall be disbursed by Lender on a weekly basis, at Borrowers’
expense, to (A) at any time while the Mezzanine Loan is outstanding, the
Mezzanine Deposit Account (to the extent, if any, required under the Mezzanine
Loan Agreement), and (B) at any time after the Mezzanine Loan has been repaid in
full or at any time during which there is no Mezzanine Loan, such account that
Borrowers may request in writing. Lender and its agents shall not be responsible
for monitoring Borrowers’ use of any funds disbursed from the Cash Collateral
Account or any of the Sub-Accounts. If an Event of Default has occurred and is
continuing, any amounts deposited into or remaining in the Cash Collateral
Account shall be for the account of Lender and may be withdrawn by Lender to be
applied in any manner at any time to amounts owing under the Loan Documents as
Lender may elect in Lender’s discretion or maintained in the Cash Collateral
Account as security for the Indebtedness.
          If an Event of Default has occurred and exists or if on any Payment
Date the balance in any Sub-Account is insufficient to make the required payment
due from such Sub-Account, Lender may, in its sole discretion, in addition to
any other rights and remedies available hereunder, withdraw funds from any other
Sub-Account to (a) pay such deficiency, or (b) apply to payment of the
Indebtedness. If a Non-Marriott Property Operating Account Cash Trap Period has
occurred and exists, Lender may, in its sole discretion, in addition to any
other rights and remedies available hereunder, withdraw funds from the
Non-Marriott Property Operating Account to apply to payment of the Indebtedness.
If Lender elects to apply funds of any such Sub-Account or Non-Marriott Property
Operating Account to pay any Required Debt Service Payment, Borrowers shall,
upon demand, repay to Lender the amount of such withdrawn funds to replenish
such Sub-Account or Non-Marriott Property Operating Account , and if Borrowers
fail to repay such amounts within five (5) days after notice of such withdrawal,
an Event of

38



--------------------------------------------------------------------------------



 



Default shall exist hereunder. Notwithstanding the foregoing, on the Closing
Date Borrowers shall deposit the Initial Deferred Maintenance Amount into the
Deferred Maintenance Sub-Account, the Initial Basic Carrying Cost Amount into
the Basic Carrying Cost Sub-Account and the Initial Upfront Remediation Amount
into the Upfront Remediation Sub-Account.
               (e) Payment of Basic Carrying Costs, Debt Service, Capital
Improvement Costs, Cash Collateral Account Bank Fees.
                    (i) Payment of Basic Carrying Costs.
                    (x) At least five (5) Business Days prior to the due date of
any Basic Carrying Cost payment, and not more frequently than once each Interest
Accrual Period, Borrowers shall notify Lender in writing and request that Lender
make such Basic Carrying Cost payment on behalf of the applicable Borrowers on
or prior to the due date thereof. Together with each such request, Borrowers
shall furnish Lender with copies of bills and other documentation as may be
reasonably required by Lender to establish that such Basic Carrying Cost payment
is then due. Lender shall be entitled to conclusively rely on all bills or other
documentation received from any Borrower, in each case without independent
investigation or verification. Lender shall make such payments out of the Basic
Carrying Cost Sub-Account before the same shall be delinquent to the extent that
there are funds available in the Basic Carrying Cost Sub-Account and Lender has
received appropriate documentation to establish the amount(s) due and the due
date(s) as and when provided above. Notwithstanding anything herein to the
contrary, with respect to each Marriott Property, so long as (A) Marriott is
Manager of such Marriott Property, (B) no default has occurred and is continuing
under the Management Agreement applicable to such Marriott Property beyond any
applicable notice and cure periods set forth therein, (C) Marriott is making all
required payments as and when due pursuant to the Management Agreement and/or
the Manager’s Subordination, and (D) with respect to Impositions, sufficient
funds have been deducted from Gross Revenues (as defined under the applicable
Management Agreement) to provide for payment in full of the next due
installments of Impositions in accordance with the terms hereof, as reasonably
determined by Lender based on Marriott’s periodic reporting obligations under
the Management Agreement and/or Manager’s Subordination or otherwise, this
Section 2.11(e)(i)(x) shall only apply to the payment of Impositions not
otherwise reserved for and paid by Manager pursuant to the Management Agreement
and/or the Manager’s Subordination.
                    (y) Except to the extent that Lender is obligated to pay
Basic Carrying Costs from the Basic Carrying Costs Sub-Account pursuant to the
terms of this Section, Borrowers shall pay or shall cause payment of all Basic
Carrying Costs with respect to itself and the Individual Properties in
accordance with the provisions of the Mortgages. Borrowers’ obligation to pay or
to cause payment (or to enable Lender to pay) Basic Carrying Costs pursuant to
this Agreement shall include, to the extent permitted by applicable law,
Impositions resulting from future changes in law which impose upon Lender or any
Deed of Trust Trustee an obligation to pay any property taxes or other
Impositions or which otherwise adversely affect Lender’s or the Deed of Trust
Trustee’s interests. (In the event such a change in law prohibits any Borrower
from assuming liability for payment of any such Imposition, the outstanding
Indebtedness shall, at the option of Lender, become due and payable on the date
that is one hundred twenty (120) days after such change in law; and failure to
pay such amounts on the date

39



--------------------------------------------------------------------------------



 



due shall be an Event of Default.) If an Event of Default has occurred, the
proceeds on deposit in the Basic Carrying Costs Sub-Account may be applied by
Lender in any manner as Lender in its discretion may determine.
               (ii) Payment of Debt Service. At or before 12:00 noon, New York
City time, on each Payment Date during the term of the Loan, Lender shall
transfer to Lender’s own account from the Debt Service Payment Sub-Account an
amount equal to the Required Debt Service Payment for the applicable Payment
Date. Borrowers shall be deemed to have timely made the Required Debt Service
Payment pursuant to Section 2.8 regardless of the time Lender makes such
transfer as long as sufficient funds are on deposit in the Debt Service Payment
Sub-Account at 12:00 noon, New York City time on the applicable Payment Date. At
all times after such Payment Date Lender may, at its option, transfer amounts in
the Debt Service Payment Sub-Account to Lender’s own account, provided that
Borrowers shall receive credit against the Required Debt Service Payment in the
amounts so transferred to Lender such that in any given Current Interest Accrual
Period Borrowers shall not be required to deposit into the Debt Service Payment
Sub-Account any amounts in excess of the aggregate amount of the Required Debt
Service Payment for such Current Interest Accrual Period.
               (iii) Payment of Capital Improvement Costs. Not more frequently
than once each Interest Accrual Period, and provided that no Default or Event of
Default has occurred and is continuing, Borrowers may notify Lender in writing
and request that Lender release to a Borrower or its designee funds from the
Capital Reserve Sub-Account, to the extent funds are available therein, for
payment of Capital Improvement Costs. Together with each such request, Borrowers
shall furnish Lender or cause to be furnished to Lender copies of bills and
other documentation as may be reasonably required by Lender to establish that
such Capital Improvement Costs are reasonable (provided such Capital Improvement
Costs shall be deemed reasonable if such Capital Improvement Costs are reflected
in the Approved Budget), that the work relating thereto has been completed and
that such amounts are then due or have been paid. Lender shall approve or
disapprove such request, within ten (10) Business Days after Lender’s receipt of
such request, provided such request shall be deemed approved if no response is
received from Lender within twenty (20) Business Days after Lender’s receipt of
such request and related documentation, and, if approved or deemed approved,
Lender shall release the funds to each applicable Borrower or such Borrower’s
designee within ten (10) Business Days after Lender’s approval. Notwithstanding
anything herein to the contrary, with respect to each Marriott Property, so long
as (A) Marriott is Manager of such Marriott Property, (B) no default has
occurred and is continuing under the Management Agreement applicable to such
Marriott Property beyond any applicable notice and cure periods set forth
therein, and (C) Marriott is making all required payments as and when due
pursuant to the Management Agreement and/or the Manager’s Subordination, this
Section 2.11(e)(iii) shall only apply to the payment of Capital Improvement
Costs not otherwise paid by Manager pursuant to the Management Agreement and/or
the Manager’s Subordination.
               (iv) Payment of Deferred Maintenance Costs. Not more frequently
than once each Interest Accrual Period, and provided that no Event of Default

40



--------------------------------------------------------------------------------



 



has occurred and is continuing, Borrower may notify Lender in writing and
request that Lender release to Borrower funds from the Deferred Maintenance
Sub-Account, to the extent funds are available therein, for payment of Deferred
Maintenance Costs. Together with each such request, Borrower shall furnish
Lender with copies of bills and other documentation reasonably required by
Lender to establish that such Deferred Maintenance Costs are reasonable, that
the work relating thereto has been completed and that such amounts are then due
or have been paid. Lender shall approve or disapprove such request within ten
(10) Business Days after Lender’s receipt of such request, provided such request
shall be deemed approved if no response is received from Lender within twenty
(20) Business Days after Lender’s receipt of such request and related
documentation, and, if approved or deemed approved, Lender shall release the
funds to each applicable Borrower or such Borrower’s designee within ten
(10) Business Days after Lender’s approval.
               (v) Payment of Cash Collateral Account Bank Fees. Not more
frequently than once each Interest Accrual Period, Lender shall transfer to the
Cash Collateral Account Bank an amount equal to the amount of the monthly fee
payable to the Cash Collateral Account Bank under the Cash Collateral Account
Agreement.
               (vi) Payment of Upfront Remediation Costs. Not more frequently
than once each Interest Accrual Period, and provided that no Event of Default
has occurred and is continuing, Borrower may notify Lender in writing and
request that Lender release to Borrower funds from the Upfront Remediation
Sub-Account, to the extent funds are available therein, for payment of Upfront
Remediation Costs. Together with each such request, Borrower shall furnish
Lender with copies of bills and other documentation reasonably required by
Lender to establish that such Upfront Remediation Costs are reasonable, that the
work relating thereto has been completed and that such amounts are then due or
have been paid. Lender shall approve or disapprove such request within ten
(10) Business Days after Lender’s receipt of such request, provided such request
shall be deemed approved if no response is received from Lender within twenty
(20) Business Days after Lender’s receipt of such request and related
documentation, and, if approved or deemed approved, Lender shall release the
funds to each applicable Borrower or such Borrower’s designee within ten (10)
Business Days after Lender’s approval.
               (f) Payment of Operating Expenses.
               (i) Provided that no Event of Default has occurred and is
continuing, and provided that all amounts required to be deposited into the
Sub-Accounts set forth in Sections 2.11(d)(i) through (vi) for the Current
Interest Accrual Period have been deposited therein, Lender shall transfer
within two Business Days thereafter at Borrowers’ sole cost and expense, to an
account designated by the Borrowers, all amounts contained in the Hotel
Operating Sub-Accounts up to an amount equal to the amount set forth in the
Approved Budget for such Interest Accrual Period provided, however, that the
aggregate withdrawals from the Hotel Operating Sub-Account pursuant to this
Section 2.11(f)(i) for any Interest Accrual Period shall not exceed the amount
set

41



--------------------------------------------------------------------------------



 



forth in the Approved Budget for such Interest Accrual Period (except to the
extent set forth in subsection (ii), below).
               (ii) Provided that no Event of Default has occurred and is
continuing, if in a given Interest Accrual Period, Borrowers require amounts in
excess of the amounts set forth in the Approved Budget for such Interest Accrual
Period for Operating Expenses (“Extra Funds”), Borrowers may deliver a written
request to Lender to allocate an amount equal to Extra Funds to the Hotel
Operations Sub-Account as set forth in Section 2.11(d)(vii) and for a
disbursement of Extra Funds stating (1) the amount of such Extra Funds and
(2) the purpose for which such amount is intended with attachments of copies of
bills and other documentation as may be required by Lender to establish that
such Operating Expenses are reasonable and that such amounts are then due or
expected to become due in that month. Lender shall approve or disapprove such
request, within ten (10) Business Days after Lender’s receipt of such request
and related documentation, provided such request shall be deemed approved if no
response is received from Lender within ten (10) Business Days after Lender’s
receipt of such request and related documentation, and, if approved or deemed
approved, Lender shall release the funds to each applicable Borrower or such
Borrower’s designee within five (5) Business Days after Lender’s approval.
               (iii) Notwithstanding anything herein to the contrary, with
respect to each Marriott Property, so long as (A) Marriott is Manager of such
Marriott Property, (B) no default has occurred and is continuing under the
Management Agreement applicable to such Marriott Property beyond any applicable
notice and cure periods set forth therein, and (C) Marriott is making all
required payments as and when due pursuant to the Management Agreement and/or
the Manager’s Subordination, this Section 2.11(f) shall not apply.
               (g) Payment of Mezzanine Debt Service. In the event that a
permitted Mezzanine Financing under Section 2.15 has occurred, at or before
12:00 noon, New York City time, on each Payment Date during the term of the
Loan, Lender shall transfer to Mezzanine Lender’s account from the Mezzanine
Debt Service Payment Sub-Account an amount equal to the Mezzanine Debt Service
for the applicable payment date.
               (h) Permitted Investments. Upon the written request of Borrowers,
which request may be made once per Interest Accrual Period, Lender shall direct
the Cash Collateral Account Bank to invest and reinvest any balance in the Cash
Collateral Account from time to time in Permitted Investments as instructed by
Borrowers; provided, however, that: (i) if Borrowers fail to so instruct Lender,
or if a Default or an Event of Default shall have occurred and is continuing,
Lender shall direct the Cash Collateral Account Bank to invest and reinvest such
balance in Permitted Investments as Lender shall determine in Lender’s
discretion; (ii) the maturities of the Permitted Investments on deposit in the
Cash Collateral Account shall, to the extent such dates are ascertainable, be
selected and coordinated to become due not later than the day before any
disbursements from the Sub-Accounts must be made; (iii) all such Permitted
Investments shall be held in the name and be under the sole dominion and control
of Lender; (iv) no Permitted Investment shall be made unless Lender shall retain
a first priority perfected Lien in such Permitted Investment and all filings and
other actions necessary to ensure the validity,

42



--------------------------------------------------------------------------------



 



perfection, and priority of such Lien have been taken; (v) Lender shall only be
required to follow the written investment instructions which were most recently
received by Lender and Borrowers shall be bound by such last received investment
instructions; and (vi) any request from Borrowers containing investment
instructions shall contain an Officer’s Certificate from Borrowers (which may be
conclusively relied upon by Lender and its agents) that any such investments
constitute Permitted Investments. It is the intention of the parties hereto that
all amounts deposited in the Cash Collateral Account shall at all times be
invested in Permitted Investments. All funds in the Cash Collateral Account that
are invested in a Permitted Investment are deemed to be held in such Cash
Collateral Account for all purposes of this Agreement and the other Loan
Documents. Lender shall have no liability for any loss in investments of funds
in the Cash Collateral Account that are invested in Permitted Investments
(unless invested contrary to Borrowers’ request other than after the occurrence
of a Default or an Event of Default) and no such loss shall affect Borrowers’
obligation to fund, or liability for funding, the Cash Collateral Account and
each Sub-Account, as the case may be. Borrowers and Lender agree that Borrowers
shall include all such earnings and losses (other than those for Lender’s
account in accordance with the immediately preceding sentence) on the Cash
Collateral Account as income of the applicable Borrowers for federal and
applicable state tax purposes. Borrowers shall be responsible for any and all
fees, costs and expenses with respect to Permitted Investments.
               (i) Interest on Accounts. All interest paid or other earnings on
the Permitted Investments made hereunder shall be income of the applicable
Borrower and applied in the manner and priority set forth in Section 2.11(d)
hereof.
               (j) Termination of Central Cash Management. The obligations of
Borrowers under Section 2.11 and Section 2.12 to maintain and fund or to cause
the maintenance and funding of the Collection Accounts, the Manager Accounts and
the Cash Collateral Account shall terminate in their entirety and be of no
further force or effect upon the satisfaction of each of the following
conditions: (i) no Default or Event of Default shall have occurred and be
continuing; (ii) the release of all Mortgages by Lender in accordance with the
provisions of this Agreement and the other Loan Documents; and (iii) Borrowers’
receipt of Lender’s written acknowledgment that the conditions described in
(i) and (ii) above have been satisfied to Lender’s satisfaction.
     Section 2.12. Security Agreement.
               (a) Pledge of Accounts. To secure the full and punctual payment
and performance of all of the Indebtedness, each Borrower hereby sells, assigns,
conveys, pledges and transfers to Lender and grants to Lender a first priority
and continuing Lien on and security interest in and to its Account Collateral.
               (b) Covenants. Each Borrower covenants that (i) all Rents and all
other items of Gross Revenue shall be deposited or transferred into the relevant
Collection Account or Manager Account, as applicable, in accordance with
Section 2.11(a), and (ii) so long as any portion of the Indebtedness is
outstanding, no Borrower shall open (nor permit any Manager or any Person to
open) any other account for the collection of any Rents or any other items of
Gross Revenue, other than (A) a replacement Manager Account pursuant to the
terms of

43



--------------------------------------------------------------------------------



 



the applicable Management Agreement, or a replacement Collection Account
approved by Lender in Lender’s discretion, and (B) any account held by Borrower
in the locality where the applicable Individual Property is located for the
purposes of the collection of any Rents or any other items of Gross Revenue
prior to the time such Rents or items of Gross Revenue are deposited in the
Collection Account or Manager Account, as applicable, pursuant to the terms of
this Agreement.
               (c) Instructions and Agreements. On or before the Closing Date,
each applicable Borrower and Operating Lessee will submit to the Collection
Account Bank for each related Individual Property a Collection Account Agreement
to be executed by the Collection Account Bank. On or before the Closing Date,
Borrowers, Operating Lessee and the Cash Collateral Account Bank will execute
and deliver a Cash Collateral Account Agreement in form and substance
satisfactory to Lender in Lender’s discretion (the “Cash Collateral Account
Agreement”) and consistent with the terms of this Agreement. Each Borrower and
Operating Lessee agrees that prior to the payment in full of the Indebtedness,
the Cash Collateral Account Agreement shall be irrevocable by any Borrower or
Operating Lessee without the prior written consent of Lender.
               (d) Financing Statements; Further Assurances. Each Borrower
hereby authorizes Lender to file a financing statement or statements in
connection with the Account Collateral in the form required to properly perfect
Lender’s security interest in the Account Collateral to the extent that it may
be perfected by such a filing. Each Borrower agrees that at any time and from
time to time, at the expense of Borrowers, such Borrower shall promptly execute
and deliver all further instruments, and take all further action, that Lender
may reasonably request, in order to perfect and protect the pledge, security
interest and Lien granted or purported to be granted hereby, or to enable Lender
to exercise and enforce Lender’s rights and remedies hereunder with respect to,
the Account Collateral.
               (e) Transfers and Other Liens. Each Borrower agrees that it will
not sell or otherwise dispose of any of the Account Collateral other than
pursuant to the terms hereof and of the other Loan Documents, or create or
permit to exist any Lien upon or with respect to all or any of the Account
Collateral, except for the Liens granted to Lender under this Agreement.
               (f) Lender’s Reasonable Care. Beyond the exercise of reasonable
care in the custody thereof, Lender shall not have any duty as to any Account
Collateral or any income thereon in Lender’s possession or control or in the
possession or control of any agents for, or of Lender, or the preservation of
rights against any Person or otherwise with respect thereto. Lender shall be
deemed to have exercised reasonable care in the custody of the Account
Collateral in Lender’s possession if the Account Collateral is accorded
treatment substantially equal to that which Lender accords Lender’s own
property, it being understood that Lender shall not be liable or responsible for
(i) any loss or damage to any of the Account Collateral, or for any diminution
in value thereof from a loss of, or delay in Lender’s acknowledging receipt of,
any wire transfer from the Collection Account Bank or from any Manager Account
or (ii) any loss, damage or diminution in value by reason of the act or omission
of Lender, or Lender’s agents, employees or bailees, except for any loss, damage
or diminution in value resulting from the gross negligence, fraud or willful
misconduct of Lender, its agents or employees.

44



--------------------------------------------------------------------------------



 



               (g) Lender Appointed Attorney-In-Fact. Each Borrower hereby
irrevocably constitutes and appoints Lender as such Borrower’s true and lawful
attorney-in-fact, with full power of substitution, at any time after the
occurrence and during the continuance of an Event of Default to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of such Borrower with respect to the Account
Collateral, and do in the name, place and stead of such Borrower, all such acts,
things and deeds for and on behalf of and in the name of such Borrower with
respect to the Account Collateral, which such Borrower could or might do or
which Lender may deem necessary or desirable to more fully vest in Lender the
rights and remedies provided for herein with respect to the Account Collateral
and to accomplish the purposes of this Agreement. The foregoing powers of
attorney are irrevocable and coupled with an interest.
               (h) Continuing Security Interest; Termination. This Section shall
create a continuing pledge of, Lien on and security interest in the Account
Collateral and shall remain in full force and effect until payment in full of
the Indebtedness. Upon payment in full of the Indebtedness, each applicable
Borrower shall be entitled to the return, upon such Borrower’s written request
and at Borrowers’ expense, of such of the Account Collateral as shall not have
been sold or otherwise applied pursuant to the terms hereof, and Lender shall
execute such instruments and documents as may be reasonably requested by such
Borrower in writing to evidence such termination and the release of the pledge
and Lien hereof, provided, however, that such Borrower shall pay on demand all
of Lender’s expenses in connection therewith.
     Section 2.13. Secondary Market Transactions.
               (a) Each Borrower hereby acknowledges that Lender may in one or
more transactions (i) sell or securitize the Loan or portions thereof in one or
more transactions through the issuance of securities, which securities may be
rated by one or more of the Rating Agencies, (ii) sell or otherwise transfer the
Loan or any portion thereof one or more times, (iii) sell participation
interests (including without limitation, senior and subordinate participation
interests) in the Loan one or more times, (iv) re-securitize the securities
issued in connection with any securitization, or (v) further divide the Loan
into more separate notes, loans or components or change the principal balances
(but not increase the aggregate principal balance) or interest rates of the
Notes (including, without limitation, senior and subordinate notes or
components) (the transactions referred to in clauses (i) through (v), each a
“Secondary Market Transaction” and collectively “Secondary Market
Transactions”).
               (b) With respect to any Secondary Market Transaction described in
Section 2.13(a)(v) above, such notes or note components may be assigned
different interest rates, so long as, at such time the weighted average of the
relevant interest rates equals the Interest Rate; provided, that after an Event
of Default each Borrower recognizes that, in the case of prepayments, the
weighted average interest rate of the Loan may increase because Lender shall
have the right to apply principal payments to one or more notes or components
with lower rates of interest before applying principal payments to one or more
notes or components with higher rates of interest; and provided, further, that
the principal balance of the Note shall not change. Lender shall have the same
rights to sell or otherwise transfer, participate or securitize one or more of
the divided, amended, modified or otherwise changed notes or components,
individually or collectively, as Lender has with respect to the Loan.

45



--------------------------------------------------------------------------------



 



               (c) Each Borrower agrees that it shall cooperate with Lender and
use such Borrower’s commercially reasonably efforts to facilitate the
consummation of each Secondary Market Transaction including, without limitation,
by: (i) amending or causing the amendment of this Agreement and the other Loan
Documents, and executing such additional documents, instruments and agreements
including amendments to such Borrower’s organizational documents and preparing
financial statements as requested by the Rating Agencies to conform the terms of
the Loan to the terms of similar loans underlying completed or pending secondary
market transactions having or seeking ratings similar to those then being sought
in connection with the relevant Secondary Market Transaction; (ii) promptly and
reasonably providing such information (including, without limitation, financial
information) as may be requested in connection with the preparation of a private
placement memorandum, prospectus or a registration statement required to
privately place or publicly distribute the securities in a manner which does not
conflict with federal or state securities laws; (iii) providing in connection
with each of (A) a preliminary and a final private placement memorandum or other
offering documents or (B) a preliminary and final prospectus, as applicable, an
indemnification certificate (x) certifying that such Borrower has carefully
examined such private placement memorandum, prospectus, registration statement
or other offering document, as applicable, including, without limitation, the
sections entitled “Special Considerations,” “Description of the Mortgage Loan,”
“The Underlying Mortgaged Property,” “The Manager,” “Borrower” and “Certain
Legal Aspects of the Mortgage Loan,” and such sections (and any other sections
requested) insofar as they relate to a Borrower, its Affiliates, the Loan or any
Individual Property does not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading;
provided, however, that such Borrower shall not be required to indemnify Lender
for any losses relating to untrue statements or omissions which such Borrower
identified to Lender in writing at the time of such Borrower’s examination of
such memorandum or prospectus, as applicable, and (y) indemnifying (i) Lender
and each of its affiliates and their respective successors and assigns
(including their respective officers, directors, partners, employees, attorneys,
accountants, professionals and agents and each other person, if any, controlling
Lender or any of its affiliates within the meaning of either Section 15 of the
Securities Act of 1933, as amended (the “Securities Act”), or Section 20 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (each,
including Lender, an “Indemnified Party”) and the (ii) party that has filed the
registration statement relating to the Secondary Market Transaction (the
“Registration Statement”), each of its directors and officers who have signed
the Registration Statement and each Person that controls such Party within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collective, the “Underwriter Group”), for any losses, claims, damages, costs,
expenses or liabilities (including, without limitation, all liabilities under
all applicable federal and state securities laws) (collectively, the
“Liabilities”) to which any of them may become subject (a) insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact relating to any Borrower, its Affiliates,
the Loan, any Individual Property, any Manager and the Operating Lessee
contained in such sections or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
sections or necessary in order to make the statements in such sections, in light
of the circumstances under which they were made, not misleading or (b) as a
result of any untrue statement of material fact in any of the financial
statements of any Borrower incorporated into

46



--------------------------------------------------------------------------------



 



any placement memorandum, prospectus, registration statement or other document
connected with the issuance of securities or the failure to include in such
financial statements or in any placement memorandum, prospectus, registration
statement or other document connected with the issuance of securities any
material fact relating to any Borrower, its Affiliates, any Individual Property,
the Loan, any Manager and the Operating Lessee necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; and (z) agreeing to reimburse the Indemnified Party and the
Underwriter Group for any legal or other expenses reasonably incurred by the
Indemnified Party and the Underwriter Group in connection with investigating or
defending the Liabilities; (iv) causing to be rendered such customary opinion
letters as shall be requested by the Rating Agencies for other secondary market
or transactions having or seeking ratings comparable to that then being sought
for the relevant Secondary Market Transaction; (v) making such representations,
warranties and covenants, as may be reasonably requested by the Rating Agencies
and comparable to those required in other secondary market transactions having
or seeking the same rating as is then being sought for the Secondary Market
Transaction; (vi) providing such information regarding the Collateral as may be
reasonably requested by the Rating Agencies or otherwise required in connection
with the formation of a REMIC; and (vii) providing any other information and
materials required in the Secondary Market Transaction.
               (d) Each Borrower agrees to participate and cooperate in any
meetings with the Rating Agencies or Investors, and providing any other
information and materials reasonably required in the Secondary Market
Transaction to make the certificates offered in such Secondary Market
Transaction saleable in the secondary market and to obtain ratings from two or
more rating agencies.
               (e) Each Borrower acknowledges and agrees that the Lender may, at
any time on or after the Closing Date, assign its duties, rights or obligations
hereunder or under any Loan Document in whole, or in part, to a servicer and/or
a trustee in Lender’s discretion. Nothing herein shall in any way limit Lender’s
right to sell all or a portion of the Loan in a transaction which is not a
Secondary Market Transaction.
               (f) Liability for costs and expenses relating to any transaction
described in this Section 2.13 shall be governed by Section 12 of the
Cooperation Agreement.
               (g) Notwithstanding anything to the contrary contained herein or
in any other Loan Document, Lender reserves the right to increase, decrease, or
otherwise re-allocate the outstanding principal balance of the Note, and each
Borrower and Operating Lessee covenants and agrees to execute amendments to the
Note, this Agreement, and the other Loan Documents and the Borrowers’ or
Operating Lessee’s organizational documents reasonably requested by Lender in
connection with any such re-allocation, provided that such modification shall
not (a) increase the aggregate outstanding principal balance of the Note,
(b) change the stated maturity date of the Loan as set forth herein, or
(c) modify or amend any other economic or other term of the Loan.
     Section 2.14. Property Substitutions. Subject to the terms and conditions
set forth in this Section 2.14, Borrower may, from time to time, replace an
Individual Property with a

47



--------------------------------------------------------------------------------



 



Qualified Substitute Property (a “Property Substitution”), provided, in the case
of each Property Substitution, the following conditions are met:
               (a) The aggregate of (i) the Allocated Loan Amount with respect
to the Individual Property to be replaced, plus (ii) the Allocated Loan Amounts
with respect to all Individual Properties previously or simultaneously replaced
by Property Substitutions, shall be less than 50% of the then-current principal
balance of the Loan;
               (b) no Event of Default shall have occurred and be continuing on
such date either before or after the Property Substitution;
               (c) Borrower shall have given Lender at least thirty (30) days’
prior written notice of any Property Substitution, identifying the proposed
Individual Property to be replaced, the proposed Qualified Substitute Property,
and the proposed date of the Property Substitution (which date may be extended
by up to thirty (30) days, provided that Borrower gives Lender reasonable prior
written notice of Borrower’s requirement to extend the date for such Property
Substitution). If such Property Substitution does not occur on such date (as may
have been extended), (i) such Borrower’s notice will be deemed rescinded, and
(ii) Borrower shall on such date reimburse Lender for all expenses actually
incurred by Lender in connection with the proposed Property Substitution;
               (d) the then-current market value of any proposed Qualified
Substitute Property (as determined by an Appraisal satisfying the Prudent Lender
Standard) shall equal or exceed the then-current market value of the Individual
Property proposed to be replaced immediately prior to the Property Substitution
(as determined by an Appraisal satisfying the Prudent Lender Standard);
               (e) the Net Operating Income of any proposed Qualified Substitute
Property for the twelve-month period trailing the date of determination shall
equal or exceed the Net Operating Income of the Individual Property proposed to
be replaced during such period, as would be determined in accordance with the
Prudent Lender Standard following notice of the proposed Property Substitution;
               (f) after giving effect to the Property Substitution, the Debt
Service Coverage Ratio for the aggregate of all Individual Properties for the
trailing twelve (12) months shall be no less than the greater of (i) 1.52:1:00,
and (ii) the Debt Service Coverage Ratio with respect to the Loan for the
trailing twelve (12) months immediately prior to the Property Substitution, as
would be determined in accordance with the Prudent Lender Standard;
               (g) each Qualified Substitute Property shall be (i) fully
constructed and operating for a minimum of twelve (12) months, and (ii) a
limited service hotel property or full service hotel property, in each case
operating under a Marriott, Starwood Hotels & Resorts Worldwide, Inc. or Hilton
Hotels Corporation franchise or any other brand affiliated with the foregoing;
               (h) each of the representations and warranties contained in this
Agreement shall be true and correct in all material respects with respect to the
applicable Individual Borrower acquiring the applicable Qualified Substitute
Property, as well as to the

48



--------------------------------------------------------------------------------



 



Qualified Substitute Property, on and as of the date of the Property
Substitution (and such Individual Borrower’s acquisition of such Qualified
Substitute Property shall be deemed to constitute their representation to such
effect);
               (i) (i) the applicable Individual Borrower shall have executed,
acknowledged and delivered to Lender, with respect to each Qualified Substitute
Property, a Mortgage and an Assignment of Leases, and such other customary
documents and agreements as are required to satisfy the Prudent Lender Standard,
in each case with such state-specific modifications as shall be recommended by
counsel admitted to practice in such state and selected by Lender, and (ii) each
other Individual Borrower shall have executed such additional customary Loan
Documents and such modifications to and reaffirmations of the existing Loan
Documents to which it is a party as required to satisfy the Prudent Lender
Standard;
               (j) each Mortgage shall secure the entire Indebtedness, provided
that in the event that the jurisdiction in which the applicable Qualified
Substitute Property is located imposes a mortgage recording, intangibles or
similar tax and does not permit the allocation of indebtedness for the purpose
of determining the amount of such tax payable, the principal amount secured by
such Mortgage shall be equal to 125% of the Allocated Loan Amount of the
Individual Property replaced by the Qualified Substitute Property as of
immediately prior to such Property Substitution;
               (k) Lender shall have received copies of all Leases in effect
with respect to the Qualified Substitute Property (together with such estoppels
and subordination, non-disturbance and attornment agreements as required to
satisfy the Prudent Lender Standard), UCC and other credit and public records
search reports, certificates of insurance, title insurance policies and
endorsements, surveys, evidence of zoning compliance, copies of material
Permits, contracts and agreements, environmental and engineering reports,
operating statements and other financial information, and such other customary
certificates, documents and instruments relating to the Loan, Borrower, or the
Qualified Substitute Property as required to satisfy the Prudent Lender
Standard, in each case in form and substance which satisfies the Prudent Lender
Standard;
               (l) if corrective measures are recommended by any applicable
environmental or engineering report, the applicable Individual Borrower shall
have deposited with the Lender, pursuant to customary documentation reasonably
satisfactory to Lender, 125% of the amount required to fund such corrective
measures, which funds shall be made available to such Individual Borrower upon
completion of such corrective measures to an extent that would be satisfactory
in accordance with the Prudent Lender Standard, and the applicable Individual
Borrower shall covenant to perform such corrective measures within the time
period recommended in such reports;
               (m) Lender shall have received applicable REMIC opinions and such
other customary opinions of counsel as Lender may require, in form and content
which satisfies the Prudent Lender Standard (including a new non-consolidation
opinion);
               (n) no Individual Property may be replaced with more than one
Qualified Substitute Property;

49



--------------------------------------------------------------------------------



 



               (o) if the owner of the proposed Qualified Substitute Property is
not a current Borrower under the Loan then such owner must be a Qualified
Successor Borrower;
               (p) Lender shall have received a copies of the management
agreement and/or franchise agreement (as applicable) for the Qualified
Substitute Property and tri-party subordination agreements or similar
agreements, as applicable, with respect to each such agreement, among the
applicable Individual Borrower, the manager and/or franchisor thereunder, and
Lender, in form and content as executed in connection with the Loan, or
otherwise acceptable in accordance with the Prudent Lender Standard;
               (q) (i) Prior to the Start-Up Day, Lender shall have consented to
the Property Substitution, such consent not to be unreasonably withheld or
delayed, and (ii) on or after the Start-Up Day, Borrower shall have delivered or
caused to be delivered to Lender confirmation by each of the applicable Rating
Agencies that the Property Substitution will not result in ay qualification,
withdrawal or downgrading of any existing ratings of securities created in any
applicable Secondary Market Transaction; and
               (r) Borrower shall have paid or reimbursed Lender for all
out-of-pocket costs and expenses actually incurred by Lender in connection with
the foregoing (including the reasonable fees and expenses of legal counsel and
all fees and expenses of the Rating Agencies, if any), and shall have paid all
reasonable fees and out-of-pocket costs of any loan servicer (if any) in
connection with any Property Substitution.
          Upon the satisfaction of the conditions set forth in Section 2.14,
(i) Lender shall execute customary instruments satisfying the Prudent Lender
Standard releasing and discharging the applicable Individual Property from the
Liens of the Loan Documents, and (ii) if as a result of the Property
Substitution, any Individual Borrower no longer owns any Individual Property,
then Lender shall execute customary instruments satisfying the Prudent Lender
Standard releasing and discharging such Individual Borrower from its obligations
under the Loan Documents (other than any liability or obligation relating to any
environmental matters arising under Section 5.1(F) of this Agreement).
     Section 2.15. Permitted Mezzanine Financing.
               (a) Notwithstanding anything herein to the contrary, provided
that (i) no Default or Event of Default has occurred and is continuing, (ii) the
Debt Service Coverage Ratio for the twelve (12) month period trailing the date
of determination is at least 1.5:1, and (iii) the principal amount of the Loan
as of the date of determination does not exceed seventy percent (70%) of the
aggregate fair market value of the Property as reasonably determined by Lender
based upon an Appraisal, obtained at Borrower’s sole cost and expense, dated not
more than sixty (60) days prior to the date of determination, Borrower may, at
Borrower’s sole cost and expense, elect on a one-time basis to obtain a
mezzanine loan (a “Mezzanine Loan”) from a lender or lenders (any such party or
parties, collectively, the “Mezzanine Lender”), which Mezzanine Loan may be
secured by a pledge of Mezzanine Borrower’s (hereinafter defined) direct equity
interests in Borrower or in any SPE Equity Owner; provided, further, that
Borrower shall be permitted hereunder to obtain a Mezzanine Loan only upon
satisfaction of the following additional terms and conditions:

50



--------------------------------------------------------------------------------



 



               (i) Lender shall have received at least sixty (60) and no more
than ninety (90) days’ prior written notice of the proposed Mezzanine Loan;
               (ii) the aggregate unpaid principal amounts of the Loan and the
Mezzanine Loan immediately after the effective date of the Mezzanine Loan shall
not exceed seventy five percent (75%) of the aggregate fair market value of the
Property as reasonably determined by Lender based upon an Appraisal, obtained at
Borrower’s sole cost and expense, dated not more than sixty (60) days prior to
the date of determination;
               (iii) the Combined Debt Service Coverage Ratio for the period
from the effective date of the Mezzanine Loan through the Maturity Date, as
reasonably determined by Lender, is at least 1.4:1.00 based upon the assumption
that Adjusted Net Cash Flow for such period will be consistent with Adjusted Net
Cash Flow for the twelve (12) month period trailing the effective date of the
Mezzanine Loan;
               (iv) the term of the Mezzanine Loan (including any extension
terms) shall be co-terminus with the term of the Loan;
               (v) Borrower shall have created and inserted into Borrower’s
organizational structure a new Single-Purpose Entity (the “Mezzanine Borrower”)
which will be wholly-owned by the equity owners of Borrower, and the sole asset
of which will be all of the direct and indirect equity interests in Borrower
and/or SPE Equity Owner;
               (vi) the Mezzanine Lender shall have executed and delivered to
Lender a mezzanine intercreditor agreement in substantial conformity to
intercreditor agreements required by the Rating Agencies;
               (vii) Borrower shall have delivered to Lender written
confirmation from each Rating Agency that the Mezzanine Loan would not result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
any security issued in connection with a Secondary Market Transaction;
               (viii) Borrower shall have delivered to Lender, at Borrower’s
sole cost and expense, a non-consolidation opinion in form and substance
acceptable to the Rating Agencies reflecting the Mezzanine Loan;
               (ix) Borrower shall have paid or reimbursed Lender for all
reasonable, out-of-pocket costs and expenses incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the Mezzanine Loan and Borrower shall have paid or shall have caused
Mezzanine Borrower to pay all title premiums, recording charges, filing fees,
taxes or other expenses (including, without limitation, mortgage and intangibles
taxes and documentary stamp taxes) payable in connection with the Mezzanine
Loan; and
               (x) Borrower shall certify in writing to Lender that the
requirements set forth in this Section 2.15 (a) have been satisfied.

51



--------------------------------------------------------------------------------



 



          In connection with the foregoing, Lender agrees that, upon
satisfaction of the terms and conditions of clauses (i) through (x) of this
Section 2.15(a), Lender shall cooperate with Borrower and Lender shall use good
faith efforts to facilitate the consummation of the Mezzanine Loan.
          Notwithstanding anything in this Loan Agreement to the contrary,
Lender shall not have any obligation to provide mezzanine financing to Borrower
or any Affiliate or principal of Borrower.
               (b) In connection with any Permitted Transfer set forth in clause
(A)(ix) of the definition thereof, the Borrower selling its interest in any
Individual Property, or Ashford Hospitality Trust, Inc., a Maryland corporation,
or any Affiliate of Ashford Hospitality Trust, Inc., may provide mezzanine
financing for the purchase of the Individual Properties, subject to the
following terms and conditions:
               (i) no Event of Default shall have occurred and is continuing;
               (ii) the aggregate principal amounts of the mezzanine financing
to be provided under this Section 2.15(b) and any other financing obtained by
such purchaser shall not exceed 90% of the price for which such purchaser is
purchasing the Individual Properties;
               (iii) the term of the mezzanine loan provided under this
Section 2.15(b) (including any extension terms) shall be co-terminus with the
term of the Loan;
               (iv) there shall be a new Single-Purpose Entity inserted in
purchaser’s organizational structure which will be wholly-owned by the equity
owners of such purchaser, and the sole asset of which will be all of the direct
and indirect equity interests in purchaser;
               (v) the mezzanine lender shall have executed and delivered to
Lender a mezzanine intercreditor agreement in substantial conformity to
intercreditor agreements required by the Rating Agencies;
               (vi) Borrower shall have delivered to Lender written confirmation
from each Rating Agency that the mezzanine loan under this Section 2.15(b) would
not result in a downgrade, qualification or withdrawal of the then current
ratings assigned to any security issued in connection with a Secondary Market
Transaction;
               (vii) Borrower shall have delivered to Lender, at Borrower’s sole
cost and expense, a non-consolidation opinion in form and substance acceptable
to the Rating Agencies reflecting the mezzanine loan under this Section 2.15(b);
               (viii) Borrower shall have paid or reimbursed Lender for all
reasonable, out-of-pocket costs and expenses incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the

52



--------------------------------------------------------------------------------



 



mezzanine loan and Borrower shall have paid or shall have caused the mezzanine
borrower to pay all title premiums, recording charges, filing fees, taxes or
other expenses (including, without limitation, mortgage and intangibles taxes
and documentary stamp taxes) payable in connection with the mezzanine loan under
this Section 2.15(b); and
               (ix) Borrower shall certify in writing to Lender that the
requirements set forth in this Section 2.15 (b) have been satisfied.
     Section 2.16. Condominium Conversion and Partial Release.
               (a) After the Closing Date, Borrower intends to convert the
Individual Property located in Palm Beach, Florida to condominium form of
ownership (the “Conversion”) pursuant to which the hotel (the “Hotel Property”)
and the office building (the “Office Building Property”) shall each become a
condominium unit (each, a “Unit”) in a two-unit commercial condominium (the
“Condominium”). Borrower shall have the right to effect the conversion upon
completion of the following conditions:
               (i) Lender shall have approved in accordance with the Prudent
Lender Standard the declaration and all other documents creating or governing
the Condominium, including the articles of incorporation and the by-laws of the
condominium association established by the Declaration and governing the
Condominium (the “Condominium Documents”);
               (ii) Lender shall have received an opinion of Florida counsel
satisfying the Prudent Lender Standard to the effect that the Condominium
Documents create a legal and valid condominium under applicable law;
               (iii) Lender shall have received an endorsement to the Title
Policy confirming that the Mortgage constitutes a valid, first priority lien
against each Unit;
               (iv) Borrower shall have delivered to Lender an opinion of
counsel satisfying the Prudent Lender Standard that the Conversion will not
adversely affect the status of any REMIC formed in connection with a Secondary
Market Transaction;
               (v) Borrower shall deliver to Lender such other certificates,
opinions, documents or instruments as may be reasonably required by Lender in
accordance with the Prudent Lender Standard in order to effect the transactions
contemplated herein; and
               (vi) Borrower shall pay all out-of-pocket costs and expenses of
Lender incurred in connection with the Conversion, including Lender’s reasonable
attorneys’ fees and expenses and all costs.

53



--------------------------------------------------------------------------------



 



               (b) In the event Borrower desires to release from the Lien of the
applicable Mortgage the Office Building Property, Borrower shall have the right
to obtain the release of the Lien of the Mortgage (and related Loan Documents)
on the date upon which the following conditions precedent are satisfied:
               (i) either (A) the Conversion has been successfully consummated
in accordance with Section 2.16(a); or (B) the Borrower has recorded a
reciprocal easement agreement whereby the owners of the Hotel Property and the
Office Building Property will agree to certain easements, including, without
limitation, for support, access, driveways, parking, utilities, drainage flows
or any other purpose.
               (ii) Borrower shall provide Lender not less than thirty (30) days
notice specifying a date on which the release is to occur;
               (iii) in the event the Office Building is released pursuant
hereto and no Conversion has occurred, Borrower shall have delivered to Lender
one of the following: (A) an endorsement to the Title Insurance Policy relating
to the Office Building Property, (B) an opinion of counsel satisfying the
Prudent Lender Standard, or (C) a certificate of an architect satisfying the
Prudent Lender Standard indicating (1) that the Office Building Property has
been legally subdivided for zoning lot purposes from the Hotel Property pursuant
to a zoning lot subdivision in accordance with applicable Legal Requirements and
that the Office Building Property and Hotel Property are each otherwise in
compliance with all applicable zoning, building and similar Legal Requirements
and (2) the Office Building Property and the Hotel Property constitute separate
tax lots;
               (iv) Borrower shall have delivered to Lender a certificate from
an architect or engineer satisfying the Prudent Lender Standard and an officer’s
certificate with supporting documentation indicating that (A) the Office
Building Property is not necessary for the use of the Hotel Tower Property,
including, without limitation, for support, access, driveways, parking,
utilities, drainage flows or any other purpose, (after giving effect to any
easements therefor reserved over the Office Building Property for the benefit of
the Hotel Property or the Condominium Documents) and (B) either (1) sufficient
parking remains on the Hotel Property to comply with all Leases of such
Individual Property, with any applicable reciprocal easement agreements or the
Condominium Documents and all applicable Legal Requirements, and which is
adequate for the proper use and enjoyment of the Hotel Property or
(2) reservations of parking (in favor of the Hotel Property) within the Office
Building Property are sufficient (when added to parking otherwise available to
the Hotel Property) to comply with all Leases of the Hotel Property, with any
applicable reciprocal easement agreements or Condominium Documents and all
applicable Legal Requirements, and which are adequate for the proper use and
enjoyment of the Hotel Property;
               (v) Borrower shall have delivered to Lender on the date of the
release an endorsement to the Title Insurance Policy relating to the Hotel
Property reflecting the partial release and confirming no change in the priority
of the Mortgage on such Individual Property, and any modifications and/or
endorsements (as required) to the

54



--------------------------------------------------------------------------------



 



Title Insurance Policies relating to the other Individual Properties reflecting
the partial release and confirming the amount of the insurance or the coverage
under such Title Insurance Policies;
               (vi) no Event of Default shall exist hereunder;
               (vii) Borrower shall have delivered to Lender an opinion of
counsel satisfying the Prudent Lender Standard that the release of the Office
Building Property pursuant to this Section will not adversely affect the status
of any REMIC formed in connection with a Secondary Market Transaction;
               (viii) Borrower shall deliver to Lender such other certificates,
opinions, documents or instruments as may be reasonably required by Lender in
accordance with the Prudent Lender Standard in order to effect the transactions
contemplated herein; and
               (ix) Borrower shall pay all out-of-pocket costs and expenses of
Lender incurred in connection with the release, including Lender’s reasonable
attorneys’ fees and expenses.
Upon the satisfaction of the foregoing conditions set forth in this
Section 2.16(b), Lender shall execute customary instruments satisfying the
Prudent Lender Standard releasing and discharging the applicable Office Building
Property from the Liens of the Loan Documents (other than any liability or
obligation relating to any environmental matters arising under Section 5.1(F) of
this Agreement through the date of the release).
ARTICLE 3
CONDITIONS PRECEDENT
     Section 3.1. Conditions Precedent to the Making of the Loan.
               (a) As a condition precedent to the making of the Loan, each
Borrower shall have satisfied the following conditions (unless waived by Lender
in accordance with Section 8.4) on or before the Closing Date:
                    (A) Loan Documents.
                    (i) Loan Agreement. Each Borrower shall have executed and
delivered this Agreement to Lender.
                    (ii) Note. Each Borrower shall have executed and delivered
to Lender the Note.
                    (iii) Mortgage. Each applicable Borrower shall have executed
and delivered to Lender the Mortgages and the Mortgages shall have been
irrevocably delivered to an authorized title agent for the Title Insurer for
recordation in

55



--------------------------------------------------------------------------------



 



the appropriate filing offices in the jurisdiction in which the applicable
Individual Properties are located.
                    (iv) Supplemental Mortgage Affidavits. The Liens to be
created by each Mortgage are intended to encumber the applicable Individual
Property described therein to the full extent of each Borrower’s obligations
under the Loan Documents. As of the Closing Date, each Borrower shall have paid
all state, county and municipal recording and all other taxes imposed upon the
execution and recordation of the Mortgages.
                    (v) Assignment of Leases. Each applicable Borrower and each
applicable Operating Lessee shall have executed and delivered to Lender the
Assignments of Leases, and the Assignments of Leases shall have been irrevocably
delivered to an authorized title agent for the Title Insurer for such
recordation in the appropriate filing offices in the jurisdiction in which the
applicable Individual Property is located.
                    (vi) Assignment of Agreements. Each applicable Borrower
shall have executed and delivered to Lender the Assignments of Agreements, and
the Assignments of Agreements shall, to the extent prudent pursuant to local
practice, have been irrevocably delivered to an authorized title agent for the
Title Insurer for such recordation in the appropriate filing offices in the
jurisdiction in which the applicable Individual Property is located.
                    (vii) Financing Statements. Each applicable Borrower and its
partners or members (and their shareholders), as applicable, shall have
authorized Lender to file all financing statements required by Lender and such
financing statements shall have been irrevocably delivered to an authorized
title agent for the Title Insurer for such recordation in the appropriate filing
offices in each of the appropriate jurisdictions.
                    (viii) Manager’s Subordination. Each Manager and each
applicable Borrower shall have executed and delivered to Lender the Manager’s
Subordinations.
                    (ix) Operating Lease; Subordination, Attornment and Security
Agreement. Operating Lessee and each applicable Borrower shall have executed and
delivered to Lender (1) each Operating Lease, and (2) each applicable
Subordination, Attornment and Security Agreement.
                    (x) REA Estoppels. Borrower shall have delivered to Lender
an executed REA estoppel letter, which shall be in form and substance
satisfactory to Lender, from each party to any REA required by Lender with
respect to any Individual Property.
                    (xi) Environmental Indemnity. Each Borrower shall have
executed and delivered to Lender the Environmental Indemnity.

56



--------------------------------------------------------------------------------



 



                    (xii) Cash Collateral Account Agreement. Each Borrower, the
Operating Lessee, each Manager and Cash Collateral Account Bank shall have
executed and delivered the Cash Collateral Account Agreement and shall have
delivered an executed copy of such Cash Collateral Account Agreement to Lender.
                    (xiii) Collection Account Agreement. With respect to each
Non-Marriott Property, each applicable Borrower, the Operating Lessee, each
Manager and the relevant Collection Account Banks shall have executed and
delivered the Collection Account Agreements and shall have delivered an executed
copy of such Agreement to Lender.
                    (xiv) PIP Guaranty. Ashford Hospitality Limited Partnership
shall have executed and delivered to Lender the PIP Guaranty.
                    (B) Opinions of Counsel. Lender shall have received from
counsel satisfactory to Lender, legal opinions in form and substance
satisfactory to Lender in Lender’s discretion (including, without limitation, a
bankruptcy opinion). All such legal opinions will be addressed to Lender and the
Rating Agencies, dated as of the Closing Date, and in form and substance
satisfactory to Lender, the Rating Agencies and their counsel. Each applicable
Borrower hereby instructs any of the foregoing counsel, to the extent that such
counsel represents such Borrower, to deliver to Lender such opinions addressed
to Lender and the Rating Agencies.
                    (C) Secretary’s Certificates and SPE Equity Owner’s
Certificate. Lender shall have received a Secretary’s Certificate acceptable to
Lender with respect to each applicable Borrower’s managing equity owner and each
applicable SPE Equity Owner’s Certificate with respect to the applicable
Borrower.
                    (D) Insurance. Lender shall have received certificates of
insurance demonstrating insurance coverage in respect of each Individual
Property as required by and in accordance with the Mortgages.
                    (E) Lien Search Reports. Lender shall have received
satisfactory reports of UCC (collectively, the “UCC Searches”), federal tax
lien, bankruptcy, state tax lien, judgment and pending litigation searches
conducted by a search firm reasonably acceptable to Lender. Such searches shall
have been received in relation to each Borrower and each equity owner in each
Borrower, the Operating Lessee and each Manager.
                    (F) Title Insurance Policy. Lender shall have received (i) a
Title Insurance Policy for each Individual Property or a marked-up commitment
(in form and substance satisfactory to Lender) from Title Insurer to issue a
Title Insurance Policy for each Individual Property and (ii) a fully executed
copy of the Title Instruction Letter from the Title Insurer.
                    (G) Environmental Matters. Lender shall have received an
Environmental Report with respect to each Individual Property.

57



--------------------------------------------------------------------------------



 



                    (H) Consents, Licenses, Approvals. Lender shall have
received copies of all consents, licenses and approvals, if any, required in
connection with the execution, delivery and performance by each Borrower under,
and the validity and enforceability of, the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect.
                    (I) Additional Matters. Lender shall have received such
other Permits, certificates (including certificates of occupancy reflecting the
permitted uses of the Individual Properties as of the Closing Date), opinions,
documents and instruments (including, without limitation, written proof from the
appropriate Governmental Authority regarding the zoning of each Individual
Property in form and substance satisfactory to Lender in Lender’s discretion)
relating to the Loan as may be required by Lender and all other documents and
all legal matters in connection with the Loan shall be satisfactory in form and
substance to Lender. Each Borrower shall provide Lender with information
reasonably satisfactory to Lender regarding Basic Carrying Costs on or before
the Closing Date.
                    (J) Representations and Warranties. The representations and
warranties herein and in the other Loan Documents shall be true and correct in
all material respects.
                    (K) No Injunction. No law or regulation shall have been
adopted, no order, judgment or decree of any Governmental Authority shall have
been issued or entered, and no litigation shall be pending or threatened, which
in the judgment of Lender would have a Material Adverse Effect.
                    (L) Survey. Lender shall have received a Survey for each
Individual Property.
                    (M) Engineering Report. Lender shall have received an
Engineering Report for each Individual Property.
                    (N) Appraisal. Lender shall have received an Appraisal
satisfactory to Lender with respect to each Individual Property which shall be
(i) prepared by an Appraiser approved by Lender in Lender’s reasonable
discretion, (ii) prepared based on a scope of work determined by Lender in
Lender’s reasonable discretion and (iii) in form and content acceptable to
Lender in Lender’s reasonable discretion.
                    (O) Security Deposits. Borrowers shall be in compliance with
all applicable Legal Requirements relating to all security deposits held for any
Leases.
                    (P) Service Contracts and Permits. Borrowers shall have
delivered to Lender true, correct and complete copies of all material contracts
and Permits relating to each Individual Property.
                    (Q) Site Inspection. Unless waived by Lender in accordance
with Section 8.4, Lender shall have performed, or caused to be performed on its
behalf, an on-site due diligence review of each Individual Property to be
acquired or refinanced with the Loan, the results of which shall be satisfactory
to Lender in Lender’s discretion.

58



--------------------------------------------------------------------------------



 



                    (R) Use. Each Individual Property shall be operating and
operated only as a hotel of the same class and in a similar manner as each such
Individual Property is operated on the Closing Date.
                    (S) Financial Information. Lender shall have received all
financial information (which financial information shall be satisfactory to
Lender in Lender’s discretion) relating to each Individual Property including,
without limitation, audited financial statements of each Borrower and Operating
Lessee for the calendar year ending December 31, 2004, if any, and other
financial reports requested by Lender in Lender’s reasonable discretion. Such
financial information shall be (i) prepared by an accounting firm approved by
Lender in Lender’s reasonable discretion, (ii) prepared based on a scope of work
determined by Lender in Lender’s reasonable discretion and (iii) in form and
content acceptable to Lender in Lender’s reasonable discretion.
                    (T) Management Agreements. Lender shall have received the
Management Agreements.
                    (U) Franchisor Subordinations. Borrower shall have delivered
to Lender (1) certified copies of each Franchise Agreement and (2) the
Franchisor’s Subordinations, and Borrower shall have paid or undertaken to pay
any fees, costs and expenses requested by the Franchisors in connection with
providing the foregoing items.
                    (V) Leases; Tenant Estoppels; Subordination, Nondisturbance
and Attornment Agreements. With respect to each Individual Property, Borrowers
shall have delivered a true, complete and correct rent roll and a copy of each
of the Leases identified in such rent roll, and each Lease shall be satisfactory
to Lender in Lender’s reasonable discretion.
                    (W) Subdivision. Evidence satisfactory to Lender (including
title endorsements) that the Land relating to each Individual Property
constitutes a separate lot for conveyance and real estate tax assessment
purposes.
                    (X) Transaction Costs. Borrowers shall have paid or caused
to be paid all Transaction Costs.
               (b) Lender shall not be obligated to make the Loan unless and
until each of the applicable conditions precedent set forth in this Section 3.1
is satisfied and until Borrower provides any other information reasonably
required by Lender.
               (c) In connection with the Loan, Borrower shall execute and/or
deliver to Lender all additions, amendments, modifications and supplements to
the items set forth in this Article III, including, without limitation,
amendments, modifications and any supplements to the Note, any Mortgage, any
Assignment of Leases, any Assignment of Agreements, and Manager’s Subordination,
if reasonably requested by Lender to effectuate the provisions hereof, and to
provide Lender with the full benefit of the security intended to be provided
under the Loan Documents. Without in any way limiting the foregoing, such
additions, modifications and supplements shall include those deemed reasonably
desirable by Lender’s counsel in the jurisdiction in which the applicable
Individual Property is located.

59



--------------------------------------------------------------------------------



 



               (d) The making of the Loan shall constitute, without the
necessity of specifically containing a written statement to such effect, a
confirmation, representation and warranty by Borrower to Lender that all of the
applicable conditions to be satisfied in connection with the making of the Loan
have been satisfied (unless waived by Lender in accordance with Section 8.4 or
otherwise made known to Lender by the Borrowers,) and that all of the
representations and warranties of Borrowers set forth in the Loan Documents are
true and correct in all material respects as of the date of the making of the
Loan.
     Section 3.2. Form of Loan Documents and Related Matters.
          The Loan Documents and all of the certificates, agreements, legal
opinions and other documents and papers referred to in this Article III, unless
otherwise specified, shall be delivered to Lender, and shall be in form and
substance satisfactory to Lender.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Section 4.1. Representations and Warranties of Borrower and Operating
Lessee. Each Borrower and Operating Lessee represents, warrants and covenants as
follows as to all Borrowers, Operating Lessee, and all Individual Properties, as
of December 19, 2005:
                    (A) Organization. That each Borrower and Operating Lessee
(i) is a duly organized and validly existing Entity in good standing under the
laws of the State of its formation, (ii) is duly qualified as a foreign Entity
in each jurisdiction in which the nature of its business, the applicable
Individual Properties or any of the Collateral makes such qualification
necessary or desirable, (iii) has the requisite Entity power and authority to
carry on its business as now being conducted, and (iv) has the requisite Entity
power to execute and deliver, and perform its obligations under, the Loan
Documents.
                    (B) Authorization. The execution and delivery by each
applicable Borrower and Operating Lessee of the Loan Documents, each Borrower’s
and Operating Lessee’s performance of its obligations thereunder and the
creation of the security interests and Liens provided for in the Loan Documents
(i) have been duly authorized by all requisite Entity action on the part of each
Borrower and Operating Lessee, (ii) will not violate any provision of any
applicable Legal Requirements, any order, writ, decree, injunction or demand of
any court or other Governmental Authority, any organizational document of any
Borrower or Operating Lessee or any indenture or agreement or other instrument
to which any Borrower or Operating Lessee is a party or by which Borrower or
Operating Lessee is bound except, with respect to violations of any such
indentures, agreements or other instruments, where such violation would not have
a Material Adverse Effect, (iii) will not be in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under, or result in the creation or imposition of any Lien of any nature
whatsoever upon any of the property or assets of any Borrower or Operating
Lessee pursuant to, any indenture or agreement or instrument, and (iv) have been
duly executed and delivered by each Borrower or Operating Lessee, as applicable.
Except for those obtained or filed on or prior to the Closing Date, no Borrower
or Operating Lessee is required to obtain any consent, approval or authorization
from,

60



--------------------------------------------------------------------------------



 



or to file any declaration or statement with, any Governmental Authority or
other agency in connection with or as a condition to the execution, delivery or
performance of the Loan Documents. The Loan Documents to which any Borrower,
Operating Lessee or any Manager is a party have been duly authorized, executed
and delivered by such parties.
                    (C) Single-Purpose Entity.
                    (i) Each Borrower, each SPE Equity Owner and Operating
Lessee has been, and will continue to be, a duly formed and existing Entity, and
a Single-Purpose Entity.
                    (ii) Each SPE Equity Owner at all times since its formation
has been, and will continue to be, a duly formed and existing limited liability
company or a limited partnership in good standing under the laws of the
jurisdiction of its formation and a Single-Purpose Entity, is duly qualified as
a foreign entity in each other jurisdiction in which the nature of its business
or any of the Collateral makes such qualification necessary or desirable, and no
Borrower will take action to cause any SPE Equity Owner not to be a duly formed
and existing limited liability company in good standing under the laws of the
jurisdiction of its formation and a Single-Purpose Entity.
                    (iii) Each Borrower and Operating Lessee at all times since
its formation has complied, and will, at all times while the Loan is
outstanding, continue to comply, with the provisions of all of its
organizational documents, and the laws of the state in which such Borrower and
Operating Lessee was formed relating to the Entity.
                    (D) Litigation. Except as disclosed on Schedule 1 attached
hereto, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority or other agency now pending and served or, to
the knowledge of any Borrower and Operating Lessee, threatened against any
Borrower, Operating Lessee, any SPE Equity Owner, any Manager or any Individual
Property which, if determined against the Borrowers, Operating Lessee, SPE
Owner, Manager or Individual Property could reasonably be expected to have a
Material Adverse Effect.
                    (E) Agreements. No Borrower or Operating Lessee is a party
to any agreement or instrument or subject to any restriction which is likely to
have a Material Adverse Effect. Each applicable Borrower and Operating Lessee is
not in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
indenture, agreement or instrument to which it is a party or by which such
Borrower, Operating Lessee or the applicable Individual Property is bound which
could reasonably be expected to have a Material Adverse Effect.
                    (F) No Bankruptcy Filing. No Borrower or Operating Lessee is
contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
any Borrower’s assets or property, and no Borrower or Operating Lessee has any
knowledge of any Person contemplating the filing of any such petition against
any Borrower or Operating Lessee.

61



--------------------------------------------------------------------------------



 



                    (G) Full and Accurate Disclosure. No statement of fact made
by Borrower or Operating Lessee in the Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no fact
presently known to any Borrower or Operating Lessee which has not been disclosed
to Lender which materially adversely affects, nor as far as any Borrower or
Operating Lessee can foresee, might materially adversely affect the business,
operations or condition (financial or otherwise) of any Borrower or Operating
Lessee.
                    (H) Management Agreements. Each Management Agreement is
valid, binding and enforceable and in full force and effect and has not been
modified (other than by written instrument provided to Lender or except as
otherwise disclosed to Lender in writing) and there are no material defaults
under any of them, nor (a) to Borrowers’ or Operating Lessee’s knowledge has any
event occurred that with the passage of time, the giving of notice or both would
result in such a material default under the terms of each Management Agreement
with any Manager other than Remington Manager, and (b) with respect to any
Management Agreement with Remington Manager, has any event occurred that with
the passage of time, the giving of notice or both would result in such a
material default under the terms of such Management Agreement
                    (I) Compliance. Except as expressly disclosed in the
Engineering Reports, the Environmental Reports, the PZR zoning reports or the
Surveys delivered to Lender by Borrower, each applicable Borrower, Operating
Lessee, each Individual Property and each applicable Borrower’s or Operating
Lessee’s use thereof as a hotel and operations thereat comply in all material
respects with all applicable Legal Requirements and all Insurance Requirements.
No Borrower is in default or violation of any order, writ, injunction, decree or
demand of any Governmental Authority, the violation of which is reasonably
likely to have a Material Adverse Effect.
                    (J) Other Debt and Obligations. No Borrower or Operating
Lessee has any financial obligation under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any Borrower or
Operating Lessee is a party, or by which Borrower, Operating Lessee or any
Individual Property is bound, other than (a) unsecured trade payables incurred
in the ordinary course of business relating to the ownership and operation of an
Individual Property which are not evidenced by a promissory note and when
aggregated with the unsecured trade payables of all other Borrowers and
Operating Lessee, do not exceed a maximum amount of two and one-half percent
(2.5%) of the Loan Amount and are paid within sixty (60) days of the date
incurred (unless same are being contested in accordance with the terms of this
Agreement), and (b) obligations under the Mortgage and the other Loan Documents.
No Borrower or Operating Lessee has borrowed or received other debt financing
that has not been heretofore repaid in full and no Borrower has any known
material contingent liabilities.
                    (K) ERISA. (a) Each Plan and, to the knowledge of any
Borrower or Operating Lessee, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, its terms and the applicable provisions of ERISA, the Code and
any other federal or state law, and no

62



--------------------------------------------------------------------------------



 



event or condition has occurred as to which any Borrower or Operating Lessee
would be under an obligation to furnish a report to Lender under Section 5.1(S).
                         (b) As of the date hereof and throughout the term of
the Loan (a) no Borrower or Operating Lessee is or will be an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA, or a
“plan,” as defined in Section 4975(e)(1) of the Code, subject to Code
Section 4975, (b) no Borrower or Operating Lessee is or will be a “governmental
plan” within the meaning of Section 3(32) of ERISA, (c) none of the assets of
any Borrower or Operating Lessee constitutes or will constitute “plan assets” of
one or more of any such plans under 29 C.F.R. Section 2510.3-101 or otherwise,
and (d) transactions by or with each Borrower or Operating Lessee do not and
will not violate state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans and such state statutes do not
in any manner affect the ability of the Borrower or Operating Lessee to perform
its obligations under the Loan Documents or the ability of Lender to enforce any
and all of its rights under the Loan Agreement.
                    (L) Solvency. No Borrower or Operating Lessee has entered
into this Loan Agreement or any Loan Document with the actual intent to hinder,
delay, or defraud any creditor, and each Borrower and Operating Lessee has
received reasonably equivalent value in exchange for its obligations under the
Loan Documents. Giving effect to the transactions contemplated hereby and the
agreements set forth herein, the fair saleable value of each of Borrower’s and
Operating Lessee’s assets exceeds and will, immediately following the execution
and delivery of this Agreement, exceed such Borrower’s or Operating Lessee’s, as
applicable, total liabilities, including, without limitation, subordinated,
unliquidated, or disputed liabilities or Contingent Obligations. The fair
saleable value of each Borrower’s or Operating Lessee’s assets is and will,
immediately following the execution and delivery of this Agreement, be greater
than such Borrower’s or Operating Lessee’s, as applicable, probable liabilities,
including the maximum amount of its Contingent Obligations or its debts as such
debts become absolute and matured. No Borrower’s or Operating Lessee’s assets do
and, immediately following the execution and delivery of this Agreement, will,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. No Borrower or Operating Lessee intends to, or
believes that it will, incur debts and liabilities (including, without
limitation, Contingent Obligations and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of each Borrower).
                    (M) Not Foreign Person. No Borrower or Operating Lessee is a
“foreign person” within the meaning of § 1445(f)(3) of the Code.
                    (N) Investment Company Act; Public Utility Holding Company
Act. No Borrower or Operating Lessee is (i) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (iii) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.

63



--------------------------------------------------------------------------------



 



                    (O) No Defaults. No Event of Default or, to Borrower’s
knowledge, Default exists under or with respect to any Loan Document.
                    (P) Labor Matters. No Borrower or Operating Lessee is a
party to any collective bargaining agreements.
                    (Q) Title to the Property. Each Borrower owns either good,
indefeasible and marketable fee simple or leasehold title to the applicable
Individual Properties which it owns, free and clear of all Liens, other than the
Permitted Encumbrances applicable to such Individual Property. There are no
outstanding options to purchase or rights of first refusal affecting any
Individual Property. The Permitted Encumbrances do not and are not likely to
materially and adversely affect (i) the ability of any Borrower to pay in full
all sums due under the Notes or any of its other obligations in a timely manner
or (ii) the use of any Individual Property for the use currently being made
thereof, the operation of such Individual Property as currently being operated
or the value of any Individual Property.
                    (R) Use of Proceeds; Margin Regulations. Each Borrower will
use the proceeds of the Loan for the purposes described in Section 2.2. No part
of the proceeds of the Loan will be used for the purpose of purchasing or
acquiring any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System or for any other purpose which would be
inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by applicable Legal Requirements.
                    (S) Financial Information. All historical financial data
concerning any Borrower, Operating Lessee or any Individual Property (including
without limitation all rent rolls and operating statements) that has been
delivered by any Borrower or Operating Lessee to Lender is true, complete and
correct in all material respects. Since the delivery of such data, except as
otherwise disclosed in writing to Lender, there has been no material adverse
change in the financial position of any Borrower, Operating Lessee or Individual
Property, or in the results of operations of any Borrower or Operating Lessee.
No Borrower or Operating Lessee has incurred any obligation or liability,
contingent or otherwise, not reflected in such financial data which might
materially adversely affect its business operations or any Individual Property.
                    (T) Condemnation. No Taking has been commenced or, to any
Borrower’s or Operating Lessee’s knowledge, is contemplated with respect to all
or any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.
                    (U) Utilities and Public Access. Except as otherwise
disclosed on the Surveys, each Individual Property has adequate rights of access
to public ways and is served by adequate water, sewer, sanitary sewer and storm
drain facilities as are adequate for full utilization of such Individual
Property for its current purpose. Except as otherwise disclosed by the Surveys,
all public utilities necessary to the continued use and enjoyment of each
Individual Property as presently used and enjoyed are located in the public
right-of-way abutting the premises, and all such utilities are connected so as
to serve each Individual Property either (i) without passing over other property
or, (ii) if such utilities pass over other property, pursuant to

64



--------------------------------------------------------------------------------



 



valid easements. All roads necessary for the full utilization of each Individual
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities or are the subject of access
easements for the benefit of such Individual Property.
                    (V) Environmental Compliance. Except as disclosed in the
Environmental Reports, each of Borrower and Operating Lessee represents,
warrants and covenants, as to itself and its applicable Individual Property:
(a) there are no Hazardous Substances or underground storage tanks in, on, or
under such Individual Property, except those that are both (i) in compliance
with all Environmental Laws and with permits issued pursuant thereto and
(ii) which do not require Remediation; (b) there are no past, present or
threatened Releases of Hazardous Substances in, on, under, from or affecting any
Individual Property which have not been fully Remediated in accordance with
Environmental Law; (c) there is no Release or threat of any Release of Hazardous
Substances which has or is migrating to any Individual Property; (d) there is no
past or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with any Individual Property which has not been
fully Remediated in accordance with Environmental Law; (e) such Borrower and
Operating Lessee does not know of, and has not received, any written or oral
notice or other communication from any Person (including but not limited to a
governmental entity) relating to Hazardous Substances or the Remediation
thereof, of possible liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with any of the foregoing; and (f) such Borrower or Operating Lessee has
truthfully and fully provided to Lender, in writing, any and all information
relating to conditions in, on, under or from each Individual Property that is
known to such Borrower or Operating Lessee and that is contained in files and
records of such Borrower or Operating Lessee, including but not limited to any
reports relating to Hazardous Substances in, on, under or from such Individual
Property and/or to the environmental condition of each Individual Property.
                    (W) No Joint Assessment; Separate Lots. No Borrower or
Operating Lessee has or shall suffer, permit or initiate the joint assessment of
any applicable Individual Property (i) with any other real property constituting
a separate tax lot, and (ii) with any portion of any Individual Property which
may be deemed to constitute personal property, or any other procedure whereby
the lien of any taxes which may be levied against such personal property shall
be assessed or levied or charged to any Individual Property as a single lien.
Each Individual Property is comprised of one or more parcels, each of which
constitutes a separate tax lot and none of which constitutes a portion of any
other tax lot.
                    (X) Assessments. Except as disclosed in the Title Insurance
Policy and any title exception documents referenced therein, there are no
pending or, to the knowledge of any Borrower or Operating Lessee, proposed
special or other assessments for public improvements or otherwise affecting any
Individual Property, nor, to the knowledge of any Borrower or Operating Lessee,
are there any contemplated improvements to any Individual Property that may
result in such special or other assessments.
                    (Y) Mortgage and Other Liens. The Mortgages create valid and
enforceable first mortgage Liens on each Individual Property as security for the
repayment of the

65



--------------------------------------------------------------------------------



 



Indebtedness, subject only to the Permitted Encumbrances applicable to such
Individual Property. Each security agreement, assignment, pledge, grant or other
hypothecation which is contained in any Loan Document establishes and creates a
valid and enforceable lien on and a security interest in, or claim to, the
rights and property described therein. All property covered by each such
security agreement, assignment, pledge, grant or other hypothecation is subject
to a UCC financing statement filed and/or recorded, as appropriate, in all
places necessary to perfect a valid first priority lien with respect to the
rights and property that are the subject of such security agreement, assignment,
pledge, grant or other hypothecation to the extent governed by the UCC to the
extent such a security interest in such property is perfectible by the filing of
a UCC financing statement.
                    (Z) Enforceability. The Loan Documents executed by each
applicable Borrower or Operating Lessee in connection with the Loan are the
legal, valid and binding obligations of each such Borrower or Operating Lessee,
enforceable against each such Borrower or Operating Lessee in accordance with
their terms, subject only to bankruptcy, insolvency and other limitations on
creditors’ rights generally and to equitable principles. Such Loan Documents
are, as of the Closing Date, not subject to any right of rescission, set-off,
counterclaim or defense by any Borrower or Operating Lessee, including the
defense of usury, nor will the operation of any of the terms of the Notes, any
Mortgage, or such other Loan Documents, or the exercise of any right thereunder,
render any Mortgage unenforceable against any Borrower or Operating Lessee, in
whole or in part, or subject to any right of rescission, set-off, counterclaim
or defense by any Borrower or Operating Lessee, including the defense of usury,
and no Borrower or Operating Lessee has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
                    (AA) No Liabilities. No Borrower or Operating Lessee has any
liabilities or obligations including, without limitation, Contingent Obligations
(and including, without limitation, liabilities or obligations in tort, in
contract, at law, in equity, pursuant to a statute or regulation, or otherwise)
other than those liabilities and obligations expressly permitted by this
Agreement.
                    (BB) No Prior Assignment. As of the Closing Date, (i) Lender
is the assignee of each Borrower’s or Operating Lessee’s interest under the
Leases, and (ii) there are no prior assignments of the Leases or any portion of
the Rents due and payable or to become due and payable which are presently
outstanding.
                    (CC) Certificate of Occupancy. Borrowers and Operating
Lessee have provided to Lender copies of all Permits for each Individual
Property necessary to use and operate the Individual Property for the use
described in Section 3.1(R) where such Permits are available, or otherwise
confirmation of issuance of such Permits either in the PZR Report or from the
applicable zoning authority, and where such Permits require re-issuance in the
event of a transfer of title to an Individual Property, the applicable Borrower
is diligently pursuing a Permit in the name of the applicable Borrower. The use
being made of each Individual Property is in conformity with the certificate of
occupancy and/or Permits for each such Individual Property and any other
restrictions, covenants or conditions affecting each such Individual Property to
the extent that any existing nonconformity would not have a Material Adverse
Effect.

66



--------------------------------------------------------------------------------



 



Each such Individual Property contains all equipment necessary to use and
operate each such Individual Property in a first-class manner.
                    (DD) Flood Zone. Except as shown on a Survey, no Individual
Property is located in a flood hazard area as designated by the Federal
Emergency Management Agency.
                    (EE) Physical Condition. Except as disclosed in an
Engineering Report, each Individual Property is free of material structural
defects and all building systems contained therein are in good working order in
all material respects subject to ordinary wear and tear.
                    (FF) Intellectual Property. All trademarks, trade names and
service marks owned by any Borrower or Operating Lessee or that are pending, or
under which any Borrower or Operating Lessee is licensed, are in good standing
and uncontested. There is no right under any trademark, trade name or service
mark necessary to the business of any Borrower or Operating Lessee as presently
conducted or as Borrower or Operating Lessee contemplates conducting its
business. No Borrower or Operating Lessee has infringed, is infringing, or has
received notice of infringement with respect to asserted trademarks, trade names
and service marks of others. To Borrower’s or Operating Lessee’s knowledge,
there is no infringement by others of trademarks, trade names and service marks
of any Borrower or Operating Lessee.
                    (GG) Intentionally Omitted.
                    (HH) Title Insurance. Each Individual Property is covered by
either an American Land Title Association (ALTA) mortgagee’s title insurance
policy, or a commitment to issue such a title insurance policy, insuring a valid
first lien on such Individual Property, which is in full force and effect and is
freely assignable to and will inure to the benefit of Lender and any successor
or assignee of Lender, including but not limited to the trustee in a
Securitization, subject only to the Permitted Encumbrances.
                    (II) Tax Fair Market Value. The Allocated Loan Amount with
respect to each Individual Property does not exceed the Tax Fair Market Value of
such Individual Property. The Loan Amount does not exceed the aggregate Tax Fair
Market Values of the Individual Properties. If any Note is significantly
modified prior to the closing date of a Secondary Market Transaction so as to
result in a taxable exchange under Code Section 1001, Borrowers will, if
requested by Lender, represent that the amount of such Note does not exceed the
aggregate Tax Fair Market Value of the applicable Individual Property as of the
date of such significant modification.
                    (JJ) Leases. (a) Each Borrower or Operating Lessee is the
sole owner of the entire lessor’s interest in the Leases; (b) the Leases are the
valid, binding and enforceable obligations of the applicable Borrowers or
Operating Lessee and the applicable tenant or lessee thereunder; (c) the terms
of all alterations, modifications and amendments to the Leases are reflected in
the certified rent roll statement delivered to and approved by Lender; (d) no
Rents reserved in any Leases have been assigned or otherwise pledged or
hypothecated; (e) no Rents have been collected for more than one (1) month in
advance; (f) the premises demised

67



--------------------------------------------------------------------------------



 



under the Leases have been completed and the tenants under the Leases have
accepted the same and have taken possession of the same on a rent-paying basis;
(g) there exists no offset or defense to the payment of any portion of any
Rents; (h) no Lease contains an option to purchase, right of first refusal to
purchase, expansion right, or any other similar provision; and (i) no Person has
any possessory interest in, or right to occupy, any Individual Property except
under and pursuant to a Lease.
                    (KK) Bank Holding Company. No Borrower or Operating Lessee
is a “bank holding company” or a direct or indirect subsidiary of a “bank
holding company” as defined in the Bank Holding Company Act of 1956, as amended,
and Regulation Y thereunder of the Board of Governors of the Federal Reserve
System.
                    (LL) Embargoed Person. None of the funds or other assets of
any Borrower, Operating Lessee, or any SPE Equity Owner constitute property of,
or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under federal law, including, without
limitation, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. , and any
executive orders or regulations promulgated thereunder, with the result that
(i) the investment in any Borrower, Operating Lessee, any SPE Equity Owner, as
applicable (whether directly or indirectly), is prohibited by law, or (ii) the
Loan made by the Lender is in violation of law (“Embargoed Person”); (b) no
Embargoed Person has any interest of any nature whatsoever in any Borrower,
Operating Lessee, any SPE Equity Owner, as applicable (whether directly or
indirectly), with the result that (i) the investment in any Borrower, Operating
Lessee, any SPE Equity Owner, as applicable (whether directly or indirectly) is
prohibited by law, or (ii) the Loan is in violation of law; and (c) none of the
funds of any Borrower, Operating Lease, any SPE Equity Owner, as applicable,
have been derived from any unlawful activity with the result that (i) the
investment in any Borrower, Operating Lessee, any SPE Equity Owner, as
applicable (whether directly or indirectly) is prohibited by law, or (ii) the
Loan is in violation of law.
                    (MM) Illegal Activity. No portion of any of each Individual
Property has been or will be purchased, improved, equipped or furnished with
proceeds of any illegal activity.
                    (NN) Compliance. No Borrower or Operating Lessee, and to the
best of each Borrower’s and Operating Lessee’s knowledge after due and diligent
inquiry, neither (a) any Person owning an interest in a Borrower, Operating
Lessee or any SPE Equity Owner, (b) each Manager, and (c) any tenant at each
Individual Property: (i) is currently identified on the OFAC List (“OFAC List”),
and (ii) is not a Person with whom a citizen of the United States is prohibited
to engage in transactions by any trade embargo, economic sanction, or other
prohibition of any Legal Requirement (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Person Who
Commit, Threaten to Commit, or Support Terrorism), and (iii) is not in violation
of the U.S. Federal Bank Secrecy Act, as amended, and its implementing
regulations (31 C.F.R. part 103), the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 and the regulations promulgated thereunder, any order
issued with respect to anti-money laundering by the U.S. Department of the
Treasury’s Office of Foreign Assets Control, or any other anti-money laundering
law. Each Borrower and

68



--------------------------------------------------------------------------------



 



Operating Lessee has implemented procedures, and will consistently apply those
procedures throughout the term of the Loan, to ensure the foregoing
representations and warranties remain true and correct during the term of the
Loan.
                    (OO) Operating Budget. Attached hereto as Exhibit E is a
true, complete and correct copy of the operating budget for each Borrower’s or
Operating Lessee’s Individual Property for the period between the Closing Date
and December 31, 2005, which Operating Budget has been approved by Lender
pursuant to the terms of this Agreement.
                    (PP) Organizational Chart. Attached hereto as Exhibit G is a
true, complete and correct copy of the Borrowers’ organizational chart.
                    (QQ) Property Improvement Plans. Attached hereto as
Exhibit H is (i) a true, complete and correct copy of all property improvement
plans or similar agreements affecting each Individual Property (each, a
“Property Improvement Plan”), and (ii) a true, complete and correct description
of the estimated amounts to be expended and time frames for required expenditure
and completion pursuant to each Property Improvement Plan.
                    (RR) Franchise Agreements. Each Franchise Agreement is in
full force and effect, there is no material default thereunder by any party
thereto and to the best of Borrower’s and Operating Lessee’s knowledge and
except as set forth on Schedule 2 hereof, no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder, and no fees under any Franchise Agreement are accrued and unpaid.
     Section 4.2. Survival of Representations and Warranties.
          Each Borrower and Operating Lessee agrees that (i) all of the
representations and warranties of each Borrower set forth in this Agreement and
in the other Loan Documents delivered on the Closing Date are made as of the
Closing Date (except as expressly otherwise provided) and (ii) all
representations and warranties made by each Borrower shall survive the delivery
of the Note and continue for so long as any amount remains owing to Lender under
this Agreement, the Note or any of the other Loan Documents; provided, however,
that the representations, warranties and covenants set forth in Section 4.1(V),
Section 4.1(LL), Section 4.1(NN) and Sections 5.1(D) through 5.1(G), inclusive,
shall survive in perpetuity and shall not be subject to the exculpation
provisions of Section 8.14. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf. Without limiting any other
provision of this Agreement, with respect to each Secondary Market Transaction,
within three (3) days of receipt of Lender’s request, each Borrower or Operating
Lessee shall deliver to Lender a certification (a) remaking all of the
representations and warranties contained in this Agreement as of the date of
such Secondary Market Transaction, or (y) otherwise specifying any changes in or
qualifications to such representations and warranties as of such date as may be
necessary to make such representations consistent with the facts as they exist
on such date.

69



--------------------------------------------------------------------------------



 



ARTICLE 5
AFFIRMATIVE COVENANTS
     Section 5.1. Borrower Covenants.
          Each Borrower and Operating Lessee covenants and agrees that, from the
date hereof and until payment in full of the Indebtedness:
                    (A) Existence; Compliance with Legal Requirements;
Insurance. Each Borrower and Operating Lessee shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its Entity
existence, rights, licenses, Permits and franchises necessary for the conduct of
its business and to comply or to initiate compliance in all material respects
with all applicable Legal Requirements and Insurance Requirements applicable to
it and each Individual Property. Each Borrower and Operating Lessee shall notify
Lender promptly of any written notice or order that such Borrower or Operating
Lessee receives from any Governmental Authority relating to such Borrower’s or
Operating Lessee’s failure to comply with such applicable Legal Requirements
relating to such Borrower’s or Operating Lessee’s applicable Individual Property
and promptly take any and all actions necessary to bring its operations at such
Individual Property into compliance with such applicable Legal Requirements (and
shall fully comply with the requirements of such Legal Requirements that at any
time are applicable to its operations at any Individual Property) provided, that
such Borrower or Operating Lessee at its expense may, after prior notice to the
Lender, contest by appropriate legal, administrative or other proceedings
conducted in good faith and with due diligence, the validity or application, in
whole or in part, of any such applicable Legal Requirements as long as
(i) neither the applicable Collateral nor any part thereof or any interest
therein, will be sold, forfeited or lost or subject to a continuing Lien if such
Borrower or Operating Lessee pays the amount or satisfies the condition being
contested, and such Borrower or Operating Lessee would have the opportunity to
do so, in the event of such Borrower’s or Operating Lessee’s failure to prevail
in the contest, (ii) Lender would not, by virtue of such permitted contest, be
exposed to any risk of any civil liability or criminal liability, and (iii) such
Borrower or Operating Lessee shall have furnished to the Lender additional
security in respect of the claim being contested or the loss or damage that may
result from such Borrower’s or Operating Lessee’s failure to prevail in such
contest in such amount as may be reasonably requested by Lender but in no event
less than one hundred twenty-five percent (125%) of the amount of such claim.
Each Borrower and Operating Lessee shall at all times maintain, preserve and
protect, or cause the maintenance, preservation and protection of, all
franchises and trade names and preserve or cause the preservation of all the
remainder of its property necessary for the continued conduct of its business
and keep the applicable Individual Properties, or cause the same to be kept, in
good repair, working order and condition, except for reasonable wear and use,
and from time to time make, or cause to be made, all necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgages. Borrowers and Operating Lessee shall keep their
Individual Properties insured at all times, as provided in the Mortgages.
                    (B) Impositions and Other Claims. Subject to
Section 2.11(e)(i)(x) hereof, Borrowers and Operating Lessee shall pay and
discharge or cause to be paid

70



--------------------------------------------------------------------------------



 



and discharged all Impositions, as well as all lawful claims for labor,
materials and supplies or otherwise, which could become a Lien, all as more
fully provided in, and subject to any rights to contest contained in, the
Mortgages.
                    (C) Litigation. Each Borrower and Operating Lessee shall
give prompt written notice to Lender of any litigation or governmental
proceedings pending or threatened against such Borrower or Operating Lessee
which is reasonably likely to have a Material Adverse Effect.
                    (D) Environmental.
                    (i) Borrowers and Operating Lessee covenant and agree that:
(a) all uses and operations on or of the Individual Properties, whether by any
Borrower, Operating Lessee or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases of Hazardous Substances in, on, under or from any Individual Property;
(c) there shall be no Hazardous Substances used, present or Released in, on,
under or from any Individual Property, except those that are (i) in compliance
in all material respects with all Environmental Laws and with permits issued
pursuant thereto, if required under Environmental Laws; (ii) fully disclosed to
Lender in writing; and (iii) which do not require Remediation, (d) Borrowers and
Operating Lessee shall keep each Individual Property free and clear of all
Environmental Liens; (e) Borrowers and Operating Lessee shall, at its sole cost
and expense, fully and expeditiously cooperate in all activities pursuant to
Section 5.1(E) of this Agreement, including but not limited to providing all
relevant information and making knowledgeable Persons available for interviews;
(f) intentionally omitted; (g) such Borrower or Operating Lessee shall, at its
sole cost and expense, (i) effectuate Remediation of any condition (including
but not limited to a Release of a Hazardous Substance or violation of
Environmental Laws) in, on, under or from each Individual Property for which
Remediation is legally required; (ii) comply with all Environmental Laws;
(iii) comply with any directive from any governmental authority; and (iv) take
any other reasonable action necessary or appropriate for protection of human
health or the environment, if required under Environmental Laws; (h) Borrowers
and Operating Lessee shall not do or allow any tenant or other user of any
Individual Property to do any act that materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any Person
(whether on or off any Individual Property), impairs or may impair the value or
marketability of any Individual Property, is contrary to any requirement of any
insurer, constitutes a public or private nuisance, constitutes waste, or
violates in any material respect any covenant, condition, agreement or easement
applicable to any Individual Property; (i) Borrowers and Operating Lessee shall
immediately notify Lender in writing of (A) any unlawful presence or Releases or
threatened Releases of Hazardous Substances in, on, under, from or migrating
towards any Individual Property; (B) any material non-compliance with any
Environmental Laws related in any way to any Individual Property; (C) any actual
or potential Environmental Lien; (D) any Remediation of environmental conditions
relating to any Individual Property required by Environmental Laws; and (E) any
written notice or other communication of which any Borrower or Operating Lessee
becomes aware from any source whatsoever (including but not limited to a
governmental entity) relating

71



--------------------------------------------------------------------------------



 



in any way to Release, presence, or Release or threatened Release of Hazardous
Substances in violation of Environmental Laws or the Remediation thereof, Law,
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with anything referred to in this Agreement; and (j) without limiting the
foregoing, upon becoming aware of the presence of or potential for Mold in
violation of applicable Environmental Laws on any Individual Property, at its
sole cost and expense Borrowers and Operating Lessee shall (i) undertake or
cause an investigation to identify the source(s) of such Mold, including any
water intrusion, and develop and implement a plan for the Remediation of any
Mold required under applicable Environmental Laws; (ii) perform, or cause to be
performed, all acts required under applicable Environmental Laws for the
Remediation of the Mold in a timely manner given the circumstances;
(iii) properly dispose in accordance with all applicable Environmental Laws of
any materials generated as a result of or in connection with the foregoing items
(i) and (ii); and (iv) provide Lender with evidence of Borrower’s or Operating
Lessee’s compliance with the requirements of each of the foregoing to Lender’s
reasonable satisfaction.
                    (E) Environmental Cooperation and Access. In the event the
Environmental Indemnified Parties reasonably believe that an environmental
condition exists on any Individual Property that, in the discretion of the
Lender, could endanger any tenants or other occupants of any Individual Property
or their guests or the general public or materially and adversely affects the
value of any Individual Property, upon reasonable notice from the Lender,
Borrowers shall, at any Borrowers’ sole cost and expense, promptly cause an
engineer or consultant satisfactory to the Lender to conduct any environmental
assessment or audit (the scope of which shall be determined in the sole and
absolute discretion of Lender) and take any samples of soil, groundwater or
other water, air, or building materials or any other invasive testing reasonably
requested by Lender and promptly deliver the results of any such assessment,
audit, sampling or other testing; provided, further, that such Borrowers, the
Environmental Indemnified Parties and any other Person designated by the
Environmental Indemnified Parties, including but not limited to any receiver,
any representative of a governmental entity, and any environmental consultant,
shall have the right, but not the obligation, to enter upon such Individual
Property at all reasonable times (without materially interfering with the
business conducted at the Individual Property) to assess any and all aspects of
the environmental condition of such Individual Property and its use, including
but not limited to conducting any environmental assessment or audit (the scope
of which shall be determined in the reasonable discretion of Lender) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing (which shall be at Borrowers’ sole
cost and expense if Borrowers fail to conduct or deliver an assessment or audit
as required pursuant to this Section), Borrowers shall cooperate with and
provide the Environmental Indemnified Parties and any such Person designated by
the Environmental Indemnified Parties with access to each Individual Property.
                    (F) Environmental Indemnity. Borrowers covenant and agree,
at their sole cost and expense, to protect, defend, indemnify, release and hold
Environmental Indemnified Parties harmless from and against any and all Losses
imposed upon or incurred by or asserted against any Environmental Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
one or more of the following (other than Losses imposed upon or

72



--------------------------------------------------------------------------------



 



incurred by or asserted against any Environmental Indemnified Parties to the
extent that the Borrowers can prove (1) that such Losses were caused exclusively
by actions, conditions or events that occurred entirely after the date that
Lender (or Lender’s designee or transferee by reason of exercise of remedies)
actually acquired title to the applicable Individual Property, and (2) that such
Losses were not caused or occasioned by the actions or inactions of any
Borrower, any Manager, Operating Lessee or any agent, employee, contractor or
any Affiliate of any of the foregoing): (a) any presence or use of any Hazardous
Substances in, on, above, under, from or affecting any Individual Property;
(b) any past, present or threatened Release of Hazardous Substances in, on,
above, under, from or affecting any Individual Property; (c) any activity by any
Borrower, any Person affiliated with any Borrower, and any tenant or other user
of such Individual Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
such Individual Property of or exposure to any Hazardous Substances at any time
located in, under, on or above such Individual Property; (d) any activity by any
Borrower, any Person affiliated with any Borrower, and any tenant or other user
of such Individual Property in connection with any actual or proposed
Remediation of any Hazardous Substances at any time located in, under, on, above
or affecting such Individual Property, whether or not such Remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance or violations of any Environmental Laws (or permits
issued pursuant to any Environmental Law) in connection with such Individual
Property or operations thereon, including but not limited to any failure by any
Borrower, any Person affiliated with any Borrower, and any tenant or other user
of any Individual Property to comply with any order of any governmental
authority in connection with any Environmental Laws; (f) the imposition,
recording or filing or the threatened imposition, recording or filing of any
Environmental Lien encumbering any Individual Property; (g) any administrative
processes or proceedings or judicial proceedings in any way connected with any
matter addressed in this Agreement; (h) any past, present or threatened injury
to, destruction of or loss of natural resources in any way connected with any
Individual Property, including but not limited to costs to investigate and
assess such injury, destruction or loss; (i) any acts of such Borrower, any
Person affiliated with any Borrower, and any tenant or other user of any
Individual Property in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Substances at
any facility or incineration vessel containing such or similar Hazardous
Substances; (j) any acts of such Borrower, any Person affiliated with any such
Borrower, and any tenant or other user of such Individual Property in accepting
any Hazardous Substances for transport to disposal or treatment facilities,
incineration vessels or sites from which there is a Release, or a threatened
Release of any Hazardous Substance which causes the incurrence of costs for
Remediation; (k) any personal injury, wrongful death, or property or other
damage arising under any statutory or common law or tort law theory, including
but not limited to damages assessed for private or public nuisance or for the
conducting of an abnormally dangerous activity on or near such Individual
Property; and (l) any misrepresentation or inaccuracy in any representation or
warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement or any other Loan Document. IT IS
EXPRESSLY ACKNOWLEDGED AND AGREED BY EACH BORROWER THAT THE INDEMNITY (AND/OR
THE RELEASE) CONTAINED IN THIS SECTION 5.1(F)

73



--------------------------------------------------------------------------------



 



PROTECTS LENDER FROM THE CONSEQUENCES OF LENDER’S ACTS OR OMISSIONS, INCLUDING
WITHOUT LIMITATION, THE NEGLIGENT ACTS OR OMISSIONS OF LENDER TO THE EXTENT
PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO RELIEVE THE LENDER FROM LIABILITY DUE TO ITS FRAUD, WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE.
                    (G) Duty to Defend. Upon written request by any
Environmental Indemnified Party, Borrowers shall defend same (if requested by
any Environmental Indemnified Party, in the name of the Environmental
Indemnified Party) by attorneys and other professionals reasonably approved by
the Environmental Indemnified Parties. Borrowers shall, within five Business
Days of receipt thereof, give written notice to Lender of (i) any notice, advice
or other communication from any governmental entity or any source whatsoever
with respect to Hazardous Substances on, from or affecting any Individual
Property, and (ii) any legal action brought against any party or related to any
Individual Property, with respect to which any Borrower may have liability under
this Agreement. Such notice shall comply with the provisions of Section 8.6
hereof.
                    (H) Operating Lease.
                    (i) Each Borrower shall (a) promptly perform and observe all
of the covenants required to be performed and observed by it under the Operating
Leases and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (b) promptly notify Lender of any material default
under any Operating Lease of which it is aware; (c) promptly deliver to Lender a
copy of any notice of default or other material notice under any Operating Lease
delivered to any Operating Lessee by Borrower; (d) promptly give notice to
Lender of any notice or information that Borrower receives which indicates that
an Operating Lessee is terminating its Operating Lease or that any Operating
Lessee is otherwise discontinuing its operation of the applicable Individual
Property; and (e) promptly enforce the performance and observance of all of the
material covenants required to be performed and observed by the Operating Lessee
under the applicable Operating Lease.
                    (ii) If at any time, (A) an Operating Lessee shall become
insolvent or a debtor in a bankruptcy proceeding or (B) Lender or its designee
has taken title to an Individual Property by foreclosure or deed in lieu of
foreclosure, has become a mortgagee-in-possession, has appointed a receiver with
respect to the applicable Individual Property or has otherwise taken title to
such Individual Property, Lender shall have the absolute right to (and Borrower
and Operating Lessee shall reasonably cooperate and not in any way hinder, delay
or otherwise interfere with Lender’s right to), immediately terminate the
applicable Operating Lease under and in accordance with the terms of the
applicable Subordination, Attornment and Security Agreement.
                    (iii) Borrower shall not, without the prior written consent
of Lender, which consent shall not be unreasonably withheld: (a) surrender,
terminate or cancel any Operating Lease or otherwise replace any Operating
Lessee or

74



--------------------------------------------------------------------------------



 



enter into any other operating lease with respect to any Individual Property,
provided, however, at the end of the term of each Operating Lease, the
applicable Borrower may renew such Operating Lease or enter into a replacement
Operating Lease with Operating Lessee on substantially the same terms as the
expiring Operating Lease except that Lender shall have the right to approve any
material change thereto; (b) reduce or consent to the reduction of the term of
any Operating Lease; or (c) enter into, renew, amend, modify, waive any
provisions of, reduce Rents under, or shorten the term of any Operating Lease.
                    (I) Management Agreements.
                    (i) Each Individual Property shall be operated under the
terms and conditions of the applicable Management Agreement. Each Borrower shall
or shall cause the applicable Operating Lessee to (x) pay all sums required to
be paid by the owner under each Management Agreement, (y) diligently perform,
observe and enforce all of the terms, covenants and conditions of each
Management Agreement on the part of the owner thereunder to be performed,
observed and enforced to the end that all things shall be done which are
necessary to keep unimpaired the rights of said owner under each Management
Agreement, (z) promptly notify Lender of the giving of any written notice to any
Borrower and/or Operating Lessee of any default by the owner in the performance
or observance of any of the terms, covenants or conditions of any Management
Agreement on the part of the owner thereunder to be performed and observed
(which Borrower or Operating Lessee may contest in accordance with the terms of
the Management Agreement) and deliver to Lender a true copy of each such notice,
and (aa) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditure plan, notice of a default under the Management
Agreement, report regarding operations at the related Individual Property,
estimates of any monetary nature and any other items reasonably requested by
Lender, in each case received by any Borrower or Operating Lessee under any
Management Agreement.
                    (ii) No Borrower shall (and shall not cause or permit any
Operating Lessee to), without the prior consent of the Lender (which consent
shall not be unreasonably withheld), surrender any Management Agreement or
terminate or cancel any Management Agreement or modify, change, supplement,
alter or amend, in any material respect, any Management Agreement, either orally
or in writing, and each Borrower hereby assigns to Lender as further security
for the payment of the Indebtedness and for the performance and observance of
the terms, covenants and conditions of this Loan Agreement, any and all rights,
privileges and prerogatives of each Borrower to surrender any Management
Agreement or to terminate, cancel, modify, change, supplement, alter or amend,
in any material respect, any Management Agreement, and any such surrender of any
Management Agreement or termination, cancellation, modification, change,
supplement, alteration or amendment of any Management Agreement without the
prior consent of Lender (which consent shall not be unreasonably withheld) shall
be void and of no force and effect.
                    (iii) If any Borrower or Operating Lessee shall default in
the performance or observance of any material term, covenant or condition of any

75



--------------------------------------------------------------------------------



 



Management Agreement on the part of the Borrower or Operating Lessee thereunder
to be performed or observed beyond any applicable notice and cure periods
contained therein, and Borrower or Operating Lessee is not contesting the
validity of such default in good faith in accordance with the terms of the
Management Agreement, then, without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing any Borrower from
any of its obligations hereunder, Lender shall have the right, but shall be
under no obligation, to pay any sums and to perform any act or take any action
as may be appropriate to cause all the terms, covenants and conditions of such
Management Agreement on the part of the owner to be performed or observed to be
promptly performed or observed on behalf of such Borrower, to the end that the
rights of said Borrower and/or Operating Lessee in, to and under such Management
Agreement shall be kept unimpaired and free from default. Any such amounts so
advanced by Lender together with interest thereon from the date expended by
Lender of the Default Rate shall be part of the Indebtedness and Borrower shall
immediately repay such amounts to Lender upon demand. Pursuant to the terms of
the applicable Subordination, Attornment and Security Agreement and/or
Assignment of Management Agreement, Lender and any person designated by Lender
shall have, and are hereby granted, the right to enter upon the applicable
Individual Property at any time and from time to time for the purpose of taking
any such action. If any Manager shall deliver to Lender a copy of any notice
sent to any Borrower and/or Operating Lessee of any default under any Management
Agreement, and Borrower or Operating Lessee is not contesting said default in
good faith in accordance with the terms of the Management Agreement, such notice
shall constitute full protection to Lender for any action taken or omitted to be
taken by Lender in good faith, in reliance thereon.
                         (iv) Each Borrower shall (or shall cause the applicable
Operating Lessee to) exercise each individual option, if any, to extend or renew
the term of each Management Agreement upon demand by Lender made at any time
within ninety (90) days prior to the last day upon which any such option may be
exercised, and each Borrower hereby expressly authorizes and appoints Lender as
its attorney-in-fact to exercise (or cause the applicable Operating Lessee to
exercise) any such option in the name of and upon behalf of such Borrower should
such Borrower fail to do so, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest.
                         (v) Any sums expended by Lender pursuant to this
Section shall bear interest at the Default Rate from the date such cost is
incurred to the date of payment to Lender, shall be deemed to constitute a
portion of the Indebtedness, shall be secured by the lien of the Mortgage and
the other Loan Documents and shall be immediately due and payable within two
(2) Business Days after demand by Lender therefor.
                         (vi) Each Borrower shall, promptly upon request of
Lender, but no more than two (2) times in any calendar year during the term of
the Loan (unless (x) an Event of Default has occurred and is continuing or
(y) such request is occasioned in connection with a Secondary Market
Transaction) use its diligent best efforts to obtain and deliver (or cause to be
delivered) an estoppel certificate from each Manager (A) certifying (1) that the
Management Agreement is unmodified and in full

76



--------------------------------------------------------------------------------



 



force and effect (or if there have been modifications, that the same, as
modified, is in full force and effect and stating the modifications), and
(2) the date through which the management fees due under the Management
Agreement have been paid; (B) stating whether or not to the best knowledge of
Manager (1) there is a continuing default by Borrower or Operating Lessee in the
performance or observance of any covenant, agreement or condition contained in
the Management Agreement or the Operating Lease, or (2) there shall have
occurred any event that, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which Manager may have knowledge; and (C) stating such other
information as Lender may reasonably request. Such statement shall be binding
upon Manager and may be relied upon by Lender and/or such third party specified
by Lender.
                    (vii) Upon the termination of any Management Agreement,
subject to Section 5.1(P), each Borrower shall (or shall cause Operating Lessee
to) promptly enter into a new Management Agreement with a replacement Manager,
which shall deliver a comfort or similar letter and/or a Manager’s Subordination
to and in favor of Lender, all upon terms and conditions acceptable to Lender in
its discretion.
                    (J) Access to Property. Each Borrower and Operating Lessee
shall permit agents, representatives and employees of Lender to inspect their
Individual Properties or any part thereof at such reasonable times as may be
requested by Lender upon reasonable advance written notice and without
materially interfering with the business conducted at the Individual Property.
                    (K) Notice of Default. Each Borrower and Operating Lessee
shall promptly advise Lender of any material adverse change in such Borrower’s
or Operating Lessee’s condition, financial or otherwise, or of the occurrence of
any Default or Event of Default.
                    (L) Cooperate in Legal Proceedings. Except with respect to
any claim by any Borrower against Lender, such Borrower and Operating Lessee
shall cooperate with Lender with respect to any proceedings before any
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the Loan Documents and,
in connection therewith, not prohibit Lender, at its election, from
participating in any such proceedings.
                    (M) Perform Loan Documents. Borrowers and Operating Lessee
shall observe, perform and satisfy all the terms, provisions, covenants and
conditions required to be observed, performed or satisfied by them, and shall
pay when due all costs, fees and expenses required to be paid by them, under the
Loan Documents executed and delivered by such Borrower or Operating Lessee.
                    (N) Insurance Benefits; Condemnation Claims. Each Borrower
and Operating Lessee shall cooperate with Lender in settling any insurance or
condemnation claim and/or obtaining for Lender the benefits of any Insurance
Proceeds and/or Condemnation Proceeds lawfully or equitably payable to Lender in
connection with any Individual Property,

77



--------------------------------------------------------------------------------



 



and Lender shall be reimbursed for any expenses incurred in connection therewith
(including reasonable attorneys’ fees and disbursements) and the payment by any
Borrower or Operating Lessee of the expense of an Appraisal on behalf of Lender
in case of a fire or other casualty affecting any Individual Property or any
part thereof out of such Insurance Proceeds and/or Condemnation Proceeds, all as
more specifically provided in the Mortgages.
                    (O) Further Assurances. Borrowers shall, at Borrowers’ sole
cost and expense:
                    (i) upon Lender’s request therefor given from time to time
after the occurrence of any Event of Default pay for (a) reports of UCC, federal
tax lien, state tax lien, judgment and pending litigation searches with respect
to any Borrower and (b) searches of title to any Individual Property, each such
search to be conducted by search firms reasonably designated by Lender in each
of the locations reasonably designated by Lender.
                    (ii) furnish to Lender all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
pursuant to the terms of the Loan Documents;
                    (iii) execute and deliver to Lender such documents,
instruments, certificates, assignments and other writings, and do such other
acts necessary, to evidence, preserve and/or protect the Collateral at any time
securing or intended to secure the Notes, as Lender may require in Lender’s
discretion; and
                    (iv) do and execute all and such further lawful acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall require from time to time in its reasonable discretion.
                    (P) Management of Property.
                    (i) Each Individual Property will be managed at all times by
the applicable Manager pursuant to a Management Agreement unless terminated as
herein provided. Subject to Section 5.1(I), each Borrower and Operating Lessee
shall comply with the terms of and enforce its rights under the Management
Agreement in all material respects. The Management Agreement shall be terminated
by Borrowers or Operating Lessee, at Lender’s request, upon thirty (30) days
prior written notice to Borrowers, Operating Lessee and the applicable Manager
(i) upon the occurrence of an Event of Default, (ii) if the applicable Manager
commits any act which would permit termination by any Borrower or Operating
Lessee under the Management Agreement and/or any applicable Franchise Agreement,
(iii) the applicable Manager commits any act which constitutes an act of fraud,
material misrepresentation, intentional misrepresentation, gross negligence,
willful misconduct, misappropriation of funds, or intentional physical waste of
any Individual Property, or (iv) Borrower changes the

78



--------------------------------------------------------------------------------



 



Manager or Franchisor of an Individual Property without prior written consent of
Lender (except as otherwise permitted hereunder). If a manager is terminated
pursuant hereto, or the Management Agreement is otherwise terminated by Manager
pursuant to the terms contained therein, Borrowers and Operating Lessee shall
promptly seek to appoint a replacement manager acceptable to Lender in Lender’s
discretion, and Borrowers’ or Operating Lessee’s failure to appoint an
acceptable manager within thirty (30) days after Lender’s request of Borrowers
to terminate the Management Agreement or other termination of the Management
Agreement shall constitute an immediate Event of Default. Borrowers or Operating
Lessee may from time to time appoint a successor manager to manage an Individual
Property, which successor manager shall be approved in writing by Lender in
Lender’s discretion. Notwithstanding the foregoing, any successor manager
selected hereunder by Lender, any Borrower or Operating Lessee to serve as
Manager (a) shall be either (1) the Remington Manager provided, that the
Remington Manager shall manage the applicable Individual Property pursuant to
the terms of the master management agreement by and among the Borrowers and the
Remington Manager, or (2) a reputable management company having at least seven
(7) years’ experience in the management of commercial properties with similar
uses as the Individual Properties and in the jurisdiction in which the
Individual Properties are located and (ii) shall not be paid management fees in
excess of fees which are market fees for comparable managers of comparable
properties in the same geographic area.
                    (ii) In the event that Marriott is Manager pursuant to a
Management Agreement and elects not to renew the term of the Management
Agreement at the end of the initial term or any renewal term of the Management
Agreement in accordance with the terms thereof, or the Management Agreement is
otherwise terminated by Manager pursuant to the terms contained therein, then
Borrower and Operating Lessee, upon notice of Marriott’s election not to renew
the Management Agreement or within thirty (30) days of any other termination of
the Management Agreement, shall promptly seek to appoint (x) a replacement
manager acceptable to Lender and the Rating Agencies, each in their discretion,
and (y) a replacement hotel franchise, acceptable to Lender and the Rating
Agencies, each in their discretion, to occupy and operate at the applicable
Individual Property. Borrowers’ or Operating Lessee’s failure to appoint an
acceptable manager by the time the Management Agreement expires by its terms or
within thirty (30) days of any other termination of the Management Agreement,
shall constitute an immediate Event of Default. Borrowers’ or Operating Lessee’s
failure to enter into hotel management and operating agreements and other
documents in connection therewith (such as subordinations and comfort letters)
acceptable to Lender and the Rating Agencies, each in their discretion, with an
acceptable hotel franchise to operate a hotel at the applicable Individual
Property by the time the Management Agreement expires by its terms shall
constitute an immediate Event of Default. For the purposes of this paragraph,
(1) Remington Manager shall be deemed an acceptable replacement manager, and
(2) Starwood Hotels & Resorts Worldwide, Inc., Hilton Hotels Corporation,
Marriott International, Inc. or any brand of any of them shall be deemed an
acceptable replacement hotel franchise, and the approval of any of the foregoing
as manager or hotel franchise, as applicable, by Lender and the Rating Agencies
will not be required.

79



--------------------------------------------------------------------------------



 



                    (Q) Financial Reporting.
                    (i) Each Borrower and Operating Lessee shall keep and
maintain or shall cause to be kept and maintained, on a Fiscal Year basis, in
accordance with GAAP, books, records and accounts reflecting in reasonable
detail all of the financial affairs of such Borrower or Operating Lessee, as
applicable, and all items of income and expense in connection with the operation
of the applicable Individual Properties and in connection with any services,
equipment or furnishings provided in connection with the operation of such
Individual Properties. Lender, at Lender’s cost and expense, whether such income
or expense may be realized by the applicable Borrower, Operating Lessee or by
any other Person whatsoever, shall have the right from time to time and at all
times during normal business hours upon reasonable prior written notice to such
Borrower or Operating Lessee to examine such books, records and accounts at the
office of such Borrower, Operating Lessee or other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence of an Event of Default, Borrowers and
Operating Lessee shall pay any out of pocket costs and expenses incurred by
Lender to examine any and all of such Borrower’s or Operating Lessee’s books,
records and accounts as Lender shall determine in Lender’s discretion to be
necessary or appropriate in the protection of Lender’s interest.
                    (ii) Borrower shall furnish to Lender annually within ninety
(90) days following the end of each Fiscal Year, a true, complete, correct and
accurate copy of the consolidated financials of Ashford Hospitality Trust, Inc.
audited by a “Big Four” accounting firm or other firm reasonably acceptable to
Lender accompanied by an unqualified opinion from an Independent certified
public accountant acceptable to Lender in Lender’s discretion, and each Borrower
and Operating Lessee shall furnish financial statements and all such financial
statements above shall (a) be in form and substance reasonably acceptable to
Lender, (b) be prepared in accordance with GAAP, (c) include or be accompanied
by without limitation, a statement of operations (profit and loss), a statement
of cash flows, a calculation of Net Operating Income for all applicable
Individual Properties, a balance sheet, an aged accounts receivable report and
such other information or reports as shall be requested by Lender or any
applicable Rating Agency, (d) be accompanied by an Officer’s Certificate from a
senior executive of such Borrower or Operating Lessee, as applicable, certifying
as of the date thereof (x) that such statement is true, correct, complete and
accurate, and fairly reflects the results of operations and financial condition
of such Borrower or Operating Lessee for the relevant period, and (y) notice of
whether there exists an Event of Default or Default, and if such Event of
Default or Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy same.
                    (iii) Intentionally Omitted.
                    (iv) Each Borrower and Operating Lessee shall furnish to
Lender within twenty (20) days following the end of each calendar month, a true,
correct, complete and accurate monthly unaudited financial statement which shall
(a) be in form and substance reasonably acceptable to Lender, (b) be prepared in
accordance

80



--------------------------------------------------------------------------------



 



with GAAP, (c) include, without limitation, a statement of operations (profit
and loss), a statement of cash flows, a calculation of Net Operating Income for
all applicable Individual Properties, a consolidated balance sheet, an aged
accounts receivable report and such other information or reports as shall be
requested by Lender or any applicable Rating Agency and (d) be accompanied by an
Officer’s Certificate from a senior executive of such Borrower or Operating
Lessee, as applicable, certifying as of the date thereof (x) that such statement
is true, correct, complete and accurate and fairly reflects the results of
operations and financial condition of such Borrower or Operating Lessee for the
relevant period, and (y) notice of whether there exists an Event of Default or
Default, and if such Event of Default or Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy same.
                    (v) Each Borrower and Operating Lessee shall furnish to
Lender, within thirty (30) days following the end of each calendar month:
                              (1) a true, complete, correct and accurate rent
roll and occupancy report and such other occupancy and rate statistics as Lender
shall reasonably request;
                              (2) Smith Travel Star Reports for the applicable
month for each Individual Property in “Microsoft Excel” format (if available);
                              (3) operating statements for each Individual
Property, containing (a) monthly, year-to-date and trailing twelve month (or
Marriott’s trailing thirteen-month reporting period) results compared to the
results from the prior year for the same periods for each Individual Property,
and (b) monthly, year-to-date and trailing twelve month (or Marriott’s trailing
thirteen-month reporting period) results compared to the results from the prior
year for the same periods for each Individual Property on a consolidated basis,
and Borrowers shall use commercially reasonable efforts to provide such
statements in “Microsoft Excel” format;
                              (4) updated quality scores for the applicable
month for each Individual Property, including detailed criteria and thresholds,
if available;
                              (5) summary reports of franchise terminations,
defaults, reflagging efforts and conversions for each Individual Property (if
applicable);
Each such document shall (a) be delivered to Lender in form and substance as
delivered by Manager pursuant to the terms of the Management Agreement and any
side letter agreement relating thereto, and (b) be accompanied by an Officer’s
Certificate from a senior executive of each Borrower and Operating Lessee, as
applicable, certifying as of the date thereof and to such party’s knowledge
(x) that such statement is true, correct, complete and accurate and (y) notice
of whether there exists an Event of Default or Default, and if such Event of
Default or Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy same.

81



--------------------------------------------------------------------------------



 



                    (vi) Each Borrower and Operating Lessee shall furnish to
Lender, within twenty (20) days after request, such further information with
respect to the operation of all applicable Individual Properties and the
financial affairs of such Borrower or Operating Lessee, as applicable, or the
applicable Manager as may be reasonably requested by Lender from time to time
including, without limitation, all business plans prepared for such Borrower or
Operating Lessee and for the operation of all such Individual Properties.
                    (vii) Each Borrower and Operating Lessee shall furnish to
Lender, within twenty (20) days after request, such further information
regarding any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA as may be requested by Lender.
                    (viii) Each Borrower and Operating Lessee shall,
concurrently with such Borrower’s or Operating Lessee’s delivery to Lender,
provide a copy of the items required to be delivered to Lender under this
Section 5.1(Q) to the Lender and any servicer and/or special servicer that may
be retained in conjunction with the Loan or any Secondary Market Transaction
(upon written direction from Lender with reasonable prior written notice of such
servicer and/or special servicer). Each Borrower and Operating Lessee shall
furnish to Lender written notice, within two (2) Business Days after receipt by
such Borrower or Operating Lessee, as applicable, of any Rents or other items of
Gross Revenue that any Borrower or Operating Lessee is not required by this
Agreement to deposit in any Collection Account, Manager Account, Non-Marriott
Property Operating Account or Cash Collateral Account, together with such other
documents and materials relating to such Rents or other items of Gross Revenue
as Lender reasonably requests.
                    (ix) Each Borrower and Operating Lessee shall provide Lender
with updated information (reasonably satisfactory to Lender) concerning its
related Basic Carrying Costs for the next succeeding Fiscal Year prior to the
termination of each Fiscal Year.
                    (x) Each Borrower and Operating Lessee shall furnish to
Lender annually no less than thirty (30) days prior to the beginning of each
Fiscal Year, a true, complete, correct and accurate copy of such Borrower’s or
Operating Lessee’s draft annual capital and operating budget for each such
Borrower’s or Operating Lessee’s Individual Property (each, an “Approved
Budget”), which Approved Budgets shall be subject to Lender’s prior review and
approval, which may be granted or withheld in Lender’s sole and absolute
discretion. Borrowers and Operating Lessee shall promptly revise and resubmit to
Lender, for Lender’s review and approval, any draft annual capital and operating
budget to which Lender has objected and requested revisions. Until such time
that Lender approves or is deemed to have approved an Approved Budget, the most
recently approved Approved Budget shall apply; provided that such approved
Approved Budget shall be adjusted to reflect (x) matters in the proposed
Approved Budget approved by Lender, (y) as to matters in the proposed Approved
Budget not yet approved by Lender (i) increases for expenses actually incurred
which vary in relation to gross revenues to the extent of increases in such
gross revenues

82



--------------------------------------------------------------------------------



 



(“Variable Expenses”), and (ii) expenditures actually incurred which are beyond
the reasonable control of Borrower such as taxes, utilities and insurance
(“Uncontrollable Expenses”). Notwithstanding anything contained in the Loan
Documents to the contrary, expenditures shall be deemed in compliance with and
made pursuant to the Approved Budget even though such expenditures exceed the
amount budgeted therefore in the Approved Budget if such expenditures are for
Variable Expenses or Uncontrollable Expenses.
                    (R) Conduct of Business. Each Borrower and Operating Lessee
shall cause the operation of the Individual Properties to be conducted at all
times in a manner consistent with the following:
                    (i) to maintain or cause to be maintained the standard of
operations at each Individual Property at all times at a level necessary to
insure a level of quality for each such Individual Property consistent with
similar facilities in the same competitive market;
                    (ii) to operate or cause to be operated each Individual
Property in a prudent manner in compliance in all material respects with
applicable Legal Requirements and Insurance Requirements relating thereto and
cause all licenses, Permits, and any other agreements necessary for the
continued use and operation of each Individual Property to remain in effect
except to the extent the failure thereof would not have a Material Adverse
Effect; and
                    (iii) to maintain or cause to be maintained sufficient
inventory and equipment of types and quantities at each Individual Property to
enable Borrowers or the applicable Manager to operate the Individual Properties.
                    (S) ERISA.
                    (a) Each Borrower and Operating Lessee shall deliver to
Lender as soon as possible, and in any event within ten (10) days after such
Borrower or Operating Lessee knows or has reason to believe that any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan maintained by Borrower, Operating Lessee or any ERISA Affiliate of either
of them has occurred or exists, a statement signed by a senior financial officer
of such Borrower setting forth details respecting such event or condition and
the action, if any, that such Borrower, Operating Lessee or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to PBGC by such Borrower, Operating Lessee or
an ERISA Affiliate with respect to such event or condition):
                    (i) any reportable event, as defined in Section 4043(b) of
ERISA and the regulations issued thereunder, with respect to a Plan, as to which
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified within 30 days of the occurrence of such event (provided
that a failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, including, without limitation, the failure to make on
or before its due date a required

83



--------------------------------------------------------------------------------



 



installment under Section 412(m) of the Code or Section 302(e) of ERISA, shall
be a reportable event regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code); and any request for a waiver under Section
412(d) of the Code for any Plan;
                    (ii) the distribution under Section 4041 of ERISA of a
notice of intent to terminate any Plan or any action taken by Borrower,
Operating Lessee or an ERISA Affiliate to terminate any Plan;
                    (iii) the institution by PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by any Borrower, Operating Lessee or any
ERISA Affiliate of a notice from a Multiemployer Plan that such action has been
taken by PBGC with respect to such Multiemployer Plan;
                    (iv) the complete or partial withdrawal from a Multiemployer
Plan by any Borrower, Operating Lessee or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Borrower, Operating Lessee or any ERISA Affiliate of notice from a
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;
                    (v) the institution of a proceeding by a fiduciary of any
Multiemployer Plan against any Borrower, Operating Lessee or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within thirty
(30) days;
                    (vi) the adoption of an amendment to any Plan that, pursuant
to Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the
loss of tax exempt status of the trust of which such Plan is a part if any
Borrower, Operating Lessee or an ERISA Affiliate fails to timely provide
security to the Plan in accordance with the provisions of said Sections; and
                    (vii) the imposition of a lien or a security interest in
connection with a Plan.
                         (b) No Borrower or Operating Lessee shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
                         (c) Each applicable Borrower and Operating Lessee
hereby certifies and shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as reasonably
requested by Lender, that (A) such Borrower or Operating Lessee is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, a “plan” as defined in Section 4975 of the Code, which is

84



--------------------------------------------------------------------------------



 



subject to Section 4975 of the Code, or a “governmental plan” within the meaning
of Section 3(32) of ERISA; (B) such Borrower or Operating Lessee is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans or, if such Borrower is subject to such statutes, such
statutes do not in any manner affect the ability of the such Borrower or
Operating Lessee to perform its obligations under the Loan Documents or the
ability of Lender to enforce any and all of its rights under the Loan Agreement;
and (C) one or more of the following circumstances is true: (i) Equity interests
in such Borrower or Operating Lessee are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2); (ii) Less than twenty-five percent of
each outstanding class of equity interests in such Borrower or Operating Lessee
are held by “benefit plan investors” within the meaning of 29 C.F.R.
§2510.3-101(f)(2); or (iii) such Borrower or Operating Lessee qualifies as an
“operating company” within the meaning of 29 C.F.R. §2510.3-101(c).
                         (d) If an investor or equity owner in any Borrower or
Operating Lessee is (directly or indirectly) a plan that is not subject to Title
I of ERISA or Section 4975 of the Code, but is subject to the provisions of any
federal, state, local, non-U.S. or other laws or regulations that are similar to
those portions of ERISA or the Code (collectively, “Other Plan Laws”), the
assets of such Borrower or Operating Lessee shall not constitute the assets of
such plan under such Other Plan Laws.
                    (T) Single Purpose Entity. Each Borrower, each SPE Equity
Owner and Operating Lessee shall at all times be a Single-Purpose Entity.
                    (U) Trade Indebtedness. Each Borrower and Operating Lessee
will pay its trade payables within sixty (60) days of the date incurred, unless
such Borrower or Operating Lessee is in good faith contesting such Borrower’s
obligation to pay such trade payables in a manner reasonably satisfactory to
Lender (which may include Lender’s requirement that such Borrower or Operating
Lessee post security with respect to the contested trade payable).
                    (V) Deferred Maintenance. Borrower shall, within six
(6) months of the date hereof, perform the deferred maintenance work (the
“Deferred Maintenance”) to the Property itemized on Exhibit B hereto.
Furthermore, Borrowers shall diligently perform, or cause to be performed, in a
timely and workmanlike manner all repairs and maintenance contemplated by and
itemized in the Approved Budget.
                    (W) PIP Requirements and Capital Improvements. Borrowers
shall (i) complete all work required to be performed in the Property Improvement
Plans for each Individual Property (collectively, the “PIP Work”) on or prior to
the relevant dates set forth in the Property Improvement Plans (as such dates
may be extended by Manager from time to time), and (ii) perform all capital
improvements to each Individual Property (other than the PIP Work) contemplated
by and itemized in the Capital Improvements and PIP Schedule attached hereto as
Exhibit J on or prior to December 31, 2006; provided, that notwithstanding
anything herein or in any other Loan Documents to the contrary, with respect to
each Individual Property, (x) Borrowers shall not spend an unreasonable amount
on the foregoing items (i) and (ii) (it being agreed that, with respect to any
PIP Work, an amount less than or equal to the related PIP Costs shall be a
reasonable amount, and, with respect to any capital improvement, an amount less
than

85



--------------------------------------------------------------------------------



 



or equal to the related cost of such capital improvement shown on Exhibit J
shall be deemed a reasonable amount), (y) Borrowers shall spend at least an
amount equal to the “Required Expenditure Amount” shown opposite such Individual
Property on Exhibit I hereto on the foregoing items (i) and (ii) of this
subsection, exclusive of any amounts reserved for or otherwise reimbursed to any
Borrower pursuant to the terms of this Agreement or any Management Agreement,
including, without limitation, any amounts which are reimbursable from the
Capital Reserve Sub-Account or from any account relating to FF&E and repairs
maintained pursuant to any Management Agreement, and (z) Borrowers shall, on or
prior to December 31, 2006 (or, with respect to PIP Work, within five
(5) Business Days of any later date of completion if such date has been extended
by Manager), furnish Lender with copies of bills and other documentation as may
be reasonably requested by Lender to establish that that such PIP Work and
capital improvements have been completed and that the conditions set forth in
the foregoing clauses (x) and (y) of this subsection have been fulfilled and the
amounts referenced therein paid in full.
                    (X) Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws. Each Borrower and Operating Lessee shall comply with
all Legal Requirements relating to money laundering, anti-terrorism, trade
embargoes and economic sanctions, now or hereafter in effect. Upon Lender’s
request from time to time during the term of the Loan, each Borrower and
Operating Lessee shall certify in writing to Lender that such Borrower’s or
Operating Lessee’s, as applicable, representations, warranties and obligations
under Section 4.1(NN) and this Section remain true and correct and have not been
breached. Each Borrower and Operating Lessee shall immediately notify Lender in
writing if any representations, warranties or covenants are no longer true or
have been breached or if such Borrower or Operating Lessee has a reasonable
basis to believe that they may no longer be true or have been breached. In
connection with such an event, such Borrower or Operating Lessee shall comply
with all Legal Requirements and directives of Governmental Authorities and, at
Lender’s request, provide to Lender copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Borrowers and Operating Lessee shall also promptly
reimburse to Lender any and all costs and expenses incurred by Lender in
evaluating the effect of such an event on the Loan and Lender’s interest in the
collateral for the Loan, in obtaining any necessary license from Governmental
Authorities as may be necessary for Lender to enforce its rights under the Loan
Documents, and in complying with all Legal Requirements applicable to Lender as
the result of the existence of such an event and for any penalties or fines
imposed upon Lender as a result thereof.
                    (Y) Franchise Agreements.
               (a) Each Non-Marriott Property shall be operated under the terms
and conditions of the applicable Franchise Agreement in all material respects.
Each Borrower shall or shall cause the applicable Operating Lessee to (i) pay
all sums required to be paid by the franchisee under each Franchise Agreement,
(ii) diligently perform, observe and enforce all of the terms, covenants and
conditions of each Franchise Agreement on the part of the franchisee thereunder
to be performed, observed and enforced to the end that all things shall be done
which are necessary to keep unimpaired the rights of said franchisee under each
Franchise Agreement, (iii) promptly notify Lender of the giving of any notice to
any Borrower and/or Operating Lessee of any material default by the franchisee
in the performance or observance of any of the terms,

86



--------------------------------------------------------------------------------



 



covenants or conditions of any Franchise Agreement on the part of the franchisee
thereunder to be performed and observed and deliver to Lender a true copy of
each such notice, and (iv) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditure plan, notice of a material default
under the Franchise Agreement, report regarding operations at the related
Individual Property, estimates of any monetary nature and any other items
reasonably requested by Lender, in each case received by any Borrower or
Operating Lessee under any Franchise Agreement.
               (b) No Borrower shall (and shall not cause or permit any
Operating Lessee to), without the prior consent of the Lender (which consent
shall not be unreasonably withheld), surrender any Franchise Agreement or
terminate or cancel any Franchise Agreement or modify, change, supplement, alter
or amend any Franchise Agreement, in any material respect, either orally or in
writing, and each Borrower hereby assigns to Lender as further security for the
payment of the Indebtedness and for the performance and observance of the terms,
covenants and conditions of this Loan Agreement, any and all rights, privileges
and prerogatives of each Borrower to surrender any Franchise Agreement or to
terminate, cancel, modify, change, supplement, alter or amend any Franchise
Agreement in any respect, and any such surrender of any Franchise Agreement or
termination, cancellation, modification, change, supplement, alteration or
amendment of any Franchise Agreement without the prior consent of Lender (which
consent shall not be unreasonably withheld) shall be void and of no force and
effect.
               (c) If any franchisee shall default in the performance or
observance of any material term, covenant or condition of any Franchise
Agreement on the part of the franchisee thereunder to be performed or observed,
then, without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing any Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of such Franchise Agreement on the
part of the franchisee to be performed or observed to be promptly performed or
observed on behalf of such Borrower, to the end that the rights of said
franchisee (and/or such Borrower and/or Operating Lessee) in, to and under such
Franchise Agreement shall be kept unimpaired and free from default. Any such
amounts so advanced by Lender together with interest thereon from the date
expended by Lender of the Default Rate shall be part of the Indebtedness and
Borrower shall immediately repay such amounts to Lender upon demand. Pursuant to
the terms of the applicable Subordination Attornment and Security Agreement
and/or Assignment of Management Agreement, Lender and any person designated by
Lender shall have, and are hereby granted, the right to enter upon the
applicable Individual Property at any time and from time to time for the purpose
of taking any such action. If any Franchisor shall deliver to Lender a copy of
any notice sent to any Borrower and/or Operating Lessee of any default under any
Franchise Agreement, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender in good faith, in reliance
thereon.
               (d) Each Borrower shall (or shall cause the applicable Operating
Lessee to) exercise each individual option, if any, to extend or renew the term
of each Franchise Agreement upon demand by Lender made at any time within ninety
(90) days prior to the last

87



--------------------------------------------------------------------------------



 



day upon which any such option may be exercised, and each Borrower hereby
expressly authorizes and appoints Lender as its attorney-in-fact to exercise (or
cause the applicable Operating Lessee to exercise) any such option in the name
of and upon behalf of such Borrower should such Borrower fail to do so, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest.
               (e) Any sums expended by Lender pursuant to this Section shall
bear interest at the Default Rate from the date such cost is incurred to the
date of payment to Lender, shall be deemed to constitute a portion of the
Indebtedness, shall be secured by the lien of the Mortgage and the other Loan
Documents and shall be immediately due and payable within two (2) Business Days
after demand by Lender therefor.
               (f) Each Borrower shall, promptly upon request of Lender, but no
more than two (2) times in any calendar year during the term of the Loan (unless
(i) an Event of Default has occurred and is continuing or (ii) such request is
occasioned in connection with a Secondary Market Transaction) use its diligent
best efforts to obtain and deliver (or cause to be delivered) an estoppel
certificate from each Franchisor stating that (i) each applicable Franchise
Agreement is in full force and effect and has not been modified, amended or
assigned, (ii) neither such Franchisor nor the franchisee named thereunder is in
default under any of the terms, covenants or provisions of each applicable
Franchise Agreement and such Franchisor knows of no event which, but for the
passage of time or the giving of notice or both, would constitute an event of
default under each applicable Franchise Agreement, (iii) neither such Franchisor
nor the franchisee thereunder has commenced any action or given or received any
notice for the purpose of terminating any applicable Franchise Agreement and
(iv) all sums due and payable to such Franchisor under each applicable Franchise
Agreement have been paid in full.
               (g) Upon the termination of any Franchise Agreement, each
Borrower shall (or shall cause Operating Lessee to) promptly enter into a new
Franchise Agreement with a replacement Franchisor, which shall deliver a comfort
or similar letter to and in favor of Lender, all upon terms and conditions
reasonably acceptable to Lender.
                    (Z) Upfront Remediation. Borrower shall, by the respective
required completion dates set forth in Exhibit K, perform the environmental
remediation to the Property itemized on Exhibit K hereto (the “Upfront
Remediation”). Furthermore, Borrower shall diligently perform, or cause to be
performed, all other Remediation as required by and in accordance with the terms
of this Agreements.
ARTICLE 6
NEGATIVE COVENANTS
     Section 6.1. Borrower Negative Covenants.
          Each Borrower and Operating Lessee covenants and agrees that, until
payment in full of the Indebtedness, it will not do, directly or indirectly, any
of the following unless Lender consents thereto in writing:

88



--------------------------------------------------------------------------------



 



                    (A) Liens on the Property. Incur, create, assume, become or
be liable in any manner with respect to, or permit to exist, any Lien with
respect to any Individual Property or any portion thereof, except: (i) Liens in
favor of Lender, and (ii) the Permitted Encumbrances.
                    (B) Transfer. Except as expressly permitted by or pursuant
to this Agreement, any Mortgage or the other Loan Documents (except as otherwise
approved by Lender in writing in Lender’s discretion), allow any Transfer to
occur or modify, change, supplement, alter, amend, fail to comply with, in any
material respect, or terminate the Management Agreement or any Operating Lease,
or enter into a new Management Agreement or any Operating Lease, with respect to
any Individual Property except as permitted under this Agreement.
                    (C) Other Borrowings. Incur, unsecured trade payables (not
evidenced by a promissory note) incurred in the ordinary course of business
relating to the ownership and operation of the applicable Borrower’s and
Operating Lessee’s Individual Properties which when aggregated with the
unsecured trade payables of all other Borrowers and Operating Lessee do not
exceed, at any time, a maximum amount of two and one-half percent (2.5%) of the
Loan Amount and are paid within sixty (60) days of the date incurred, create,
assume, become or be liable in any manner with respect to Other Borrowings.
                    (D) Change In Business. Cease to be a Single-Purpose Entity
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.
                    (E) Debt Cancellation. Cancel or otherwise forgive or
release any material claim or debt owed to the Borrower by any Person, except
for adequate consideration or in the ordinary course of such Borrower’s and
Operating Lessee’s business or otherwise if such cancellation, release or
forgiveness is prudent and commercially reasonable.
                    (F) Affiliate Transactions. Except as otherwise permitted
under the Loan Documents, enter into, or be a party to, any transaction with an
Affiliate of any Borrower or Operating Lessee, except in the ordinary course of
business and on terms which are no less favorable to such Borrower, Operating
Lessee or such Affiliate than would be obtained in a comparable arm’s length
transaction with an unrelated third party, and, if the amount to be paid to the
Affiliate pursuant to the transaction or series of related transactions is
greater than Fifty Thousand Dollars ($50,000.00) (determined annually on an
aggregate basis) fully disclosed to Lender in advance.
                    (G) Creation of Easements. Create, or permit any Individual
Property or any part thereof to become subject to, any easement, license or
restrictive covenant, other than a Permitted Encumbrance. Without limiting the
generality of the immediately preceding sentence, no Borrower shall enter into,
consent to, grant, amend, modify, restate or supplement any document, instrument
or agreement affecting, related to or impacting upon any Individual Property,
the title thereto or any portion or aspect thereof, including, without

89



--------------------------------------------------------------------------------



 



limitation, any easement, reciprocal easement agreement, or any declaration of
easements or covenants other than a Permitted Encumbrance.
                    (H) Certain Restrictions. Enter into any agreement which
expressly restricts the ability of any Borrower or Operating Lessee to enter
into amendments, modifications or waivers of any of the Loan Documents.
                    (I) Issuance of Equity Interests. Issue or allow to be
created any stocks or shares or shareholder, partnership or membership
interests, as applicable, or other ownership interests other than the stocks,
shares, shareholder, partnership or membership interests and other ownership
interests which are outstanding or exist on the Closing Date or any security or
other instrument which by its terms is convertible into or exercisable or
exchangeable for stock, shares, shareholder, partnership or membership interests
or other ownership interests in any Borrower or Operating Lessee, unless
otherwise permitted under this Agreement in connection with any Mezzanine Loan.
No Borrower or Operating Lessee shall allow to be issued or created any stock in
any Borrower’s or Operating Lessee’s general partner or managing member, as
applicable, other than the stock which is outstanding or existing on the Closing
Date or any security or other instrument which by its terms is convertible into
or exercisable or exchangeable for any stock in such Borrower’s general partner
or managing member, as applicable.
                    (J) Assignment of Licenses and Permits. Assign or transfer
any of its interest in any Permits pertaining to any Individual Property, or
assign, transfer or remove or permit any other Person to assign, transfer or
remove any records pertaining to any Individual Property without Lender’s prior
written consent which consent may be granted or refused in Lender’s discretion.
                    (K) Place of Business. Change its chief executive office or
its principal place of business or place where its books and records are kept
without giving Lender at least thirty (30) days’ prior written notice thereof
and promptly providing Lender such information as Lender may reasonably request
in connection therewith.
ARTICLE 7
DEFAULTS
     Section 7.1. Event of Default.
          The occurrence of one or more of the following events shall be an
“Event of Default” hereunder:
                         (i) if on any Payment Date the funds in the Debt
Service Payment Sub-Account are insufficient to pay the Required Debt Service
Payment due on such Payment Date and the Borrowers fail to pay such
insufficiency on such Payment Date; provided that Borrowers shall have an
additional two Business Days past the related Payment Date to make any such
payment, but only once during any twelve month period;

90



--------------------------------------------------------------------------------



 



                         (ii) intentionally omitted;
                         (iii) if the Borrowers fail to pay the outstanding
Indebtedness on the Maturity Date;
                         (iv) if on any Payment Date the Borrowers fail to pay
the Basic Carrying Costs Monthly Installment, the Capital Reserve Monthly
Installment, the Cash Collateral Account Bank Fees due on such Payment Date (to
the extent Borrowers are obligated to make such payments hereunder); provided
that Borrowers shall have an additional two (2) Business Days past the related
Payment Date to make any such payment, but only once during any twelve
(12) month period;
                         (v) if on the date any payment of a Basic Carrying Cost
would become delinquent, the funds in the Basic Carrying Costs Sub-Account
together with any funds in the Cash Collateral Account not allocated to another
Sub-Account are insufficient to make such payment and Borrower has not otherwise
paid such Basic Carrying Cost or funded such shortfall to Lender; provided that
Borrowers shall have an additional two (2) Business Days past the related
Payment Date to make any such payment, but only once during any twelve
(12) month period;
                         (vi) the occurrence of the events identified elsewhere
in the Loan Documents as constituting an “Event of Default”;
                         (vii) any breach of Sections 2.11(a) (subject, however,
to the proviso in Section 2.11(a)(ii)) , 2.11(b), 2.11(e), 5.1(T), 5.1(V),
5.1(W), 5.1(X), or 6.1(B);
                         (viii) intentionally omitted;
                         (ix) if without Lender’s prior written consent (which
consent shall not be unreasonably withheld) (A) any Franchisor resigns or is
removed or is replaced (except as otherwise expressly provided herein), or
(B) any Franchise Agreement is entered into for any Individual Property or
(C) there is any material change in or termination of any Franchise Agreement
for any Individual Property;
                         (x) if any Borrower fails to pay any other amount
payable pursuant to this Agreement or any other Loan Document within two
(2) Business Days of the date when due and payable in accordance with the
provisions hereof or thereof, as the case may be;
                         (xi) if any representation or warranty made herein by
Borrowers or Operating Lessee or in any other Loan Document, or in any report,
certificate, financial statement or other Instrument, agreement or document
furnished by any Borrower or Operating Lessee in connection with this Agreement,
the Note or any other Loan Document executed and delivered by such Borrower or
Operating Lessee, as applicable, shall be false in any material respect as of
the date such representation or warranty was made or remade;

91



--------------------------------------------------------------------------------



 



                         (xii) if any Borrower, any of such Borrower’s partners
or members, as applicable, Operating Lessee, or any SPE Equity Owner makes an
assignment for the benefit of creditors;
                         (xiii) if a receiver, liquidator or trustee shall be
appointed for any Borrower, any of such Borrower’s partners, members or
shareholders, as applicable, or any SPE Equity Owner or if any Borrower, any of
such Borrower’s partners, members or shareholders, as applicable, Operating
Lessee or any SPE Equity Owner shall be adjudicated as bankrupt or insolvent, or
if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by such Borrower, any of such
Borrower’s partners, members or shareholders, as applicable, Operating Lessee or
any SPE Equity Owner or if any proceeding for the dissolution or liquidation of
such Borrower, any of such Borrower’s partners, members or shareholders, as
applicable, Operating Lessee or any SPE Equity Owner shall be instituted;
provided, however, that if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by such Borrower, any of such
Borrower’s partners, members or shareholders, as applicable, Operating Lessee or
any SPE Equity Owner as the case may be, upon the same not being discharged,
stayed or dismissed within ninety (90) days; or if such Borrower, any of such
Borrower’s partners, members or shareholders, as applicable, Operating Lessee or
any SPE Equity Owner shall generally not be paying its debts as they become due;
                         (xiv) if any Borrower or Operating Lessee attempts to
delegate its obligations or assign its rights under this Agreement, any of the
other Loan Documents or any interest herein or therein;
                         (xv) if any provision of any organizational document of
any Borrower, Operating Lessee or any SPE Equity Owner is amended or modified in
any respect, or if any Borrower, Operating Lessee, any SPE Equity Owner or any
of their respective partners, members, or shareholders as applicable, fails to
perform or enforce the provisions of such organizational documents or attempts
to dissolve any Borrower, Operating Lessee or any SPE Equity Owner; or if any
Borrower, Operating Lessee or any SPE Equity Owner or any of their respective
partners, members or shareholders, as applicable, breaches any of the covenants
set forth in Sections 5.1(T) or 6.1(D);
                         (xvi) [Intentionally omitted];
                         (xvii) if an event or condition specified in
Section 5.1(S) shall occur or exist with respect to any Plan, Multiemployer Plan
or plan and, as a result of such event or condition, together with all other
such events or conditions, Borrower or any ERISA Affiliate or any affiliate
shall incur or in the opinion of Lender shall be reasonably likely to incur a
liability to a Plan, a Multiemployer Plan, PBGC or plan (or any combination of
the foregoing) which would constitute, in the determination of Lender, a
Material Adverse Effect;

92



--------------------------------------------------------------------------------



 



                         (xviii) any breach of Section 5.1(I) or 5.1(P), or, if
without Lender’s prior written consent, except as expressly permitted in this
Agreement, (A) any Manager resigns or is removed or is replaced, (B) any
Management Agreement is entered into for any Individual Property or (C) there is
any material change in or termination of any Management Agreement for any
Individual Property;
                         (xix) any “Event of Default” under any of the other
“Loan Agreements” referenced in the Cooperation Agreement;
                         (xx) if without Lender’s prior written consent (A) any
Operating Lessee resigns or is removed or is replaced, (B) any Operating Lease
is entered into for any Individual Property or (C) there is any change in or
termination of any Operating Lease;
                         (xxi) if any Borrower or Operating Lessee shall be in
default under any of the other obligations, agreements, undertakings, terms,
covenants, provisions or conditions of this Agreement, the Notes, any Mortgage
or the other Loan Documents, not otherwise referred to in this Section 7.1, for
ten (10) days after written notice to any Borrower from Lender or its successors
or assigns, in the case of any default which can be cured by the payment of a
commercially reasonable sum of money or for thirty (30) days after written
notice from Lender or its successors or assigns, in the case of any other
default (unless otherwise provided herein or in such other Loan Document);
provided, however, that if such non-monetary default under this subparagraph is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that such Borrower shall have commenced to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for such Borrower in the
exercise of due diligence to cure such default, but in no event shall such
period exceed ninety (90) days after the original notice from Lender;
                         (xxii) if any Operating Lessee is in default beyond any
applicable notice or cure period under the applicable Operating Lease;
                         (xxiii) if an “Event of Default” shall occur under any
Subordination, Attornment and Security Agreement;
                         (xxiv) Borrower’s failure to complete all PIP Work in
all material respects on or before the earlier of (a) the relevant dates set
forth in the applicable Property Improvement Plans (as such dates may be
extended by Manager from time to time) and (b) the date any franchisor under any
Franchise Agreement declares an event of default in connection with Borrower’s
PIP Work;
                         (xxv) [intentionally omitted]; and
                         (xxvi) if any of the assumptions set forth in that
certain non-consolidation opinion from the Borrowers’ counsel to Lender dated as
of the date hereof shall be untrue in any material respect.

93



--------------------------------------------------------------------------------



 



     Section 7.2. Remedies.
               (a) Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers and other remedies
available to Lender against Borrowers or any Borrower under this Agreement, the
Note, any Mortgages or any of the other Loan Documents, or at law or in equity
may be exercised by Lender at any time and from time to time (including, without
limitation, the right to accelerate and declare the outstanding principal
amount, unpaid interest, Default Rate interest, Late Charges, Prepayment Premium
and any other amounts owing by such Borrower to be immediately due and payable),
without notice or demand, whether or not all or any portion of the Indebtedness
shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
portion of the Collateral. Any such actions taken by Lender shall be cumulative
and concurrent and may be pursued independently, singly, successively, together
or otherwise, at such time and in such order as Lender may determine in its
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
Notwithstanding anything contained to the contrary herein, the outstanding
principal amount, unpaid interest, Default Rate interest, Late Charges,
Prepayment Premium and any other amounts owing by any Borrower shall be
accelerated and immediately due and payable, without any election by Lender upon
the occurrence of an Event of Default described in Section 7.1(xii) or
Section 7.1 (xiii). Notwithstanding that this Agreement may refer to a
continuing Event of Default, and without limiting any Borrower’s right to cure a
Default which may, with the passage of time, become an Event of Default, no
Borrower shall have any right pursuant to this Agreement to cure any Event of
Default unless permitted by Lender in writing.
     Section 7.3. Remedies Cumulative.
          The rights, powers and remedies of Lender under this Agreement shall
be cumulative and not exclusive of any other right, power or remedy which Lender
may have against any Borrower or any other Person pursuant to this Agreement or
the other Loan Documents executed by or with respect to any Borrower or any
other Person, or existing at law or in equity or otherwise. Lender’s rights,
powers and remedies may be pursued singly, concurrently or otherwise, at such
time and in such order as Lender may determine in Lender’s discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of any Default or
Event of Default shall not be construed to be a waiver of any subsequent Default
or Event of Default or to impair any remedy, right or power consequent thereon.
Any and all of Lender’s rights with respect to the Collateral shall continue
unimpaired, and each Borrower shall be and remain obligated in accordance with
the terms hereof, notwithstanding (i) the release or substitution of Collateral
at any time, or of any rights or interest therein or (ii) any delay, extension
of time, renewal, compromise or other indulgence granted by Lender in the event
of any Default or Event of Default with respect to the Collateral or otherwise
hereunder. Notwithstanding any other provision of this Agreement, but subject to
Section 8.14 hereof, Lender reserves the right to seek a deficiency judgment or
preserve a

94



--------------------------------------------------------------------------------



 



deficiency claim, in connection with the foreclosure of any or all Mortgages, to
the extent necessary to foreclose on other parts of the Collateral.
     Section 7.4. Lender’s Right to Perform.
          If any Borrower fails to perform any covenant or obligation contained
herein and such failure shall continue for a period of (5) five Business Days
after such Borrower’s receipt of written notice thereof from Lender, without in
any way limiting Section 7.1 hereof, Lender may, but shall have no obligation
to, itself perform, or cause performance of, such covenant or obligation, and
the expenses of Lender incurred in connection therewith shall be payable by
Borrowers to Lender upon demand. Notwithstanding the foregoing, Lender shall
have no obligation to send notice to such Borrower of any such failure.
ARTICLE 8
MISCELLANEOUS
     Section 8.1. Survival.
          Subject to Section 4.2, this Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement and
the execution and delivery by Borrowers to Lender of the Notes, and shall
continue in full force and effect so long as any portion of the Indebtedness is
outstanding and unpaid. Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of any such party. All covenants, promises and agreements in this
Agreement contained, by or on behalf of Borrower, shall inure to the benefit of
the respective successors and assigns of Lender. Nothing in this Agreement or in
any other Loan Document, express or implied, shall give to any Person other than
the parties and the holder(s) of the Notes and the other Loan Documents, and
their legal representatives, successors and assigns, any benefit or any legal or
equitable right, remedy or claim hereunder.
     Section 8.2. Lender’s Discretion.
          Whenever pursuant to this Agreement or any other Loan Document, Lender
exercises any right, option or election given to Lender to approve or
disapprove, or consent or withhold consent, or any arrangement or term is to be
satisfactory to Lender or is to be in Lender’s discretion, the decision of
Lender to approve or disapprove, consent or withhold consent, or to decide
whether arrangements or terms are satisfactory or not satisfactory or acceptable
or not acceptable to Lender in Lender’s discretion, shall (except as is
otherwise specifically herein provided) be in the sole and absolute discretion
of Lender. Whenever pursuant to this Agreement or any other Loan Document
(a) the Rating Agencies are given any right to approve or disapprove,
(b) confirmation is required from the Rating Agencies that an action will not
result in a downgrade or withdrawal of the ratings in a Secondary Market
Transaction or (c) any arrangement or term is to be satisfactory to the Rating
Agencies, the approval of Lender shall be substituted therefore prior to the
date that all or any portion of the

95



--------------------------------------------------------------------------------



 



Loan is included in a REMIC, among other things, Lender’s reasonable
determination of Rating Agency criteria.
     Section 8.3. Governing Law.
               (a) The proceeds of the Note delivered pursuant hereto were
disbursed from New York, which State the parties agree has a substantial
relationship to the parties and to the underlying transaction embodied hereby,
and in all respects, including, without limitation, matters of construction,
validity and performance, this Agreement and the obligations arising hereunder
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to contracts made and performed in such State and any
applicable law of the United States of America. To the fullest extent permitted
by law, each Borrower hereby unconditionally and irrevocably waives any claim to
assert that the law of any other jurisdiction governs this Agreement and the
Note, and this Agreement and the Note shall be governed by and construed in
accordance with the laws of the State of New York pursuant to § 5 1401 of the
New York General Obligations Law.
               (b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST ANY BORROWER
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL
OR STATE COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW OR IN ANY FEDERAL OR STATE COURT IN THE JURISDICTION IN
WHICH THE COLLATERAL IS LOCATED, AND EACH BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY EACH SUIT, ACTION OR
PROCEEDING, AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY EACH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER DOES HEREBY
DESIGNATE AND APPOINT CSC NETWORKS, 500 CENTRAL AVENUE, ALBANY, NEW YORK,
12206-2290, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY EACH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT AND AGREES THAT SERVICE OF PROCESS UPON
SAID AGENT AT SAID ADDRESS (OR AT EACH OTHER OFFICE AS MAY BE DESIGNATED BY EACH
BORROWER FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS HEREOF) WITH A COPY TO
EACH BORROWER AT ITS PRINCIPAL EXECUTIVE OFFICES, ATTENTION: GENERAL COUNSEL AND
WRITTEN NOTICE OF SAID SERVICE OF EACH BORROWER MAILED OR DELIVERED TO EACH
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY EACH SUIT, ACTION OR
PROCEEDING. EACH BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT (WHICH OFFICE SHALL BE DESIGNATED
AS THE ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE EACH
A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

96



--------------------------------------------------------------------------------



 



     Section 8.4. Modification, Waiver in Writing.
          No modification, amendment, extension, discharge, termination or
waiver of any provision of this Agreement, the Notes or any other Loan Document,
or consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to or demand on any Borrower
shall entitle such Borrower to any other or future notice or demand in the same,
similar or other circumstances.
     Section 8.5. Delay Not a Waiver.
          Neither any failure nor any delay on the part of Lender in insisting
upon strict performance of any term, condition, covenant or agreement, or
exercising any right, power, remedy or privilege hereunder, or under the Note,
or of any other Loan Document, or any other instrument given as security
herefore, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
     Section 8.6. Notices.
          All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) hand delivery,
with proof of attempted delivery, (b) certified or registered United States
mail, postage prepaid, (c) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, or (d) by
telecopier (with answerback acknowledged) provided that such telecopied notice
must also be delivered by one of the means set forth in (a), (b) or (c) above,
addressed to the parties as follows:

97



--------------------------------------------------------------------------------



 



         
 
  If to Lender:   Merrill Lynch Mortgage Lending, Inc.
 
      4 World Financial Center, 16th Floor
 
      New York, New York 10080
 
      Attn: Robert Spinna
 
      Telecopier: 212-449-7684
 
       
 
  with a copy to:   Dechert LLP
 
      One Market Street
 
      Steuart Tower, Suite 2500
 
      San Francisco, CA 94105
 
      Attn: David Linder, Esquire
 
      Telecopier: 415-262-4555
 
       
 
  If to Borrower:   [Applicable Borrower]
 
      c/o Ashford Hospitality Limited Partnership
 
      14185 Dallas Parkway
 
      Suite 1100
 
      Dallas, TX 75254
 
      Attn: David Brooks, Esquire
 
      Telecopier: (972) 490-9605
 
       
 
  with a copy to:   Andrews Kurth LLP
 
      1717 Main Street, Suite 3700
 
      Dallas, Texas 75201
 
      Attn: Brigitte Kimichik, Esquire
 
      Telecopier: (214) 659-4764

          A party receiving a notice which does not comply with the technical
requirements for notice under this Section 8.6 may elect to waive any
deficiencies and treat the notice as having been properly given. A notice shall
be deemed to have been given: (a) in the case of hand delivery, at the time of
delivery; (b) in the case of registered or certified mail, when delivered or the
first attempted delivery on a Business Day; (c) in the case of expedited prepaid
delivery upon the first attempted delivery on a Business Day; or (d) in the case
of telecopier, upon receipt of answerback confirmation, provided that such
telecopied notice was also delivered as required in this Section 8.6. All
notices given by Lender hereunder that are effective against any Borrower shall
be deemed effective against all Borrowers. Any notice given to Lender by any
Borrower hereunder shall be deemed binding against all Borrowers.
     Section 8.7. Trial By Jury.
          EACH BORROWER AND LENDER, TO THE FULLEST EXTENT THAT THEY MAY LAWFULLY
DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO
THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

98



--------------------------------------------------------------------------------



 



     Section 8.8. Headings.
          The Article and Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
     Section 8.9. Assignment.
          Lender shall have the right to assign in whole or in part this
Agreement and/or any of the other Loan Documents and the obligations hereunder
or thereunder to any Person and to participate all or any portion of the Loan
evidenced hereby, including without limitation, any servicer or trustee in
connection with a Secondary Market Transaction. Lender shall provide any
Borrower with written notice of any such assignment; provided, however, that
such notice shall not be a condition of Lender’s right to assign this Agreement
and/or any of the Loan Documents and the failure to deliver such notice shall
not constitute a default under this Loan Agreement. At the option of Lender, the
Loan may be serviced by a servicer and\or trustee selected by Lender and Lender
may delegate all or any portion of its responsibilities under this Agreement and
the other Loan Documents to such servicer and\or trustee pursuant to a servicing
agreement between Lender and such servicer and\or trustee.
     Section 8.10. Severability.
          Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     Section 8.11. Preferences.
          Lender shall have no obligation to marshal any assets in favor of any
Borrower or any other party or against or in payment of any or all of the
obligations of any Borrower pursuant to this Agreement, the Notes or any other
Loan Document. Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by any Borrower to any portion of the
obligations of any Borrower hereunder. To the extent any Borrower makes a
payment or payments to Lender for any Borrower’s benefit, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.
     Section 8.12. Waiver of Notice.
          No Borrower shall be entitled to any notices of any nature whatsoever
from Lender except with respect to matters for which this Agreement or the other
Loan Documents specifically and expressly provide for the giving of notice by
Lender to such Borrower and

99



--------------------------------------------------------------------------------



 



except with respect to matters for which such Borrower is not, pursuant to
applicable Legal Requirements, permitted to waive the giving of notice. Each
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Agreement or the other Loan Documents
does not specifically and expressly provide for the giving of notice by Lender
to such Borrower.
     Section 8.13. Remedies of Borrower.
          In the event that a claim or adjudication is made that Lender or its
agents, has acted unreasonably or unreasonably delayed acting in any case where
by law or under this Agreement, the Notes, any Mortgage or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents,
shall be liable for any monetary damages, and each Borrower’s sole remedies
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
     Section 8.14. Exculpation.
          Except as otherwise set forth in this Section 8.14 and Section 4.2 to
the contrary, Lender shall not enforce the liability and obligation of any
Borrower or Operating Lessee to perform and observe the obligations contained in
this Agreement, the Note, any Mortgage or any of the other Loan Documents
executed and delivered by any Borrower or Operating Lessee except that Lender
may pursue any power of sale, bring a foreclosure action, action for specific
performance, action for money judgment, or other appropriate action or
proceeding (including, without limitation, to obtain a deficiency judgment)
against any or all Borrowers, or Operating Lessee or any other Person solely for
the purpose of enabling Lender to realize upon (a) any Collateral, and (b) any
Rents to the extent (x) received by any Borrower or any Manager (or any of their
affiliates), after the occurrence of an Event of Default or (y) distributed to
any Borrower, Operating Lessee or any Manager, or their respective shareholders,
or partners or members, as applicable, or affiliates during or with respect to
any period for which Lender did not receive the full amounts it was entitled to
receive as prepayments of the Loan pursuant to Section 2.6(b) (all Rents covered
by clauses (x) and (y) being hereinafter referred to as the “Recourse
Distributions”) and (c)) any other collateral given to Lender under the Loan
Documents ((a), (b), and (c) collectively, the “Default Collateral”); provided,
however, that any judgment in any action or proceeding shall be enforceable only
to the extent of any Default Collateral. The provisions of this Section 8.14
shall not, however, (a) impair the validity of the Indebtedness evidenced by the
Loan Documents or in any way affect or impair the Liens of any Mortgage or any
of the other Loan Documents or the right of Lender to foreclose any Mortgage
following an Event of Default; (b) impair the right of Lender to name any Person
as a party defendant in any action or suit for judicial foreclosure and sale
under any Mortgage; (c) affect the validity or enforceability of the Note, any
Mortgage or the other Loan Documents; (d) impair the right of Lender to obtain
the appointment of a receiver; (e) impair the right of Lender to bring suit for
and recover against any Person any damages, losses, expenses, liabilities or
costs resulting from fraud, willful misrepresentation, waste of all or any
portion of any Individual Property, or wrongful removal or disposal of all or
any portion of any Individual Property by any Person in connection with this
Agreement, the Note, any Mortgage or the other Loan Documents; (f)

100



--------------------------------------------------------------------------------



 



impair the right of Lender to obtain the Recourse Distributions received by any
Person; (g) impair the right of Lender to bring suit for and recover against any
Person with respect to any misappropriation of security deposits or Rents
collected more than one (1) month in advance; (h) impair the right of Lender to
obtain Insurance Proceeds or Condemnation Proceeds due to Lender pursuant to any
Mortgage; (i) impair the right of Lender to enforce the provisions of Sections
4.1(V) or 5.1(D) through 5.1(G), inclusive of this Agreement, Section 2.8 of
each Mortgage or the Environmental Indemnity even after repayment in full by any
Borrower of the Indebtedness; (j) prevent or in any way hinder Lender from
exercising, or constitute a defense, or counterclaim, or other basis for relief
in respect of the exercise of, any other remedy against any or all of the
Collateral securing the Note as provided in the Loan Documents; (k) impair the
right of Lender to bring suit for and recover against any person with respect to
any misapplication of any funds (including, without limitation, insurance
proceeds and condemnation proceeds); (l) impair the right of Lender to sue for,
seek or demand a deficiency judgment against any Person solely for the purpose
of foreclosing on any Collateral or any part thereof, or realizing upon the
Default Collateral, or (m) impair the right of Lender to bring suit for and
recover against any Person any damages, losses, expenses, liabilities or costs
in the event that Borrower or any Operating Lessee shall take any action of any
kind or nature whatsoever, either directly or indirectly to oppose, impede,
obstruct, challenge, hinder, frustrate, enjoin or otherwise interfere with
(A) Lender’s termination of any Operating Lease with any Operating Lessee,
(B) Lender or the party acquiring any Individual Property following the
occurrence of a foreclosure or deed in lieu thereof (in full substitution of the
applicable Operating Lessee) being deemed the “Owner” under the Management
Agreement, (C) the execution, delivery or effectiveness of a new Management
Agreement directly between Lender or the party acquiring any Individual Property
following a foreclosure or deed in lieu thereof and applicable Manager or
(D) any payment or other transfer by any Manager of funds which would otherwise
be paid to any Operating Lessee under any Operating Lease directly to Lender or
the party acquiring any Individual Property following the occurrence of a
foreclosure or deed in lieu thereof, in each case after or as a result of any
automatic termination of the applicable Operating Lease or of Lender exercising
its right to terminate the Operating Lease, in each case pursuant to the
applicable Subordination, Attornment and Security Agreement and this Agreement,
or shall, either directly or indirectly, cause or permit any other person to
take any action which, if taken by such Operating Lessee would constitute an
event described in this Section 8.14(m); provided, however, that any deficiency
judgment referred to in this Section 8.14(m) shall be enforceable only to the
extent of any of the Default Collateral. The preceding provisions of this
Section 8.14 shall be inapplicable to any Person if (i) any petition for
bankruptcy, reorganization or arrangement pursuant to federal or state law
against any Borrower or Operating Lessee shall be filed by any Borrower,
Operating Lessee, or any Affiliate of any Borrower or Operating Lessee, (ii) if
an involuntary bankruptcy or other insolvency proceeding is commenced against
any Borrower or Operating Lessee (by a party other than Lender) but only if such
Borrower has consented or acquiesced to such proceeding or if Borrower,
Operating Lessee or any Affiliate of Borrower or Operating Lessee has acted in
concert with, colluded or conspired with the party to cause the filing thereof
or has consented to or acquiesced thereto, (iii) if any Borrower or Operating
Lessee shall institute any proceeding for the dissolution or liquidation of any
Borrower or Operating Lessee, (iv) if any Borrower or Operating Lessee shall
make an assignment for the benefit of creditors, (v) if any Borrower or
Operating Lessee shall breach any representation, warranty or covenant in
Section 4.1(C) (such that such breach was considered by a court as a factor in
the court’s finding

101



--------------------------------------------------------------------------------



 



for a consolidation of the assets of a Borrower or Operating Lessee with the
assets of another person or entity or as a result thereof Lender suffers any
material damage, cost, liability or expense; provided, however, that in the
absence of an actual consolidation, recourse may be had against Borrower or
Operating Lessee only to the extent of losses for such breach), 4.1(V), 4.1(AA),
5.1(T) (such that such breach was considered by a court as a factor in the
court’s finding for a consolidation of the assets of a Borrower or Operating
Lessee with the assets of another person or entity or as a result thereof Lender
suffers any material damage, cost, liability or expense; provided, however, that
in the absence of an actual consolidation, recourse may be had against Borrower
or Operating Lessee only to the extent of losses for such breach) or 5.1(X),
(v) if any Borrower or Operating Lessee allows any Transfer to occur in
violation of Section 6.1(B) hereof or otherwise fails to obtain Lender’s prior
written consent to any Transfer to the extent any consent is required in the
Loan Documents, (vi) any Borrower or Operating Lessee interferes with Lender’s
exercise of any of its rights or remedies hereunder or (vii) if any Borrower or
Operating Lessee breaches any representation or warranty contained in
Section 4.1(S).
     Section 8.15. Exhibits Incorporated.
          The information set forth on the cover, heading and recitals hereof,
and the Exhibits attached hereto, are hereby incorporated herein as a part of
this Agreement with the same effect as if set forth in the body hereof.
     Section 8.16. Offsets, Counterclaims and Defenses.
          Any assignee of Lender’s interest in and to this Agreement, the Note,
any Mortgage and the other Loan Documents shall take the same free and clear of
all offsets, counterclaims or defenses which are unrelated to the Loan, this
Agreement, the Note, any Mortgage and the other Loan Documents which any
Borrower may otherwise have against any assignor, and no such unrelated
counterclaim or defense shall be interposed or asserted by any Borrower in any
action or proceeding brought by any such assignee upon this Agreement, the Note,
any Mortgage and other Loan Documents and any such right to interpose or assert
any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower.
     Section 8.17. No Joint Venture or Partnership.
          Each Borrower and Lender intend that the relationship created
hereunder be solely that of borrower and lender. Nothing herein is intended to
create a joint venture, partnership, tenants-in-common, or joint tenancy
relationship between any Borrower and Lender nor to grant Lender any interest in
any Individual Property other than that of mortgagee or lender.
Section 8.18. Waiver of Marshalling of Assets Defense.
          To the fullest extent that each Borrower may legally do so, each
Borrower waives all rights to a marshalling of the assets of each such Borrower,
and others with interests in such Borrower, and of any Individual Property, or
to a sale in inverse order of alienation in the event of foreclosure of the
interests hereby created, and agrees not to assert any right under any laws

102



--------------------------------------------------------------------------------



 



pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of any Individual Property for the collection
of the Indebtedness without any prior or different resort for collection, or the
right of Lender or Deed of Trust Trustee to the payment of the Indebtedness in
preference to every other claimant whatsoever.
     Section 8.19. Waiver of Counterclaim.
          Each Borrower hereby waives the right to assert a counterclaim, other
than compulsory counterclaim, in any action or proceeding brought against
Borrower by Lender or Lender’s agents.
     Section 8.20. Conflict; Construction of Documents.
          In the event of any conflict between the provisions of this Agreement
and the provisions of the Notes, any Mortgage or any of the other Loan
Documents, the provisions of this Agreement shall prevail. The parties hereto
acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that the Loan Documents shall
not be subject to the principle of construing their meaning against the party
which drafted same.
     Section 8.21. Brokers and Financial Advisors.
          Borrower and Lender hereby represent that they have dealt with no
financial advisors, brokers, underwriters, placement agents, agents or finders
in connection with the transactions contemplated by this Agreement. Each
Borrower hereby agrees to indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person, that such Person acted on
behalf of any Borrower in connection with the transactions contemplated herein.
The provisions of this Section shall survive the expiration and termination of
this Agreement and the repayment of the Indebtedness.
     Section 8.22. Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     Section 8.23. Estoppel Certificates.
          Each Borrower and Lender each hereby agree at any time and from time
to time upon not less than fifteen (15) days prior written notice by any
Borrower or Lender (but no more than four (4) times per year unless (i) an Event
of Default has occurred and is continuing or (ii) such request is occasioned in
connection with a Secondary Market Transaction) to execute, acknowledge and
deliver to the party specified in such notice, a statement, in writing,
certifying that this Agreement is unmodified and in full force and effect (or if
there have been modifications, that the same, as modified, is in full force and
effect and stating the modifications

103



--------------------------------------------------------------------------------



 



hereto), and stating whether or not, to the knowledge of such certifying party,
any Default or Event of Default has occurred, and, if so, specifying each such
Default or Event of Default; provided, however, that it shall be a condition
precedent to Lender’s obligation to deliver the statement pursuant to this
Section, that Lender shall have received, together with Borrower’s request for
such statement, an Officer’s Certificate stating that no Default or Event of
Default exists as of the date of such certificate (or specifying such Default or
Event of Default).
     Section 8.24. Payment of Expenses.
          Borrowers shall, whether or not the Transactions are consummated, pay
all Transaction Costs, which shall include, without limitation, reasonable
out-of-pocket fees, costs, expenses, and disbursements of Lender and its
attorneys, local counsel, accountants and other contractors in connection with
(i) the negotiation, preparation, execution and delivery of the Loan Documents
and the documents and instruments referred to therein, (ii) the creation,
perfection or protection of Lender’s Liens in the Collateral (including, without
limitation, fees and expenses for title and lien searches and filing and
recording fees, intangibles taxes, personal property taxes, mortgage recording
taxes, due diligence expenses, travel expenses, and accounting firm fees, costs
of the Appraisals, Environmental Reports (and an environmental consultant),
Surveys and the Engineering Reports), (iii) the negotiation, preparation,
execution and delivery of any amendment, waiver or consent relating to any of
the Loan Documents, and (iv) the preservation of rights under and enforcement of
the Loan Documents and the documents and instruments referred to therein,
including any restructuring or rescheduling of the Indebtedness, to the extent
expressly required hereunder.
     Section 8.25. Bankruptcy Waiver.
          Each Borrower hereby agrees that, in consideration of the recitals and
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, if
any Borrower (i) files with any bankruptcy court of competent jurisdiction or be
the subject of any petition under Title 11 of the U.S. Code, as amended, (ii) is
the subject of any order for relief issued under Title 11 of the U.S. Code, as
amended, (iii) files or is the subject of any petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or law relating to bankruptcy, insolvency or
other relief of debtors, (iv) has sought or consents to or acquiesces in the
appointment of any trustee, receiver, conservator or liquidator or (v) is the
subject of any order, judgment or decree entered by any court of competent
jurisdiction approving a petition filed against such party for any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future federal or state act or law
relating to bankruptcy, insolvency or other relief for debtors, the automatic
stay provided by the Federal Bankruptcy Code shall be modified and annulled as
to Lender, so as to permit Lender to exercise any and all of its rights and
remedies, upon request of Lender made on notice to any Borrower and any other
party in interest but without the need of further proof or hearing. Neither
Borrower nor any Affiliate of any Borrower shall contest the enforceability of
this Section.

104



--------------------------------------------------------------------------------



 



     Section 8.26. Entire Agreement.
          This Agreement, together with the Exhibits hereto and the other Loan
Documents constitutes the entire agreement among the parties hereto with respect
to the subject matter contained in this Agreement, the Exhibits hereto and the
other Loan Documents and supersedes all prior agreements, understandings and
negotiations between the parties.
     Section 8.27. Dissemination of Information.
          If Lender determines at any time to participate in a Secondary Market
Transaction, Lender may forward to each purchaser, transferee, assignee,
servicer, participant or investor in such securities (collectively, the
“Investor”), any Rating Agency rating such securities, any organization
maintaining databases on the underwriting and performance of commercial loans,
trustee, counsel, accountant, and each prospective Investor, all documents and
information which Lender now has or may hereafter acquire relating to the Loan,
any Borrower, any direct or indirect equity owner of any Borrower, any
guarantor, any indemnitor and each Individual Property, which shall have been
furnished by such Borrower any Affiliate of any Borrower, any guarantor, any
indemnitor, or any party to any Loan Document, or otherwise furnished in
connection with the Loan, as Lender in its discretion determines necessary or
desirable.
     Section 8.28. Limitation of Interest.
          It is the intention of each Borrower and Lender to conform strictly to
applicable usury laws. Accordingly, if the transactions contemplated hereby
would be usurious under applicable law, then, in that event, notwithstanding
anything to the contrary in any Loan Document, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under applicable law
that is taken, reserved, contracted for, charged or received under any Loan
Document or otherwise in connection with the Loan shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be credited to principal by Lender (or if the Loan shall have been paid in
full, refunded to any Borrower); and (ii) in the event that maturity of the Loan
is accelerated by reason of an election by Lender resulting from any default
hereunder or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest may never include more than
the maximum amount of interest allowed by applicable law, and any interest in
excess of the maximum amount of interest allowed by applicable law, if any,
provided for in the Loan Documents or otherwise shall be cancelled automatically
as of the date of such acceleration or prepayment and, if theretofore prepaid,
shall be credited to principal (or if the principal portion of the Loan and any
other amounts not constituting interest shall have been paid in full, refunded
to any Borrower.)
          In determining whether or not the interest paid or payable under any
specific contingency exceeds the maximum amount allowed by applicable law,
Lender shall, to the maximum extent permitted under applicable law (a) exclude
voluntary prepayments and the effects thereof, and (b) amortize, prorate,
allocate and spread, in equal parts, the total amount of interest throughout the
entire contemplated term of the Loan so that the interest rate is uniform
throughout the entire term of the Loan; provided, that if the Loan is paid and
performed in full

105



--------------------------------------------------------------------------------



 



prior to the end of the full contemplated term hereof, and if the interest
received for the actual period of existence thereof exceeds the maximum amount
allowed by applicable law, Lender shall refund to any Borrower the amount of
such excess, and in such event, Lender shall not be subject to any penalties
provided by any laws for contracting for, charging or receiving interest in
excess of the maximum amount allowed by applicable law.
     Section 8.29. Indemnification.
          Borrowers shall indemnify and hold Lender and each other Indemnified
Party harmless against any and all losses, claims, damages, costs, expenses
(including the fees and disbursements of outside counsel retained by any such
person) or liabilities in connection with, arising out of or as a result of the
transactions and matters referred to or contemplated by this Agreement, except
to the extent that it is finally judicially determined that any such loss,
claim, damage, cost, expense or liability resulted directly and solely from the
gross negligence, fraud or willful misconduct of such Indemnified Party. If any
Indemnified Party becomes involved in any action, proceeding or investigation in
connection with any transaction or matter referred to or contemplated in this
Agreement, Borrowers shall periodically reimburse any Indemnified Party upon
demand herefore in an amount equal to its reasonable legal and other expenses
(including the costs of any investigation and preparation) incurred in
connection therewith to the extent such legal or other expenses are the subject
of indemnification hereunder. IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY EACH
BORROWER THAT THE INDEMNITY (AND/OR THE RELEASE) CONTAINED IN THIS SECTION 8.29
PROTECTS LENDER FROM THE CONSEQUENCES OF LENDER’S ACTS OR OMISSIONS, INCLUDING
WITHOUT LIMITATION, THE NEGLIGENT ACTS OR OMISSIONS OF LENDER TO THE EXTENT
PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE
DEEMED TO RELIEVE THE LENDER FROM LIABILITY DUE TO ITS FRAUD, WILLFUL MISCONDUCT
OR GROSS NEGLIGENCE.
     Section 8.30. Borrower Acknowledgments.
          Each Borrower hereby acknowledges to and agrees with Lender that
(i) the scope of Lender’s business is wide and includes, but is not limited to,
financing, real estate financing, investment in real estate and other real
estate transactions which may be viewed as adverse to or competitive with the
business of such Borrower or its Affiliates and (ii) such Borrower has been
represented by competent legal counsel and such Borrower has consulted with such
counsel prior to executing this Loan Agreement and of the other Loan Documents.
     Section 8.31. Publicity.
          Lender shall have the right to issue press releases, advertisements
and other promotional materials describing Lender’s participation in the
origination of the Loan or the Loan’s inclusion in any Secondary Market
Transaction effectuated or to be effectuated by Lender. All news releases,
publicity or advertising by any Borrower or their affiliates through any media
intended to reach the general public which refers to the Loan Documents or the
financing evidenced by the Loan Documents, to the Lender, Merrill Lynch Mortgage
Lending, Inc., or any of their respective affiliates shall be subject to the
prior written approval of Lender

106



--------------------------------------------------------------------------------



 



and Merrill Lynch Mortgage Lending, Inc., except for disclosures required by law
which shall not require Lender approval but which shall require prior written
notice to Lender.
     Section 8.32. Intentionally omitted.
     Section 8.33. Cross-Collateralization. Notwithstanding anything herein or
in any of the other Loan Documents to the contrary, (a) the Loan and the
Indebtedness shall be secured by each Individual Property, and (b) the Loan and
the Indebtedness shall be cross-collateralized and cross-defaulted with each of
the other “Loans” referenced in the Cooperation Agreement and the indebtedness
relating thereto, each as described in and in accordance with the terms of the
Cooperation Agreement.
     Section 8.34. Time of the Essence. Each Borrower and Lender agrees that
time is of the essence with regard to all obligations under this Agreement and
the other Loan Documents.
     Section 8.35. FINAL AGREEMENT. THE WRITTEN LOAN DOCUMENTS TO WHICH THIS
NOTICE RELATES REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     Section 8.36. [Intentionally omitted]
     Section 8.37. Joint and Several Liability. Each of the Borrowers shall be
jointly and severally liable for payment of the Indebtedness and performance of
all other obligations of Borrowers (or any of them) under this Agreement and any
other Loan Documents.
     Section 8.38. Loan Modification. Borrowers and Lender acknowledge and agree
that the Loan and the security therefore are subject to modification pursuant to
and in accordance with the terms of the Cooperation Agreement.
     Section 8.39. Consent Fees. In the event that Borrower intends to
effectuate a transaction not permitted under this Agreement or under any of the
other Loan Documents, in connection with obtaining the consent of Lender or, if
a Secondary Market Transaction has occurred, any loan servicer, Borrower shall
be required to pay to Lender or any such loan servicer a maximum fee of $10,000
plus any reasonable out-of-pocket costs and expenses of Lender or such loan
servicer, as the case may be.
     Section 8.40. Insurance, Casualty and Condemnation Provisions.
Notwithstanding anything herein or in any of the other Loan Documents to the
contrary, with respect to each Marriott Property, so long as (a) Marriott is
Manager of such Marriott Property, (b) Borrower participates in Manager’s
insurance programs as set forth in the Management Agreement, (c) no default has
occurred and is continuing under any Management Agreement beyond the expiration
of any applicable notice and cure periods, and (d) Manager is making all
required insurance payments as and when due pursuant to each Management
Agreement, Borrower shall not be required to make escrow payments relating to
insurance matters to the Basic Carrying Costs Sub-Account hereunder. With
respect to each Marriott Property, so long as (x) Marriott is Manager of such
Marriott Property, (y) Borrower participates in Manager’s insurance programs as
set

107



--------------------------------------------------------------------------------



 



forth in the Management Agreement, (z) no default has occurred and is continuing
under any Management Agreement beyond the expiration of any applicable notice
and cure periods, Borrower shall strictly enforce the insurance, casualty and
condemnation requirements and obligations set forth in the Manager’s
Subordination, and shall provide to Lender acceptable evidence that such
insurance is, at all times, in full force and effect as regards to such Marriott
Property. Notwithstanding anything herein or in any of the other Loan Documents
to the contrary, with respect to each Marriott Property, unless and until
Marriott is no longer Manager of such Marriott Property pursuant to the terms
and provisions of the applicable Management Agreement, Lender acknowledges and
agrees that the insurance, casualty and condemnation requirements set forth in
the applicable Manager’s Subordination shall govern and control over any
inconsistent provisions set forth in the provisions of this Agreement or any of
the other Loan Documents. If at any time Marriott is no longer Manager of any
Marriott Property pursuant to the terms and provisions of the applicable
Management Agreement, Borrower shall comply with all of the insurance, casualty
and condemnation requirements and obligations set forth in this Agreement and in
the other Loan Documents with respect to such Individual Property.
     Section 8.41. Assumption by New Borrowers; Release of Original Borrowers.
Each Borrower that was not a party to the Original Loan Agreement hereby assumes
all of the rights, duties, obligations and liabilities of a “Borrower” with
respect to the Loan and the Loan Documents, and agrees to be bound by all such
Loan Documents. Each Original Borrower that is not a “Borrower” hereunder is
hereby released from any duties, obligations or liabilities with respect to the
Loan accruing from and after the date hereof.
     Section 8.42. Origination of Loan; Payments Made. The Original Loan was
made by Lender on October 13, 2005. The Loan represents a restructuring of the
Original Loan, and this Agreement reflects the terms and conditions of the Loan
as restructured. Prior to this Agreement, monthly payments of interest only on
the Original Loan that were due and payable on the Payment Dates (as defined in
the Original Loan Agreement) in December, 2005 and January, 2006, pursuant to
the terms of the Original Loan Agreement and the promissory note relating
thereto, were paid in full.
[Signatures on the following pages]

108



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement
to be duly executed by their duly authorized representatives, all as of the day
and year first above written.

                  LENDER:    
 
           
 
      MERRILL LYNCH MORTGAGE LENDING, INC.    
 
      a Delaware corporation    
 
           
 
      By:/S/ ROBERT J. SPINNA, JR.    
 
           Name: Robert J. Spinna, Jr.    
 
           Title: Vice President    

[signatures continued on following page]
Amended and Restated Loan Agreement

S-1



--------------------------------------------------------------------------------



 



              ORIGINAL BORROWER:
 
            ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP
 
       
 
  By:   Ashford Senior General Partner II LLC, its
 
      Sole General Partner
 
       
 
      By: /S/ DAVID A. BROOKS
 
           Name: David A. Brooks
 
           Title: Vice President

              NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP
 
            By: New Clear Lake GP LLC, its Sole General          Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President
 
            NEW INDIANAPOLIS DOWNTOWN HOTEL     LIMITED PARTNERSHIP
 
            By: New Indianapolis Downtown GP LLC, its          Sole General
Partner            By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President

Amended and Restated Loan Agreement

S-2



--------------------------------------------------------------------------------



 



              BORROWER:
 
            ASHFORD CRYSTAL CITY LIMITED PARTNERSHIP
 
            By: Ashford Senior General Partner II LLC,          its Sole General
Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President
 
            NEW CLEAR LAKE HOTEL LIMITED PARTNERSHIP
 
            By: New Clear Lake GP LLC, its Sole General          Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President
 
            NEW INDIANAPOLIS DOWNTOWN HOTEL     LIMITED PARTNERSHIP
 
            By: New Indianapolis Downtown GP LLC, its          Sole General
Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President

[Signatures continue on following page]
Amended and Restated Loan Agreement

S-3



--------------------------------------------------------------------------------



 



              PALM BEACH FLORIDA HOTEL AND OFFICE     BUILDING LIMITED
PARTNERSHIP
 
            By: Palm Beach GP LLC, its          Sole General Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President
 
            ST. PETERSBURG FLORIDA HOTEL LIMITED PARTNERSHIP           By: St.
Petersburg GP LLC, its          Sole General Partner
 
                 By: /S/ DAVID A. BROOKS          Name: David A. Brooks    
     Title: Vice President
 
            OPERATING LESSEE:
 
            Acknowledged and agreed to with respect to its     obligations set
forth in Articles 4, 5 and 6 hereof     and Section 2.13(g):
 
            ASHFORD TRS LESSEE II LLC
 
            By: /S/ DAVID KIMICHIK     Name: David Kimichik     Title: President

Amended and Restated Loan Agreement

S-4



--------------------------------------------------------------------------------



 



EXHIBIT A
Additional Definitions

         
Initial Deferred Maintenance Amount
  $ 85,750  
Initial Basic Carrying Cost Amount
  $ 970,346  
Initial Upfront Remediation Amount
  $ 1,237.50  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Deferred Maintenance

      Individual Property   Deferred Maintenance
Courtyard Reagan Airport, Crystal City, VA
  ADA issues, Replace kitchen RTU, windows, kitchen grease fan, water heater
storage tanks, elevator controller/dispatcher, and elevator control valves,
Service elevator floor.
 
   
Radisson Indianapolis Downtown, Indianapolis, IN
  None
 
   
Hilton Nassau, Houston, TX
  None
 
   
Hilton St. Petersburg, FL
  None
 
   
Embassy Suites Palm Beach, FL
  Repair leaks at skylights

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Individual Properties and Allocated Loan Amounts

          Individual Property   Allocated Loan Amount
Courtyard Reagan Airport, Crystal City, VA
  $ 34,505,000  
 
       
Radisson Indianapolis Downtown, Indianapolis, IN
  $ 27,225,000  
 
       
Hilton Nassau, Houston, TX
  $ 15,825,000  
 
       
Hilton St. Petersburg, FL
  $ 19,565,000  
 
       
Embassy Suites Palm Beach, FL
  $ 18,525,000  

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Franchisors and Managers

          Individual Property   Franchisor   Manager
Courtyard Reagan Airport, Crystal City, VA
  N/A   Courtyard Management Corporation
 
       
Radisson Indianapolis Downtown, Indianapolis, IN
  Radisson Hotels International, Inc.   Remington Lodging & Hospitality LP
 
       
Hilton Nassau, Houston, TX
  Hilton Inns, Inc.   Remington Lodging & Hospitality LP
 
       
Hilton St. Petersburg, FL
  Hilton Inns, Inc.   Remington Lodging & Hospitality LP
 
       
Embassy Suites Palm Beach, FL
  Promus Hotels, Inc.   Remington Lodging & Hospitality LP

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Operating Budget for Closing Date through 12/31/2005

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FF&E FINANCING
Courtyard Reagan Airport

1.   Cooler Smart (4 coolers)   2.   Xerox (copier equipment)

Indianapolis Downtown

1.   Gift Shop, Inc.

Nassau Bay

1.   The Gift Shop   2.   First Contact   3.   Fastrackids   4.   Hair Salon  
5.   Water Sports   6.   Teletrac   7.   Velocita Wireless

Hilton St. Petersburg

1.   GE Capital (copier lease dated 12/18/03)

Embassy Suites Palm Beach

1.   Canon Financial Services (copier lease dated 3/26/00)   2.   D&M Auto
Finance (vehicle lease dated 12/18/03)

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
Organizational Chart
Attached following this page.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
Property Improvement Plans
Attached following this page.

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I
Required Expenditure Amounts for Individual Properties

          Individual Property   Required Expenditure Amount
Courtyard Reagan Airport, Crystal City, VA
  $ 820,400  
 
       
Radisson Indianapolis Downtown, Indianapolis, IN
  $ 2,174,306  
 
       
Hilton Nassau, Houston, TX
  $ 1,596,238  
 
       
Hilton St. Petersburg, FL
  $ 489,771  
 
       
Embassy Suites Palm Beach, FL
  $ 1,695,524  

I-1



--------------------------------------------------------------------------------



 



EXHIBIT J
Capital Improvements and PIP Schedule

                      Required PIP Work and Capital   Required PIP Work and  
Required Completion Individual Property   Improvements Costs   Capital
Improvements   Date
Courtyard Reagan
Airport, Crystal City,
VA
  $ 820,400     Replace carpet, furniture and wall vinyl in restaurant; install
Market; fix buffet area; replace exercise equipment, carpet and vinyl in
exercise room.   12/31/2006
 
               
Radisson Indianapolis
Downtown,
Indianapolis, IN
  $ 2,174,306     Purchase Sleep Number Beds, bed linens, night security locks;
Install new hardware in guestroom bathrooms; Install High Internet in all areas;
Refresh ballroom, business center, and boardroom; Install automatic flush valves
in public restrooms; Refresh guestroom corridors; Install new carpet as needed.
  12/31/2006
 
               
Hilton Nassau,
Houston, TX
  $ 1,596,238     Replace all doorknobs with lever handles; Refresh Exterior;
Install high Speed Internet Access in all areas; Replace all worn carpet,
upholstery, tiles, paint, and wall covering; Install Integrated Business
Solution equipment, Refresh restaurant, lounge, corridors, elevators and
restrooms; Refresh meeting areas; Install new tile, carpet, and ceiling tiles in
storage and employee areas; Purchase new pool furniture. Purchase digital
thermostats and beds to meet brand standard.   12/31/2006
 
               
Hilton St. Petersburg, FL
  $ 489,771     Replace signage to meet brand standards; Refresh exterior;
Repair/Replace broken tiles in all areas; Install granite baseboards in lobby;
Refresh Café 333; Renovate business   12/31/2006

J-1



--------------------------------------------------------------------------------



 



                      Required PIP Work and Capital   Required PIP Work and  
Required Completion Individual Property   Improvements Costs   Capital
Improvements   Date
 
          center to meet brand standards; Refresh meeting areas with new carpet,
chairs, window treatments, and paint; Refresh corridors, vending areas, and
elevator foyers; Purchase new mattresses and bed linens to meet brand standards;
Purchase new chairs and televisions; Refresh guestroom bathrooms.    
 
               
Embassy Suites Palm
Beach, FL
  $ 1.695,524     Replace all doorknobs with lever handles; Replace current
signage with current brand standard; Refresh public restrooms, lounge,
corridors, and elevators; Install High-Speed Internet Access in all areas;
Replace carpet, chairs and drapes in meeting rooms; Purchase new digital
thermostats, carpet and sofa sleepers; Refresh bathrooms with new hardware.  
12/31/2006

J-2



--------------------------------------------------------------------------------



 



EXHIBIT K
Upfront Remediation

          Individual Property   Upfront Remediation   Required Completion Date
Courtyard Reagan Airport,
Crystal City, V
  None   N/A
 
       
Radisson Indianapolis
Downtown, Indianapolis, IN
  Develop and implement Asbestos O&M Program.   12/14/2005
 
       
Hilton Nassau, Houston, TX
  Develop and implement Asbestos O&M Program.   12/14/2005
 
       
Hilton St. Petersburg, FL
  Develop and implement Asbestos O&M Program   4/12/2006
 
       
Embassy Suites Palm
Beach, FL
  Develop and implement Asbestos O&M Program   4/12/2006

K-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
Litigation
Hilton, Nassau Bay, Houston, TX
North Central Texas Counsel of Government v. Hilton Hotels Corporation, District
Court, 165th Judicial District, Harris County, Texas; Cause No. 2005-44532
(General liability - slip and fall — Plaintiff employed Ms. Rodriguez who
slipped in the shower tub, injuring her leg, ribs, waist, hip and back during
her attendance at a hotel seminar. She has received workers comp benefits in the
amount of $97,374.00.)
Embassy Suites, Palm Beach, FL
Victoria Harmison v. Palm Beach Florida Hotel and Office Building Limited
Partnership and Remington Hotel Corporation, Palm Beach Circuit and County
Courts — Civil Division, West Palm Beach, Florida; Case No. 2004CA5978MB (fell
through a glass door; settled for $15,000)
Delores Turner v. Palm Beach Florida Hotel and Office Building Limited
Partnership, Palm Beach Circuit and County Courts — Civil Division, West Palm
Beach, Florida; Case No. 2004CA9775MB (slip and fall; covered by insurance)
Louis and Mildred Jachles v. Palm Beach Florida Hotel and Office Building
Limited Partnership, Palm Beach Circuit and County Courts — Civil Division, West
Palm Beach, Florida; Case No. 2005CA930MB (slip and fall; covered by insurance)
Joyce Heine v. Palm Beach Florida Hotel and Office Building Limited Partnership,
Palm Beach Circuit and County Courts — Civil Division, West Palm Beach, Florida;
Case No. 2005CA5929 (slip and fall; covered by insurance)
Nantucket Enterprises, Inc. v. Palm Beach Hotel and office Building Limited
Partnership, Palm Beach Circuit and County Courts — Civil Division, West Palm
Beach, Florida; Case No. 2005CA10421MB (Demand for arbitration has been filed
regarding a dispute with the restaurant owner about being in compliance with the
franchise standards)

1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
Franchise Defaults
None.

2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3
Amortization Schedule
Attached following this page.

3-1